Exhibit 10.1

Confidential Treatment Requested as to certain information contained in this
Exhibit and filed separately with the Securities and Exchange Commission.

Execution Version

 

 

 

 

 

 

 

 

 

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 24, 2018 among

DESTINATION XL GROUP, INC.,

as the Lead Borrower For

The Borrowers Named Herein

 

The Guarantors Named Herein Bank of America, N.A.,

as Administrative Agent and Collateral Agent and

 

The Other Lenders Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

 

 

DB1/ 97390493.6

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

47

1.03

Accounting Terms

48

1.04

Rounding

48

1.05

Times of Day

48

1.06

Letter of Credit Amounts

49

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

49

 

 

 

2.01

Committed Loans; Reserves

49

2.02

Borrowings, Conversions and Continuations of Committed Loans.

49

2.03

Letters of Credit.

51

2.04

Swing Line Loans.

59

2.05

Prepayments.

62

2.06

Termination or Reduction of Revolving Commitments.

64

2.07

Repayment of Obligations.

64

2.08

Interest.

65

2.09

Fees

65

2.10

Computation of Interest and Fees

66

2.11

Evidence of Debt.

66

2.12

Payments Generally; Agent’s Clawback.

66

2.13

Sharing of Payments by Lenders

68

2.14

Settlement Amongst Revolving Lenders

69

2.15

Increase in Commitments.

69

2.16

Defaulting Lenders.

71

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

73

 

 

 

3.01

Taxes.

73

3.02

Illegality

76

3.03

Inability to Determine Rates

77

3.04

Increased Costs; Reserves on LIBOR Rate Loans.

77

3.05

Compensation for Losses

79

3.06

Mitigation Obligations; Replacement of Lenders.

79

3.07

Survival

80

3.08

Designation of Lead Borrower as Borrowers’ Agent.

80

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

80

 

 

 

4.01

Conditions of Effectiveness of this Agreement and Credit Extension

80

4.02

Conditions to all Credit Extensions

83

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

84

 

 

 

5.01

Existence, Qualification and Power.

84

5.02

Authorization; No Contravention

84

5.03

Governmental Authorization; Other Consents

85

5.04

Binding Effect

85

DB1/ 97390493.6

(i)

--------------------------------------------------------------------------------

5.05

Financial Statements; No Material Adverse Effect.

85

5.06

Litigation

86

5.07

No Default

86

5.08

Ownership of Property; Liens

86

5.09

Environmental Compliance.

86

5.10

Insurance

87

5.11

Taxes

87

5.12

ERISA Compliance.

87

5.13

Subsidiaries; Equity Interests

88

5.14

Margin Regulations; Investment Company Act.

88

5.15

Disclosure

89

5.16

Compliance with Laws

89

5.17

Intellectual Property; Licenses, Etc.

89

5.18

Labor Matters.

89

5.19

Security Documents.

90

5.20

Solvency

90

5.21

Deposit Accounts; Credit Card Arrangements.

90

5.22

Brokers

90

5.23

Customer and Trade Relations

91

5.24

Material Contracts

91

5.25

Casualty

91

5.26

EEA Financial Institution.

91

5.27

OFAC; Sanctions.

91

5.28

Beneficial Ownership Certification.

91

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

91

 

 

 

6.01

Financial Statements

92

6.02

Certificates; Other Information

93

6.03

Notices

94

6.04

Payment of Obligations

95

6.05

Preservation of Existence, Etc.

96

6.06

Maintenance of Properties

96

6.07

Maintenance of Insurance

96

6.08

Compliance with Laws

97

6.09

Books and Records; Accountants.

97

6.10

Inspection Rights.

98

6.11

Additional Loan Parties

98

6.12

Cash Management.

99

6.13

Information Regarding the Collateral.

100

6.14

Physical Inventories.

100

6.15

Environmental Laws.

101

6.16

Further Assurances.

101

6.17

Compliance with Terms of Leaseholds.

102

6.18

Material Contracts

102

6.19

OFAC; Sanctions.

102

 

 

ARTICLE VII NEGATIVE COVENANTS

102

 

 

 

7.01

Liens

102

7.02

Investments

102

7.03

Indebtedness; Disqualified Stock; Equity Issuances

102

7.04

Fundamental Changes

103

DB1/ 97390493.6

(ii)

--------------------------------------------------------------------------------

7.05

Dispositions

103

7.06

Restricted Payments

103

7.07

Prepayments of Indebtedness

104

7.08

Change in Nature of Business.

104

7.09

Transactions with Affiliates

104

7.10

Burdensome Agreements

104

7.11

Use of Proceeds

104

7.12

Amendment of Material Documents.

105

7.13

Fiscal Year.

105

7.14

Deposit Accounts; Credit Card Processors.

105

7.15

Financial Covenant.

105

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

105

 

 

 

8.01

Events of Default

105

8.02

Remedies Upon Event of Default

108

8.03

Application of Funds

108

 

 

ARTICLE IX THE AGENT

110

 

 

 

9.01

Appointment and Authority.

110

9.02

Rights as a Lender

110

9.03

Exculpatory Provisions

110

9.04

Reliance by Agent.

111

9.05

Delegation of Duties

112

9.06

Resignation of Agent

112

9.07

Non-Reliance on Agent and Other Lenders

112

9.08

No Other Duties, Etc.

113

9.09

Agent May File Proofs of Claim

113

9.10

Collateral and Guaranty Matters.

113

9.11

Notice of Transfer.

114

9.12

Reports and Financial Statements.

114

9.13

Agency for Perfection.

115

9.14

Indemnification of Agent

115

9.15

Relation among Lenders

115

 

 

ARTICLE X MISCELLANEOUS

116

 

 

 

10.01

Amendments, Etc.

116

10.02

Notices; Effectiveness; Electronic Communications.

118

10.03

No Waiver; Cumulative Remedies

119

10.04

Expenses; Indemnity; Damage Waiver

120

10.05

Payments Set Aside

121

10.06

Successors and Assigns.

122

10.07

Treatment of Certain Information; Confidentiality

125

10.08

Right of Setoff

126

10.09

Interest Rate Limitation

127

10.10

Counterparts; Integration; Effectiveness

127

10.11

Survival

127

10.12

Severability

127

10.13

Replacement of Lenders

128

10.14

Governing Law; Jurisdiction; Etc.

128

10.15

Waiver of Jury Trial

129

10.16

No Advisory or Fiduciary Responsibility

130

DB1/ 97390493.6

(iii)

--------------------------------------------------------------------------------

10.17

USA PATRIOT Act Notice

130

10.18

Foreign Asset Control Regulations

130

10.19

Time of the Essence

131

10.20

Press Releases.

131

10.21

Additional Waivers.

131

10.22

No Strict Construction.

132

10.23

Attachments.

132

10.24

Electronic Execution of Assignments and Certain Other Documents

133

10.25

Keepwell.

133

10.26

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

133

10.27

Amendment and Restatement.

134

 

 

SIGNATURES

S-1, 3, 4

 

 

DB1/ 97390493.6

(iv)

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

1.01

Borrowers

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

5.01

Loan Parties Organizational Information

5.06

Litigation

5.08(b)(1)

Owned Real Estate

5.08(b)(2)

Leased Real Estate

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrowers

5.17

Intellectual Property Matters

5.18

Collective Bargaining Agreements

5.21(a)

DDAs

5.21(b)

Credit Card Arrangements

5.24

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Affiliate Transactions

10.02

Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Revolving Note

C-2

Swing Line Note

C-3

FILO Loan Note

D

Compliance Certificate

E

Assignment and Assumption

F

Borrowing Base Certificate

G-1 – G-4

Tax Compliance Certificates

 

 

DB1/ 97390493.6

(v)

--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 24, 2018, among

DESTINATION XL GROUP, INC., a Delaware corporation (the “Lead Borrower”),

the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”),

the Guarantors,

each Revolving Lender and each FILO Lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”),

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent, and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent.

 

 

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that (x) the Revolving Lenders provide a
revolving credit facility, and the Revolving Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
Letters of Credit, in each case on the terms and conditions set forth herein,
and (y) the FILO Lenders provide a first in, last out term loan facility, and
the FILO Lenders have indicated their willingness to lend on the terms and
conditions set forth herein;

WHEREAS, the Borrowers have entered into a Sixth Amended and Restated Loan and
Security Agreement, dated as of November 10, 2010 (as amended and in effect, the
“Existing Credit Agreement”), among such Borrowers, the “Lenders” as defined
therein, and Bank of America, N.A. as “Administrative Agent” and “Collateral
Agent”; and

WHEREAS, in accordance with ARTICLE 15.1 of the Existing Credit Agreement, the
Borrowers, the Lenders and the Agent desire to amend and restate the Existing
Credit Agreement as provided herein and in the Security Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated as set forth herein and in the
Security Agreement in its entirety to read as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to twelve and one-half percent (12.5%) of
the Revolving Loan Cap (calculated without giving effect to the FILO

 

DB1/ 97390493.6

--------------------------------------------------------------------------------

Push Down Reserve). For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing at the
Agent’s option (i) so long as such Event of Default has not been waived or is no
longer continuing, and/or (ii) if the Accelerated Borrowing Base Delivery Event
arises as a result of the Borrowers’ failure to achieve Availability as required
hereunder, until Availability has exceeded twelve and one-half percent (12.5%)
of the Revolving Loan Cap (calculated without giving effect to the FILO Push
Down Reserve) for sixty (60) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement. The termination of an Accelerated
Borrowing Base Delivery Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Borrowing Base Delivery Event
in the event that the conditions set forth in this definition again arise.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of a Loan Party or, if so requested by the Agent, to the
order of the Agent, (c) names the Agent as a notify party and bears a
conspicuous notation on its face of the Agent’s security interest therein, (d)
is not subject to any Lien (other than in favor of the Agent), and (e) is on
terms otherwise reasonably acceptable to the Agent.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(c).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, or (b) for services rendered or to be rendered.

“Account Control Agreement” has the meaning specified in the Security Agreement.

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in, the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations of any Person, in each case in any
transaction or group of transactions which are part of a common plan, with an
aggregate purchase price of $5,000,000.

“Act” shall have the meaning provided in Section 10.17.

“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR  Rate will
be adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
November 5,

2018.

DB1/ 97390493.6

-2-

--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 25% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 25% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address set forth on Schedule 10.02, or such
other address as the Agent may from time to time notify the Lead Borrower and
the Lenders.

“Aggregate Commitments” means the sum of the Aggregate Revolving Commitments and
the FILO Commitment. As of the Closing Date, the Aggregate Commitments are
$140,000,000.

“Aggregate Revolving Commitments” means the sum of the Revolving Commitments of
all the Revolving Lenders. As of the Closing Date, the Aggregate Revolving
Commitments are $125,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(c).

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

 

(a)From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level I of the pricing grid below; and

 

(b)From and after the first Adjustment Date and on each Adjustment
Date  thereafter, the Applicable Margin shall be determined from the following
pricing grid based upon the Average Revolving Availability as of the Fiscal
Quarter ended immediately preceding such Adjustment Date; provided, however, if
any Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any

 

DB1/ 97390493.6

-3-

--------------------------------------------------------------------------------

Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

 

 

 

Level

Average Revolving Availability

Applicable Margin for Revolving Loans that are LIBOR Rate Loans

Applicable Margin for Revolving Loans that are Base Rate Loans

Applicable Margin for FILO Loans that are LIBOR

Rate Loans

Applicable Margin for FILO Loans that are Base Rate Loans

I

Greater than 35% of the Borrowing Base

1.25%

0.25%

2.75%

1.75%

II

Less than or equal to 35% of the Borrowing Base

1.50%

0.50%

3.00%

2.00%

 

“Applicable Percentage” means (a) with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, (b) with respect to any FILO Lender at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
balance of the FILO Loan represented by such FILO Lender’s outstanding FILO Loan
at such time, and (c) any Lender at any time, the percentage (carried out to the
ninth decimal place) of the sum of the Revolving Commitments plus the
outstanding portion of the FILO Loan, in each case represented by the sum of
such Lender’s Aggregate Revolving Commitment plus the portion of the FILO Loan
held by such Lender at such time, subject to adjustment provided in Section
2.16. If the commitment of each Lender to make Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 2.06 or Section 8.02 or if the Aggregate Revolving Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Revolving Loans which are LIBOR Rate Loans minus 0.50%, and (b) with respect
to Standby Letters of Credit, a per annum rate equal to the Applicable Margin
for Revolving Loans which are LIBOR Rate Loans.

 

“Appraised Value” means (a) with respect to Inventory, the appraised orderly
liquidation value, net of costs and expenses to be incurred in connection with
any such liquidation, which value is expressed as a percentage of Cost of
Inventory as set forth in the inventory stock ledger of the Lead Borrower, which
value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Agent, or (b) with respect
to Eligible Trade Names, the forced liquidation value, net of costs and expenses
to be incurred in connection with any such liquidation, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Agent.

 

DB1/ 97390493.6

-4-

--------------------------------------------------------------------------------

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Agent in its discretion, (b) has received timely
payment or performance of all obligations owed to it by the Loan Parties, (c)
has not asserted and has no right to assert any reclamation, repossession,
diversion, stoppage in transit, Lien or title retention rights in respect of
such Inventory and (d), if so requested by the Agent, shall use commercially
reasonable efforts to enter into the Foreign Vendor Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Arranger” means Bank of America, in its capacity as sole lead arranger and sole
book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 3,
2018, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a  positive number, of:

 

 

(a)

The Revolving Loan Cap

 

Minus

 

 

(b)

The aggregate amount of the Total Revolving Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all accounts
payable and Taxes are being paid on a timely basis.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to

 

DB1/ 97390493.6

-5-

--------------------------------------------------------------------------------

Section 2.06, and (c) the date of termination of the Aggregate Revolving
Commitments and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in its discretion as
being appropriate (a) to reflect the impediments to the Agent’s ability to
realize upon the Collateral, (b) to reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Collateral, (c) to reflect criteria, events, conditions, contingencies
or risks which adversely affect any component of the Borrowing Base, the FILO
Borrowing Base or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Agent’s discretion, (but are not
limited to) reserves based on: (i) rent; (ii) customs duties, and other costs to
release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of the Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower, (v) Customer
Credit Liabilities, (vi) customer deposits, (vii) reserves for reasonably
anticipated changes in the Appraised Value of Eligible Inventory between
appraisals, (viii) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Agent in the
Collateral, (ix) amounts due to vendors on account of consigned goods, (x) Cash
Management Reserves, (xi) Bank Products Reserves, and (xii) royalties payable in
respect of licensed merchandise.

“Average Revolving Availability” shall mean the average daily Availability for
the immediately preceding Fiscal Quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective Affiliates (or by a Person
that, at the time it entered into an agreement to provide such services or
facilities, was the Agent, a Lender or an Affiliate thereof), including, without
limitation, on account of (a) Swap Contracts, (b) leasing, (c) factoring, and
(d) supply chain finance services (including, without limitation, trade payable
services and supplier accounts receivable purchases), but excluding Cash
Management Services.

“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its reasonable discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the L/C Issuer.

 

DB1/ 97390493.6

-6-

--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or the borrowing
of the FILO Loan on the Closing Date, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)the face amount of Eligible Credit Card Receivables multiplied by 90%;

 

plus

 

(b)the product of (i) the Inventory Advance Rate multiplied by (ii) the
Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory
or Eligible Letters of Credit) of the Loan Parties, multiplied by (iii) the Cost
of Eligible Inventory (other than Eligible In- Transit Inventory or Eligible
Letters of Credit) of the Loan Parties, net of Inventory Reserves;

 

plus

 

(c)the product (without duplication) of (i) the In-Transit Advance Rate
multiplied by (ii) the Appraised Value of Eligible In-Transit Inventory of the
Loan Parties, multiplied by (iii) the Cost of Eligible In-Transit Inventory of
the Loan Parties, net of Inventory Reserves;

 

plus

 

(d)the product (without duplication) of (i) the Letter of Credit Inventory
Advance Rate multiplied by (ii) the Appraised Value of the Inventory of the Loan
Parties supported by the Eligible Letters of Credit, multiplied by (iii) the
Cost of such Inventory when completed, net of Inventory Reserves;

 

DB1/ 97390493.6

-7-

--------------------------------------------------------------------------------

minus

 

(e)the FILO Push Down Reserve;

 

minus

 

(f)the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base and the FILO
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation
and additional reports as reasonably requested by the Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Agent (or as the Agent shall otherwise direct) and under the sole and exclusive
dominion and control of the Agent, in which deposits are required to be made in
accordance with Section 2.03(g) or 8.02(c).

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Revolving Lenders, as collateral for L/C
Obligations or obligations of the Revolving Lenders to fund participations in
respect thereof (as the context may require), L/C Obligations, cash or deposit
account balances or, if the Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Agent and the L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
at all times equal to or greater than twelve and one-half percent (12.5%) of the
Revolving Loan Cap (calculated without giving effect to the FILO Push

 

DB1/ 97390493.6

-8-

--------------------------------------------------------------------------------

Down Reserve). For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing at the Agent’s option (i) so long as such Event
of Default has not been waived or is no longer continuing, and/or (ii) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has equaled or exceeded
twelve and one-half percent (12.5%) of the Revolving Loan Cap (calculated
without giving effect to the FILO Push Down Reserve) for sixty (60) consecutive
calendar days, in which case a Cash Dominion Event shall no longer be deemed to
be continuing for purposes of this Agreement; provided that a Cash Dominion
Event shall be deemed continuing (even if an Event of Default is no longer
continuing and/or Availability exceeds the required amount for sixty (60)
consecutive calendar days) at all times after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions after the Closing Date. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its reasonable discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates (or
by a Person that, at the time it entered into an agreement to provide such cash
management services, was the Agent, a Lender or an Affiliate thereof),
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, (d) purchase cards and (e) credit
or debit cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule,regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or  directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

 

(a)“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, as amended, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group

DB1/ 97390493.6

-9-

--------------------------------------------------------------------------------

has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Lead Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Lead Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or

 

(b)any “change in control” or “sale” or “disposition” or similar event as
defined in any Organizational Document of any Loan Party or in any Material
Contract, or any document governing Material Indebtedness of any Loan Party;

 

(c)at any time, occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Lead Borrower by Persons who were neither (i)
nominated by the board of directors of the Lead Borrower nor (ii) appointed by
directors so nominated; or

 

(d)the Lead Borrower fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent), except where such failure is as a result
of a transaction permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and/or (b) any landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on
the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require.

“Collection Account” has the meaning provided in Section 6.12(c).

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means the Revolving Commitments and the FILO Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commitment Fee Percentage” means 0.25% per annum.

DB1/ 97390493.6

-10-

--------------------------------------------------------------------------------

“Commitment Increase” has the meaning specified in Section 2.15(a).

“Committed Borrowing” means a borrowing consisting of a Committed Loan or
simultaneous Committed Loans of the same Type and, in the case of LIBOR Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Lead Borrower and its Subsidiaries for such
Measurement Period), minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by the Lead Borrower and its Subsidiaries for such
Measurement Period), all as determined on a Consolidated basis in accordance
with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) the sum of (i) Debt Service Charges plus (ii)
for the purposes of calculating the Consolidated Fixed Charge Coverage Ratio
when determining compliance with the RP Conditions for the making of any
Restricted Payment, the amount of all Restricted Payments to be made at such
time and previously made in reliance on the RP Conditions, in each case, of or
by Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

 

DB1/ 97390493.6

-11-

--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case of or by the Lead Borrower and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to the Lead Borrower during such period, (b)
the income (or loss) of such Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Subsidiary of the Lead Borrower or any of
its Subsidiaries or is merged into or consolidated the Lead Borrower or any of
its Subsidiaries or that Person’s assets are acquired by the Lead Borrower or
any of its Subsidiaries, and (c) the income of any direct or indirect Subsidiary
of the Lead Borrower to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, except that the Lead Borrower’s equity
in any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” has the meaning provided in Section 6.12(a)(ii).

“Controlled Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom an Account Control Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or the Borrowers’
stock ledger. “Cost” does not include inventory capitalization costs or other
non- purchase price charges (such as freight) used in the Borrowers’ calculation
of cost of goods sold.

 

DB1/ 97390493.6

-12-

--------------------------------------------------------------------------------

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Availability at any time is less than the
greater of (x) ten percent (10%) of the Revolving Loan Cap (calculated without
giving effect to the FILO Push Down Reserve) and (y) $7,500,000. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
(i) so long as such Event of Default has not been waived or is no longer
continuing, and/or (ii) if the Covenant Compliance Event arises as a result of
the Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of (x) ten percent (10%) of the Revolving
Loan Cap (calculated without giving effect to the FILO Push Down Reserve) and
(y) $7,500,000 for thirty (30) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent, the Arranger and their respective Affiliates, in connection with
this Agreement and the other Loan Documents, including without limitation (i)
the reasonable fees, charges and disbursements of  (A) counsel for the Agent and
the Arranger, (B) outside consultants for the Agent, (C) appraisers, and (D)
commercial finance examiners, and (E) all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Obligations,
(ii) in connection with (A) the syndication of the credit facilities provided
for herein, (B) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with

 

DB1/ 97390493.6

-13-

--------------------------------------------------------------------------------

this Agreement or the Loan Documents or efforts to preserve, protect, collect,
or enforce the Collateral or in connection with any proceeding under any Debtor
Relief Laws, or (D) any workout, restructuring or negotiations in respect of any
Obligations, and (iii) all customary fees and charges (as adjusted from time to
time) of the Agent with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, and (b) with respect to the L/C Issuer, and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (c) all reasonable out-of- pocket expenses
incurred by the Credit Parties who are not the Agent, the Arranger, the L/C
Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Loan Party, a customs broker, freight
forwarder, consolidator, or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator, or carrier acknowledges that it has control
over and holds the documents evidencing ownership of the subject Inventory for
the benefit of the Agent and agrees, upon notice from the Agent, to hold and
dispose of the subject Inventory solely as directed by the Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate (including the Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Rate for Standby Letters of
Credit or Commercial Letters of Credit, as applicable, plus two percent (2%) per
annum, and (c) with respect to all other Obligations, an interest rate equal to
the Base Rate, plus the then Applicable Margin, plus two percent (2%) per annum.

 

DB1/ 97390493.6

-14-

--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified the Lead Borrower, the Agent, the
L/C Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three (3) Business Days after written request by
the Agent or the Lead Borrower, to confirm in writing to the Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Lead Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Lead Borrower, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests other than Equity Interests of the Lead
Borrower) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith .

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the Maturity Date. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Lead Borrower and its Subsidiaries may become obligated to pay
upon maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

 

DB1/ 97390493.6

-15-

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural Person) approved by (i)(x) in the
case of an assignment of the Revolving Commitment, the Agent, the L/C Issuer and
the Swing Line Lender and (y) in the case of an assignment of the outstanding
FILO Loan, the Agent and (ii) unless a Default or Event of Default has occurred
and is continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed).

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is acceptable to
the Agent in its reasonable discretion, and is not ineligible for inclusion in
the calculation of the Borrowing Base and the FILO Borrowing Base pursuant to
any of clauses (a) through (i) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, such Credit Card Receivable shall
indicate no Person other than a Loan Party as payee or remittance party. In
determining the amount to be so included, the face amount of a Credit Card
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer, a Credit Card Issuer or Credit Card
Processor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Credit Card Receivable but not yet applied by the Loan Parties to reduce the
amount of such Credit Card Receivable. Except as otherwise agreed by the Agent,
any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable:

 

(a)Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

 

(b)Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;

 

DB1/ 97390493.6

-16-

--------------------------------------------------------------------------------

(c)Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent, or (ii) with respect to
which a Loan Party does not have good and valid title thereto, free and clear of
any Lien (other than Liens granted to the Agent pursuant to the Security
Documents);

(d)Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e)Credit Card Receivables as to which a Credit Card Issuer or a Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

(f)Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings;

(g)Credit Card Receivables which are not a valid, legally enforceable obligation
of the applicable Credit Card Issuer or a Credit Card Processor with respect
thereto;

(h)Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i)Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

(j)Credit Card Receivables which the Agent determines in its reasonable
discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a)Which has been shipped from a foreign location for receipt by a Loan Party,
but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for forty-five (45) days or less from the date of
shipment of such Inventory;

(b)For which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;

(c)For which an Acceptable Document of Title has been issued, and in each case
as to which the Agent has control (as defined in the UCC) over the documents of
title which evidence ownership of the subject Inventory (including, if requested
by the Agent, by the delivery of a Customs Broker/Carrier Agreement);

(d)Which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

(e)the Foreign Vendor with respect to such In-Transit Inventory is an Approved
Foreign Vendor;

 

DB1/ 97390493.6

-17-

--------------------------------------------------------------------------------

(f)For which payment of the purchase price has been made by the Borrowers or the
purchase price is supported by a Commercial Letter of Credit; and

(g)Which otherwise would constitute Eligible Inventory;

 

provided that the Agent may, in its discretion, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event the Agent
determines that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Agent to arise which may otherwise adversely impact the value
of such Inventory or the ability of the Agent to realize upon such Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, (ii) Eligible Letters of Credit
and (iii) items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Loan Party’s business deemed by the Agent in its reasonable discretion to be
eligible for inclusion in the calculation of the Borrowing Base and the FILO
Borrowing Base, in each case that, except as otherwise agreed by the Agent, (A)
complies with each of the representations and warranties respecting Inventory
made by the Loan Parties in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its reasonable discretion, the following items
of Inventory shall not be included in Eligible Inventory:

(a)Inventory that is not solely owned by a Loan Party or a Loan Party does not
have good and valid title thereto free and clear of any Lien (other than Liens
granted to the Agent pursuant to the Security Documents);

(b)Inventory that is leased by or is on consignment to a Loan Party or which is
consigned by a Loan Party to a Person which is not a Loan Party;

(c)Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States) at a location that is owned or leased by a Loan Party, except (i)
Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Loan Parties have furnished the Agent with (A) any UCC financing
statements or other documents that the Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location to
the extent required by the Agent;

(d)Inventory that is located in a distribution center leased by a Loan Party
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement;

(e)Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Loan Party’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) not in compliance with
all standards imposed by any Governmental Authority having regulatory authority
over such Inventory, its use or sale, or (vi) are bill and hold goods;

(f)Inventory that is not subject to a perfected first-priority security interest
in favor of the Agent;

 

DB1/ 97390493.6

-18-

--------------------------------------------------------------------------------

(g)Inventory that is not insured in compliance with the provisions of Section
5.10 hereof;

(h)Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;

(i)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party from which any Loan Party or
any of its Subsidiaries has received notice of a dispute in respect of any such
agreement; or

(j)Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Agent has completed or received (A) an appraisal of such Inventory from
appraisers satisfactory to the Agent and establishes Inventory Reserves (if
applicable) therefor, and otherwise agrees that such Inventory shall be deemed
Eligible Inventory, and (B) such other due diligence as the Agent may require,
all of the results of the foregoing to be reasonably satisfactory to the Agent.

 

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (a) which
Inventory does not constitute Eligible In- Transit Inventory and for which no
documents of title have then been issued; (b) which Inventory otherwise would
constitute Eligible Inventory when completed, (c) which Commercial Letter of
Credit has an expiry within one hundred and eighty (180) days of the date of
initial issuance of such Commercial Letter of Credit, (d) which Inventory has
been in transit for forty-five (45) days or less from the date of shipment of
such Inventory, (e) which Commercial Letter of Credit provides that it may be
drawn only after the Inventory is completed and after an Acceptable Document of
Title has been issued for such Inventory reflecting a Loan Party or the Agent as
consignee of such Inventory, and (f) which will constitute Eligible In-Transit
Inventory upon satisfaction of the requirements of clause (e) hereof.

 

“Eligible Trade Names” means each Trademark of the Loan Parties deemed by the
Agent in its reasonable discretion to be eligible for inclusion in the
calculation of the FILO Borrowing Base that, except as otherwise agreed by the
Agent, complies with the following criteria:

(a)such Trademark is validly registered with the United States Patent and
Trademark Office;

(b)a Loan Party owns such Trademark, free and clear of any Liens other than
Liens granted to the Agent;

(c)such Loan Party is in compliance in all material respects (subject to any
materiality requirements set forth therein) with the representations, warranties
and covenants set forth in the Loan Documents relating to such Trademark;

(d)the Agent shall have received an appraisal (based upon Appraised Value) of
such Trademark by a third party appraiser reasonably acceptable to the Agent and
otherwise in form and substance reasonably satisfactory to the Agent; and

(e)the Agent shall have received evidence reasonably satisfactory to the Agent
that (i) all actions have been taken that the Agent may reasonably deem
necessary or appropriate in order to create valid first and subsisting Liens in
favor of the Agent, and (ii) all filings reasonably requested by the Agent have
been filed with the United States Patent and Trademark Office to further
evidence the Agent’s Lien on such Trademark.

 

DB1/ 97390493.6

-19-

--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrowers or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

DB1/ 97390493.6

-20-

--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
10.25 hereof and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
guaranty or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Sixth Amended and Restated Loan
and Security Agreement, dated as of November 10, 2010, among the Loan Parties,
Bank of America, as agent, and a syndicate of lenders.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and set forth on Schedule 2.03 hereto.

“Existing Term Loan Agreement” means that certain Term Loan Agreement, dated as
of October 29, 2014, by and among the Borrowers, the lenders party thereto, and
Wells Fargo Bank, National Association, as agent (the “Term Loan Agent”).

“Facility Guaranty” means the Second Amended and Restated Guaranty dated as of
the Closing Date and made by the Guarantors in favor of the Agent and the other
Credit Parties, in form reasonably satisfactory to the Agent.

 

DB1/ 97390493.6

-21-

--------------------------------------------------------------------------------

“FASB” means the Financial Accounting Standards Board, which promulgates
accounting standards.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fee Letter” means the letter agreement, dated May 7, 2018, among the Lead
Borrower, the Agent and the Arranger.

“FILO Advance Rate” shall mean the percentages set forth below:

 

Period

FILO Advance Rate

From the Closing Date until the first anniversary of the Closing Date

10%

From the first anniversary of the Closing Date until the second anniversary of
the Closing Date

7.5%

From the second anniversary of the Closing Date until the Maturity Date

5%

 

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)the lesser of (i) the product of the FILO IP Advance Rate multiplied by the
Appraised Value of Eligible Trade Names of the Loan Parties, and (ii)
$4,000,000;

 

plus

 

(b)the product of (i) the FILO Advance Rate multiplied by the face amount of
Eligible Credit Card Receivables;

 

DB1/ 97390493.6

-22-

--------------------------------------------------------------------------------

plus

 

(c)the product of (i) the FILO Advance Rate multiplied by (ii) the Appraised
Value of Eligible Inventory (excluding any Eligible Letters of Credit) of the
Loan Parties, multiplied by (iii) the Cost of Eligible Inventory (excluding any
Eligible Letters of Credit) of the Loan Parties, net of Inventory Reserves;

 

minus

 

(d)the then amount of all Availability Reserves relating to Eligible Trade
Names.

“FILO Commitment” means, as to each FILO Lender, its obligation to make the FILO
Loan to the Borrowers on the Closing Date pursuant to Article II in the amount
set forth opposite such FILO Lender’s name on Schedule 2.01.

“FILO IP Advance Rate” shall mean the percentages set forth below:

 

Period

FILO IP Advance Rate

From the Closing Date until the first anniversary of the Closing Date

50%

From the first anniversary of the Closing Date until the second anniversary of
the Closing Date

45%

From the second anniversary of the Closing Date until the third anniversary of
the Closing Date

40%

From the third anniversary of the Closing Date until the fourth anniversary of
the Closing Date

35%

From the fourth anniversary of the Closing Date until the Maturity Date

30%

 

“FILO Lenders” means Lenders having FILO Commitments from time to time or at any
time.

“FILO Loan” means the extension of credit by the FILO Lenders to the Borrowers
under Article II on the Closing Date in the original principal amount of
$15,000,000.

“FILO Note” means a promissory note made by the Borrowers in favor of a FILO
Lender evidencing the portion of the FILO Loan made by such FILO Lender,
substantially in the form of Exhibit C-3.

 

DB1/ 97390493.6

-23-

--------------------------------------------------------------------------------

“FILO Push Down Reserve” means the amount, if any, by which the outstanding
amount of the FILO Loan exceeds the FILO Borrowing Base as the Agent determines
in its reasonable discretion.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Loan Party.

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance satisfactory to the Agent and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to In-Transit Inventory of a Loan Party purchased from such Foreign
Vendor.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the FASB and the American Institute
of Certified Public Accountants and statements and pronouncements of the FASB or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

DB1/ 97390493.6

-24-

--------------------------------------------------------------------------------

regulatory or administrative powers or functions of or pertaining to government
(including any supra- national bodies such as the European Union or the European
Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to  be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means (a) each Domestic Subsidiary of the Lead Borrower (other than
any CFC, the Immaterial Subsidiary or any Borrower) existing on the Closing Date
and (b) each other Subsidiary of the Lead Borrower that shall be required to
execute and deliver a Facility Guaranty pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means Canton PL Liquidating Corp., a Nevada corporation,
so long as (a) it does not have assets in an amount equal to at least 3.0% of
the consolidated assets of the Lead Borrower and its Subsidiaries as of the last
day of the most recently completed Fiscal Quarter, as determined in accordance
with GAAP for such period, and (b) does not hold legal or beneficial title
to  any assets of the type included in the Borrowing Base or the FILO Borrowing
Base.

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

DB1/ 97390493.6

-25-

--------------------------------------------------------------------------------

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business) and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created;

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)All Attributable Indebtedness of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes. “Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning given to such term in the Security
Agreement.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first calendar day of each month
and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one week or one, two, three or six months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided that:

 

DB1/ 97390493.6

-26-

--------------------------------------------------------------------------------

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(iii)no Interest Period shall extend beyond the Maturity Date; and

(iv)notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) week, and if any Interest Period applicable
to a LIBOR Borrowing would be for a shorter period, such Interest Period shall
not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting.

“In-Transit Advance Rate” means 80%.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a Foreign Vendor of a Loan
Party from a location outside of the continental United States to a location of
a Loan Party that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Advance Rate” means 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its discretion with respect to the determination of the
saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s discretion,
include (but are not limited to) reserves based on:

 

(a)Obsolescence;

 

(b)Seasonality;

 

(c)Shrink;

 

DB1/ 97390493.6

-27-

--------------------------------------------------------------------------------

(d)Imbalance;

 

(e)Change in Inventory character;

 

(f)Change in Inventory composition;

 

(g)Change in Inventory mix;

 

(h)Mark-downs (both permanent and point of sale);

 

(i)Retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

 

(j)Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

DB1/ 97390493.6

-28-

--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, which
successor may only be a Lender selected by the Agent in its discretion. The L/C
Issuer may, in its discretion, arrange for one or more Letters of  Credit to be
issued by Affiliates of the L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Revolving Lenders, the FILO Lenders and the
Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder and shall include the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Inventory Advance Rate” means 85%.

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Revolving Commitments.

 

DB1/ 97390493.6

-29-

--------------------------------------------------------------------------------

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means the per annum rate of interest (rounded up to the nearest
1/16th of 1% and in no event less than zero) determined by Agent at or about
11:00 a.m. (London time) two (2) Business Days prior to an interest period for a
term equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, as published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Agent, if administratively feasible, in a manner consistent with
market practice.

“LIBOR Rate Loan” means a Committed Loan or the portion of the FILO Loan, as
applicable, that bears interest at a rate based on the Adjusted LIBOR Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan, a Swing Line Loan or the FILO Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Account Control Agreements, the
Credit Card Notifications, the  Security Documents, the Facility Guaranty, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by any Lender or any of its
Affiliates, each as amended and in effect from time to time.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Loan
Party or the Lead Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of the Agent or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding

 

DB1/ 97390493.6

-30-

--------------------------------------------------------------------------------

effect or enforceability against any Loan Party of any Loan Document to which it
is a party. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $5,000,000. For purposes
of determining the amount  of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means May 24, 2023.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Lead Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Lead Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the applicable asset by a Lien permitted hereunder which is
senior to the Agent’s Lien on such asset and that is required to be repaid (or
to establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), and (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates); and

 

(b)with respect to the sale or issuance of any  Equity Interest by  any Loan
Party  or  any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction minus (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

DB1/ 97390493.6

-31-

--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C-1 (the “Revolving Note”), (b) the Swing Line Note and (c) the FILO
Note, as each may be amended, supplemented or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles  of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.

 

DB1/ 97390493.6

-32-

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date; (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; and (iii) with respect
to the FILO Loan on any date, the amount of the aggregate outstanding principal
amount thereof after giving effect to any prepayments or repayments of the FILO
Loan occurring on such date.

“Overadvance” means a Credit Extension (other than the making of the FILO Loan)
to the extent that, immediately after its having been made, Availability is less
than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, and (b)(i) for the thirty (30) day period prior to the
consummation of such transaction or payment and after giving pro forma effect to
such transaction or payment, Availability will be equal to or greater than the
greater of (x) twelve and one-half percent (12.5%) of the Revolving Loan Cap and
(y) $12,500,000, and (ii) after giving pro forma effect to such transaction or
payment, the Consolidated Fixed Charge Coverage Ratio, tested on a trailing
twelve month basis, is equal to or greater than 1.0:1.0; provided that this
clause (b)(ii) shall not apply if Availability for the thirty (30) day period
prior to the consummation of such transaction or payment and after giving pro
forma effect to such transaction or payment was equal to or greater than the
greater of (x) seventeen and one-half percent (17.5%) of the Revolving Loan Cap
(calculated without giving effect to the FILO Push Down Reserve) and (y)
$17,500,000. Prior to undertaking any transaction or payment which is subject to
the Payment Conditions, the Lead Borrower shall deliver to the Agent (i) a
certificate signed by the Chief Executive Officer, President or Chief Financial
Officer of the Lead Borrower certifying that the conditions contained in clauses
(a) and (b) of the preceding sentence have been satisfied, and (ii) evidence of
satisfaction of the conditions contained in clause (b) (including a reasonably
detailed calculation).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

DB1/ 97390493.6

-33-

--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Lead Borrower and any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

(a)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(b)The Lead Borrower shall have furnished the Agent with thirty (30) days’ prior
written notice of such intended Acquisition and shall have furnished the Agent
with a current draft of the Acquisition Documents (and final copies thereof as
and when executed), a summary of any due diligence undertaken by the Loan
Parties in connection with such Acquisition, appropriate financial statements of
the Person which is the subject of such Acquisition, pro forma projected
financial statements for the twelve (12) month period following such Acquisition
after giving effect to such Acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Agent may reasonably require, all of which shall be in form reasonably
satisfactory to the Agent;

(c)The legal structure of the Acquisition shall be acceptable to the Agent in
its discretion;

(d)After giving effect to the Acquisition, if the Acquisition is an Acquisition
of Equity Interests, a Loan Party shall acquire and own, directly or indirectly,
a majority of the Equity Interests in the Person being acquired and shall
Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(e)Any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or acquisition of Equity Interests, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrower under this Agreement;

(f)If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, such Subsidiary shall have been joined as a
“Borrower” hereunder or as a Guarantor, as the Agent shall determine, and the
Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests and property of such Subsidiary and of the same
nature as constitutes Collateral under the Security Documents in accordance with
Section 6.16; and

(g)The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

(a)dispositions of Inventory in the ordinary course of business;

 

DB1/ 97390493.6

-34-

--------------------------------------------------------------------------------

(b)bulk sales or other dispositions of the Inventory of a Loan Party not in the
ordinary course of business at arm’s length in connection with Permitted Store
Closings;

(c)non-exclusive licenses of Intellectual Property of a Loan Party or any of its
Subsidiaries in the ordinary course of business;

(d)licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e)dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

(f)Sales, transfers and dispositions among the Loan Parties or by any Subsidiary
to a Loan Party;

(g)Sales, transfers and dispositions by any Subsidiary which is not a Loan Party
to another Subsidiary that is not a Loan Party; and

(h)as long as no Default or Event of Default then exists or would arise
therefrom, sales of Real Estate of any Loan Party (or sales of any Person or
Persons created to hold such Real Estate or the Equity Interests in such Person
or Persons), including sale-leaseback transactions involving any such Real
Estate pursuant to leases on market terms, as long as, (A) such sale is made for
fair market value, and (B) in the case of any sale-leaseback transaction
permitted hereunder, the Agent shall have received from each such purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agent.

 

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04;

(b)Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04;

(c)Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d)Deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e)Liens in respect of judgments that would not constitute an Event of Default
hereunder;

 

DB1/ 97390493.6

-35-

--------------------------------------------------------------------------------

(f)Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g)Liens existing on the Closing Date listed on Schedule 7.01 and Liens to
secure any Permitted Refinancings of the Indebtedness with respect thereto;

(h)Liens on fixed or capital assets or on Real Estate of any Loan Party which
secure Indebtedness permitted under clauses (c) and/or (d) of the definition of
Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within ninety (90) days after such acquisition,
(ii) the Indebtedness secured thereby does not exceed the cost of acquisition of
the applicable assets, and (iii) such Liens shall attach only to the assets or
Real estate acquired, improved or refinanced with such Indebtedness and shall
not extend to any other property or assets of the Loan Parties;

(i)Liens in favor of the Agent;

(j)Landlords’ and lessors’ statutory Liens in respect of rent not in default;

(k)Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
other Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, Liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m)Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n)voluntary Liens on property (other than property of the type included in the
Borrowing Base or the FILO Borrowing Base) in existence at the time such
property is acquired pursuant to a Permitted Acquisition or on such property of
a Subsidiary of a Loan Party in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition; provided, that such Liens are not
incurred in connection with or in anticipation of such Permitted Acquisition and
do not attach to any other assets of any Loan Party or any Subsidiary; and

(o)Liens in favor of customs and revenues authorities imposed by applicable Laws
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty (30)
days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation.

 

DB1/ 97390493.6

-36-

--------------------------------------------------------------------------------

“Permitted Indebtedness” means each of the following:

(a)Indebtedness outstanding on the Closing Date listed on Schedule 7.03 and any
Permitted Refinancing thereof;

(b)Indebtedness of any Loan Party to any other Loan Party;

(c)Purchase money Indebtedness of any Loan Party to finance the acquisition of
any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof, provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause (c)
shall not exceed $5,000,000 at any time outstanding and further provided that,
if requested by the Agent, the Loan Parties shall use commercially reasonable
efforts to cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Agent;

(d)Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations), provided
that, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness and the lessors under any sale-leaseback
transaction to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Agent;

(e)Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f)obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(g)Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a final maturity which extends beyond the Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Agent;

(h)Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);

(i)The Obligations; and

(j)Indebtedness not otherwise specifically described herein in an  aggregate
principal amount not to exceed $5,000,000 at any time outstanding.

 

DB1/ 97390493.6

-37-

--------------------------------------------------------------------------------

“Permitted Investments” means each of the following:

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d)Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e)Investments, classified in accordance with GAAP as current assets of the Loan
Parties, in any money market fund, mutual fund, or other investment companies
that are registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and which invest solely in one or more of
the types of securities described in clauses (a) through (d) above;

(f)Investments existing on the Closing Date set forth on Schedule 7.02, but not
any increase in the amount thereof or any other modification of the terms
thereof;

(g)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Loan Parties that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default or Event of Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in wholly-owned Subsidiaries that are not Loan
Parties; provided that (A) such Investments may only be made following the
Closing Date to the extent that such Investments, together with the principal
amount of any other intercompany loans permitted under this Agreement, shall not
exceed $10,000,000 in the aggregate from and after the Closing Date, and (B) in
the event that the aggregate amount of such Investments, together with the
principal amount of any other intercompany loans permitted under this Agreement,
exceeds $5,000,000, the Payment Conditions shall have been satisfied;

 

DB1/ 97390493.6

-38-

--------------------------------------------------------------------------------

(h)Investments consisting of extensions of credit in the nature of
accounts  receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(i)Guarantees constituting Permitted Indebtedness;

(j)so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, Investments by any Loan Party in Swap
Contracts permitted hereunder;

(k)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l)advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $400,000 at any time outstanding; provided that each such advance is for
a term of not more than 90 days from the date on which it is made and is paid
within such 90-day period; provided that, all amounts due on account of advances
permitted under this clause (l) shall constitute Collateral and shall be pledged
to the Agent for the benefit of the Revolving Lenders;

(m)Investments constituting Permitted Acquisitions; and

(n)Other Investments not otherwise specifically described herein if the Payment
Conditions are satisfied when such Investments are made and immediately after
giving effect thereto.

 

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Event, no such Investments
specified in clauses (a) through (e) and clause (n) shall be permitted unless
either (A) no Loans or, if then required to be Cash Collateralized, Letters of
Credit are then outstanding, or (B) the Investment is a temporary Investment
pending expiration of an Interest Period for a LIBOR Rate Loan, the proceeds of
which Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Agent.

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

(a)Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b)Is made to enhance the likelihood of, or to maximize the amount of, repayment
of any Obligation;

(c)Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d)Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days or more than twice in any twelve month period, unless
in each case, the Required Lenders otherwise agree.

 

DB1/ 97390493.6

-39-

--------------------------------------------------------------------------------

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section

2.03 regarding the Revolving Lenders’ obligations with respect to Letters of
Credit or Section 2.04 regarding the Revolving Lenders’ obligations with respect
to Swing Line Loans, or (ii) result in any claim or liability against the Agent
(regardless of the amount of any Overadvance) for Unintentional Overadvances,
and such Unintentional Overadvances shall not reduce the amount of Permitted
Overadvances allowed hereunder, and further provided that in no event shall the
Agent make an Overadvance, if after giving effect thereto, the principal amount
of the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments (as in effect prior to any termination of the Revolving Commitments
pursuant to Sections 2.06 or 8.02 hereof).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing shall be subordinated in right of payment
to such Obligations on terms at least as favorable to the Credit Parties as
those contained in the documentation governing the Indebtedness being Refinanced
(e) no Permitted Refinancing shall have direct or indirect obligors who were not
also obligors of the Indebtedness being Refinanced, or greater guarantees or
security, than the Indebtedness being  Refinanced, (f) such Permitted
Refinancing shall be otherwise on terms not materially less favorable to the
Credit Parties than those contained in the documentation governing the
Indebtedness being Refinanced, including, without limitation, with respect to
financial and other covenants and events of default, (g) the interest rate
applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, and (h) at the time thereof, no Default or
Event of Default shall have occurred and be continuing.

“Permitted Store Closings” means (a) Store closures and related Inventory
dispositions which do not exceed (i) in any Fiscal Year of the Lead Borrower and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, thirty-five percent (35%) of the
number of the Loan Parties’ Stores in existence as of the Closing Date (net of
new Store openings), and (b) the related Inventory is either moved to a
distribution center or another retail location of the Loan Parties for future
sale in the ordinary course of business or is disposed of at such Stores in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Lead Borrower
or any ERISA Affiliate or any such Plan to which the Lead Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

DB1/ 97390493.6

-40-

--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Aggregate Revolving Commitments and the Outstanding
Amount of the FILO Loan or, if the Aggregate Revolving Commitments and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that (i) the Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (ii) at any time there are two or more Lenders (who are
not Affiliates of one another or Defaulting Lenders), “Required Lenders” must
include a least two Lenders (who are not Affiliates of one another or Defaulting
Lenders).

“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding more than 66 2/3% of the sum of the Aggregate Revolving Commitments and
the Outstanding Amount of the FILO Loan or, if the Aggregate Revolving
Commitments and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 66 2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that (i) the Revolving Commitment of, and the

 

DB1/ 97390493.6

-41-

--------------------------------------------------------------------------------

portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required
Supermajority Lenders and (ii) at any time there are two or more Lenders (who
are not Affiliates of one another or Defaulting Lenders), “Required
Supermajority Lenders” must include a least two Lenders (who are not Affiliates
of one another or Defaulting Lenders).

“Reserves” means all Inventory Reserves, Availability Reserves and the FILO Push
Down Reserve. The Agent shall have the right, at any time and from time to time
after the Closing Date in its reasonable discretion to establish, modify or
eliminate Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“Revolving Commitments” means, as to each Revolving Lender, its obligation to
(a) make Committed Loans to the Borrowers pursuant to Article II and (b)
purchase participations in L/C Obligations and in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Lenders” means Lenders having Revolving Commitments from time to time
or at any time.

“Revolving Loan” means a Committed Loan or Swing Line Loan, as the context may
require.

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Revolving Commitments or (b) the Borrowing Base.

“RP Conditions” means, at the time of determination with respect to the making
of any Restricted Payment, that (a) no Default or Event of Default then exists
or would arise as a result of the making of such Restricted Payment, and (b)(i)
for the thirty (30) day period prior to the making of such Restricted Payment
and after giving pro forma effect to such Restricted Payment, the Availability
will be equal to or greater than the greater of (x) fifteen percent (15%) of the
Revolving Loan Cap and (y) $15,000,000, and (ii) after giving pro forma effect
to such Restricted Payment, the Consolidated Fixed Charge Coverage Ratio, tested
on a trailing twelve month basis, is equal to or greater than 1.0:1.0; provided
that this clause (b)(ii) shall not apply if Availability for the thirty (30) day
period prior to the making of such Restricted Payment and after giving pro forma
effect to such Restricted Payment was equal to or greater than the

 

DB1/ 97390493.6

-42-

--------------------------------------------------------------------------------

greater of (x) twenty percent (20%) of the Revolving Loan Cap (calculated
without giving effect to the FILO Push Down Reserve) and (y) $20,000,000. Prior
to undertaking any Restricted Payment which is subject to the RP Conditions, the
Lead Borrower shall deliver to the Agent (i) a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of the Lead Borrower
certifying that the conditions contained in clauses (a) and (b) of the preceding
sentence have been satisfied, and (ii) evidence of satisfaction of the
conditions contained in clause (b) (including a reasonably detailed
calculation).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC (“SDN”),
OFAC’s consolidated Non-SDN list or any other Sanctions-related list maintained
by any Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti- terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Credit Party or any Loan Party
or any of their respective Subsidiaries or Affiliates.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the Closing Date among the Loan Parties and the Agent.

“Security Documents” means the Security Agreement, the Account Control
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered to the Agent pursuant to
this Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

 

DB1/ 97390493.6

-43-

--------------------------------------------------------------------------------

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.25).

“Spot Rate” for a currency means the rate determined by the Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two (2)
Business Days prior to the date of such determination; provided that the Agent
may obtain such spot rate from another financial institution designated by the
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support
of  stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

DB1/ 97390493.6

-44-

--------------------------------------------------------------------------------

“Store” means any retail store (which may include any Real Estate, fixtures,
Equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

DB1/ 97390493.6

-45-

--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments. A permanent reduction
of the Aggregate Revolving Commitments shall not require a corresponding pro
rata reduction in the Swing Line Sublimit; provided, however, that if the
Aggregate Revolving Commitments are reduced to an amount less than the Swing
Line Sublimit, then the Swing Line Sublimit shall be reduced to an amount equal
to (or, at Lead Borrower’s option, less than) the Aggregate Revolving
Commitments.

“Syndication Agent” means Wells Fargo Bank, National Association.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Aggregate Revolving Commitments are irrevocably terminated
(or deemed terminated) in accordance with Article VIII, or (iii) the termination
of the Aggregate Revolving Commitments in accordance with the provisions of
Section 2.06 hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Loans, Swing Line Loans and all L/C Obligations.

“Trademark” has the meaning specified in the Security Agreement. “Trading with
the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan or the outstanding portion of the
FILO Loan, its character as a Base Rate Loan or a LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” shall have the meaning given to such term in
the Security Agreement.

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UFCA” has the meaning specified in Section 10.21(c).

“UFTA” has the meaning specified in Section 10.21(c).

 

DB1/ 97390493.6

-46-

--------------------------------------------------------------------------------

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or the FILO Borrowing
Base or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

DB1/ 97390493.6

-47-

--------------------------------------------------------------------------------

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization) of all
of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, (ii) any Obligations relating
to Bank Products (including Swap Contracts) that, at such time, are allowed by
the applicable Bank Product provider to remain outstanding without being
required to be repaid or Cash Collateralized, and (iii) any Obligations relating
to Cash Management Services that, at such time, are allowed by the applicable
provider of such Cash Management Services to remain outstanding without being
required to be repaid.

 

1.03Accounting Terms

 

(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms  of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of FASB ASU No. 2016-02, Leases (Topic 842), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a Capital Lease Obligation where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2015.

 

1.04Rounding. Any financial ratios required to be maintained by the Loan Parties
pursuant  to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

DB1/ 97390493.6

-48-

--------------------------------------------------------------------------------

1.05Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Committed Loans; Reserves.

 

(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of (x)
the amount of such Revolving Lender’s Revolving Commitment, or (y) such
Revolving Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

 

(i)after giving effect to any Committed Borrowing, the Total Revolving
Outstandings shall not exceed the Revolving Loan Cap,

 

(ii)after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Revolving Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment, and

 

(iii)The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

 

Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.

 

(b)Each FILO Lender severally agrees, on the terms and conditions hereinafter
set forth, to make its portion of the FILO Loan to the Borrowers on the Closing
Date in a principal amount equal to its FILO Commitment. Amounts repaid in
respect of the FILO Loan may not be reborrowed. Upon each applicable FILO
Lender’s making of its portion of the FILO Loan on the Closing Date, the FILO
Commitment of such FILO Lender shall be terminated.

 

2.02Borrowings, Conversions and Continuations of Committed Loans.

 

(a)Committed Loans (other than Swing Line Loans) and the outstanding portion of
the FILO Loan shall be either Base Rate Loans or LIBOR Rate Loans as the Lead
Borrower may request subject to and in accordance with this Section 2.02. All
Swing Line Loans shall be only Base Rate Loans. Subject to the other provisions
of this Section 2.02, Committed Borrowings of more than one Type may be incurred
at the same time.

DB1/ 97390493.6

-49-

--------------------------------------------------------------------------------

(b)Each Committed Borrowing, each Conversion of Committed Loans or the
outstanding FILO Loan from one Type to the other, and each continuation of LIBOR
Rate Loans shall be made upon the Lead Borrower’s irrevocable notice to the
Agent, which may be given by telephone. Each such notice must be received by the
Agent not later than 1:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, Conversion to or continuation of LIBOR Rate
Loans or of any Conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Lead Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, Conversion to or continuation
of LIBOR Rate Loans shall be in  a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or Conversion to Base Rate Loans shall be in sum
minimum amounts as the Agent may require. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Lead Borrower is requesting
a Committed Borrowing or the FILO Loan, as applicable, a Conversion of Committed
Loans or the outstanding portion of the FILO Loan, as applicable, from one Type
to the other, or a continuation of LIBOR Rate Loans, (ii) the requested date of
the Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans or the outstanding
portion of the FILO Loan, as applicable, to be borrowed, Converted or continued,
(iv) the Type of Committed Loans or the outstanding FILO Loan, as applicable, to
be borrowed or to which existing Committed Loans or the outstanding FILO Loan,
as applicable, are to be Converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to specify a
Type of Committed Loan or the outstanding portion of the FILO Loan, as
applicable, in a Committed Loan Notice or if the Lead Borrower fails to give a
timely notice requesting a Conversion or continuation, then the applicable
Committed Loans or the outstanding portion of the FILO Loan, as applicable,
shall be made as, or Converted to, Base Rate Loans. Any such automatic
Conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans.
If the Lead Borrower requests a Borrowing of, Conversion to, or continuation of
LIBOR Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be Converted to a LIBOR Rate Loan.

 

(c)Following receipt of a Committed Loan Notice, the Agent shall promptly notify
each Revolving Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a Conversion or
continuation is provided by the Lead Borrower, the Agent shall notify each
Lender of the details of any automatic Conversion to Base Rate Loans described
in Section 2.02(b). In the case of a Committed Borrowing, each Revolving Lender
shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.
Upon  satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the Agent
shall make all funds so received available to the Borrowers in like funds as
received by the Agent either by (i) crediting the account of the Lead Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Agent by the Lead Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Lead Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

 

DB1/ 97390493.6

-50-

--------------------------------------------------------------------------------

(d)The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge (including direct wire fees), expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby. The Agent shall advise
the Lead Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Agent shall not constitute a waiver of
the Agent’s rights and the Borrowers’ obligations under Section 2.05(d). Any
amount which is added to the principal balance of the Loan Account as provided
in this Section 2.02(d) shall bear interest at the interest rate then and
thereafter applicable to Base Rate Loans.

 

(e)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
Converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of  a Default or an Event of Default, no Loans may be
requested as, Converted to or continued as LIBOR Rate Loans without the Consent
of the Required Lenders.

 

(f)The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(g)After giving effect to all Committed Borrowings, all Conversions of Committed
Loans or the outstanding FILO Loan, as applicable, from one Type to the other,
and all continuations of Committed Loans or the outstanding FILO Loan, as
applicable, as the same Type, there shall not be more than (i) five (5) Interest
Periods in effect with respect to the Revolving Loans that are LIBOR Rate Loans
and (ii) one (1) Interest Period in effect with respect to the FILO Loan that is
a LIBOR Rate Loan.

 

(h)The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances without the consent of the Borrowers, the Lenders, the Swing Line
Lender and the L/C Issuer and the Borrowers and each Lender and L/C Issuer shall
be bound thereby. Any Permitted Overadvance may, but shall not be required to,
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrowers in accordance with the provisions Section 2.05(d). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the  Agent or any Lender to make or permit any Permitted Overadvance on any
other occasion or to permit such Permitted Overadvances to remain outstanding.
The making by the Agent of a Permitted Overadvance shall not modify or abrogate
any of the provisions of Section 2.03 regarding the Revolving Lenders’
obligations to purchase participations with respect to Letter of Credits or of
Section 2.04 regarding the Revolving Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Agent shall have no
liability for, and no Loan Party or Credit Party shall have the right to, or
shall, bring any claim of any kind whatsoever against the Agent with respect to
Unintentional Overadvances regardless of the amount of any such Overadvance(s).

 

2.03Letters of Credit.

 

(a)The Letter of Credit Commitment.

 

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers and the other Loan Parties,

DB1/ 97390493.6

-51-

--------------------------------------------------------------------------------

and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and the other Loan Parties and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving Loan Cap, (y) the aggregate
Outstanding Amount of the Committed Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)the expiry date of such requested Commercial Letter of Credit would occur
more than 120 days after the date of issuance, unless the Required Lenders have
approved such expiry date; or

 

(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Agent may agree) or all the Revolving Lenders
have approved such expiry date; or.

 

(D)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(E)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

(F)except as otherwise agreed by the Agent, such Letter of Credit is to be
denominated in a currency other than Dollars; provided that if the L/C Issuer,
with the consent of the Agent, issues a Letter of Credit denominated in a
currency other than Dollars, all reimbursements by the Borrowers of the honoring
of any drawing under such Letter of Credit shall be paid in the currency in
which such Letter of Credit was denominated;

 

DB1/ 97390493.6

-52-

--------------------------------------------------------------------------------

(G)such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

 

(H)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either (x) the Letter of Credit then proposed to
be issued or (y) that Letter of Credit and all other L/C Obligations as to which
the L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iii)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(iv)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Lead Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least two (2) Business Days (or such other date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Lead Borrower shall furnish to
the  L/C Issuer and the Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may require.

 

DB1/ 97390493.6

-53-

--------------------------------------------------------------------------------

(ii)Subject to the provisions of Section 2.02(b)(iv) hereof, promptly after
receipt of any Letter of Credit Application, the L/C Issuer will confirm with
the Agent (by telephone or in writing) that the Agent has received a copy of
such Letter of Credit Application from the Lead Borrower and, if not, the L/C
Issuer will provide the Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Lender, the Agent or any Loan Party,
at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied or unless the L/C
Issuer would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower or the applicable Loan Party or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer's usual and customary business practices. Immediately upon
the issuance or amendment of each Letter of Credit, each Revolving Lender shall
be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Percentage times the Stated
Amount of such Letter of Credit. Upon any change in the Aggregate Revolving
Commitments under this Agreement, it is hereby agreed that with respect to all
L/C Obligations, there shall be an automatic adjustment to the participations
hereby created to reflect the new Applicable Percentages of the assigning and
assignee Revolving Lenders.

 

(iii)If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Revolving Lender
or the Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)Any L/C Issuer (other than Bank of America or any of its Affiliates)  shall
notify the Agent in writing on each Business Day of all Letters of Credit issued
on the prior  Business Day by such L/C Issuer, provided that (A) until the Agent
advises any such L/C Issuer that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Agent and the L/C
Issuer, such L/C Issuer shall be required to so notify the Agent in writing only
once each week of the Letters of Credit issued by such L/C Issuer during the
immediately preceding week as well as the daily amounts outstanding for all
Letters of Credit issued by it for the prior week, such notice to be furnished
on such day of the week as the Agent and such L/C Issuer may agree. The L/C
Issuer will also deliver (contemporaneously with the

 

DB1/ 97390493.6

-54-

--------------------------------------------------------------------------------

notification set forth in the first sentence hereof) to the Lead Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment.

 

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the Agent a
true and complete copy of such Letter of Credit or amendment.

 

 

(c)

Drawings and Reimbursements; Funding of Participations.

 

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Agent in an
amount equal to the amount of such drawing. If the Borrowers fail to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Percentage thereof. In such event, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Loan Cap and the conditions set forth in Section 4.02 (other than the delivery
of a Committed Loan Notice). Any notice given by the L/C Issuer or the Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)Each Revolving Lender shall upon any notice from the Agent pursuant to
Section 2.03(c)(i) make funds available to the Agent (and the Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrowers in such amount. The Agent
shall remit the funds so received to the L/C Issuer.

 

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate for Base Rate Loans. In such event, each Revolving Lender’s
payment to the Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender’s Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.

 

(v)Each Revolving Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this

 

DB1/ 97390493.6

-55-

--------------------------------------------------------------------------------

Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the L/C Issuer, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Lead Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)If any Revolving Lender fails to make available to the Agent for the account
of the L/C Issuer any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately  available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)Repayment of Participations.

 

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender its L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the L/C Issuer, or the Agent
for the account of the L/C Issuer, receives any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from  the
Borrowers or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent pursuant to Section 2.03(g)), the L/C Issuer shall distribute any
payment it receives to the Agent and the Agent will distribute to such Revolving
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Agent.

 

(ii)If any payment received by the L/C Issuer or by Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the  date such amount is returned by such Revolving Lender, at
a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

DB1/ 97390493.6

-56-

--------------------------------------------------------------------------------

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrowers;

(v)any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(ix)the fact that any Default or Event of Default shall have occurred and be
continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any

 

DB1/ 97390493.6

-57-

--------------------------------------------------------------------------------

document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Loan Party or to any Revolving Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; (iv) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document, or
(v) for any action, neglect or omission under or in connection with any Letter
of Credit or Issuer Documents, including, without limitation, the issuance or
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, or the honoring or dishonoring of any demand under any Letter of Credit,
and such action or neglect or omission will be binding upon the Loan Parties and
the Revolving Lenders; provided that the Borrowers may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to the extent,
but only to the extent, of any direct, as opposed to punitive, consequential or
exemplary, damages suffered by the Borrowers which the Borrowers pursuant to a
final and non-appealable judgment of a court of competent jurisdiction were
caused by the L/C Issuer's willful misconduct or gross negligence. The Borrowers
hereby assume all  risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)Cash Collateral. If, as of the Letter of Credit Expiration Date, any
L/C  Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to 105% of the Outstanding Amount of all L/C
Obligations, pursuant to documentation in form and substance  satisfactory to
the Agent and the L/C Issuer (which documents are hereby Consented to by the
Lenders). Sections 2.05, 2.06(c) and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. The Borrowers hereby grant to
the Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing to secure all Obligations.
Such cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. If at any time the Agent determines that
any funds held as cash collateral are subject to any right or claim of any
Person other than the Agent or that the total amount of such funds is less than
the aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as cash collateral that the Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as cash collateral, such funds shall be applied to reimburse the
L/C Issuer and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations.

 

DB1/ 97390493.6

-58-

--------------------------------------------------------------------------------

(h)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Lead Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each Commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrowers for, and the L/C Issuer’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(i)Letter of Credit Fees. The Borrowers shall pay to the Agent for the account
of each Revolving Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily Stated Amount under each such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). For purposes of computing the daily amount available to be drawn
under any Letter of Credit,  the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be due
and payable quarterly in arrears on the first day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under of each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate as provided in Section 2.08(c)
hereof.

 

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate equal to 0.125%
per annum, computed on the daily amount available to be drawn under such Letter
of Credit and on a quarterly basis in arrears. Such fronting fees shall be due
and payable quarterly in arrears on the first day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04Swing Line Loans.

 

(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole discretion, in reliance upon the agreements
of the other Revolving Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at

 

DB1/ 97390493.6

-59-

--------------------------------------------------------------------------------

any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Committed Loans and L/C Obligations of the
Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Revolving Loan Cap, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Revolving Lender at such time, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Lender’s Revolving Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and provided further that the Swing Line Lender
shall not be obligated to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at the Base Rate. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage multiplied by the amount of such Swing Line Loan. The
Swing Line Lender shall have all of the benefits and immunities (A) provided to
the Agent in Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with Swing Line Loans made by it or proposed
to be made by it as if the term “Agent” as used in Article IX included the Swing
Line Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Swing Line Lender.

 

(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the  Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Agent (by telephone or in writing)
that the Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice  (by
telephone or in writing) from the Agent at the request of the Required Lenders
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the provisos to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers either by (i) crediting the account of the Lead
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transferring such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Line Lender by the Lead
Borrower; provided, however, that if, on the date of the proposed Swing Line
Loan, there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrowers as provided above.

 

DB1/ 97390493.6

-60-

--------------------------------------------------------------------------------

(c)Refinancing of Swing Line Loans.

 

(i)In addition to settlements required under Section 2.14 hereof, the Swing Line
Lender at any time in its sole and absolute discretion may request, on behalf of
the Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Revolving Lender make a Base Rate Loan in an
amount equal to such Revolving Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Loan Cap and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Lead Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Agent. Each Revolving Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Agent in immediately available funds for
the account of the Swing Line Lender at the Agent’s Office not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)If any Revolving Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Committed Loan included in the relevant Committed Borrowing
or funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line  Lender submitted to any Revolving Lender (through
the Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

 

DB1/ 97390493.6

-61-

--------------------------------------------------------------------------------

(d)Repayment of Participations.

 

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender, or the Agent on
behalf of the Swing Line Lender, receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute such payment to the Agent and
the Agent shall distribute to each such Revolving Lender its Applicable
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

 

(ii)If any payment received by the Swing Line Lender, or the Agent on behalf of
the Swing Line Lender, in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Revolving Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the Federal Funds Rate.
The Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Revolving Lenders under this clause shall survive
the  payment in full of the Obligations and the termination of this Agreement.

 

(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such  Applicable
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)Payments Directly to Swing Line Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

2.05Prepayments.

 

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Agent not later than 1:00 p.m. (A) three (3) Business Days
prior to any date of prepayment of LIBOR Rate Loans and (B) on the date of
prepayment of Base Rate Loans; and (ii) any prepayment of LIBOR Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such
Loans. The Agent will promptly notify each Revolving Lender of its receipt of
each such notice, and of the amount of such Revolving Lender’s Applicable
Percentage of such prepayment. If such notice is given  by the Lead Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Revolving Lenders in accordance with their respective
Applicable Percentages.

 

(b)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received

 

DB1/ 97390493.6

-62-

--------------------------------------------------------------------------------

by the Swing Line Lender and the Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall  specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(c)Except as provided in this Section 2.05(c), the FILO Loan may not be
voluntarily prepaid in whole or in part until all other Obligations have been
paid in full in cash, all L/C Obligations have been Cash Collateralized and the
Aggregate Revolving Commitments have been terminated. Notwithstanding the
preceding sentence, after the one year anniversary of the Closing Date, as long
as the Payment Conditions are satisfied at the time of and immediately after
giving pro forma effect to such prepayment, the FILO Loan may be voluntarily
prepaid, in whole or in part, without premium or penalty, subject to and
otherwise in accordance with the provisions of clause (c). Any voluntary
prepayment of  the FILO Loan permitted by this clause (c) may be made by the
Borrowers upon irrevocable notice to the Agent; provided that (i) such notice
must be received by the Agent not later than 1:00 p.m. (A) three (3) Business
Days prior to any date of prepayment of any FILO Loan constituting LIBOR Rate
Loans and (B) on the date of prepayment of any FILO Loan constituting Base Rate
Loans; (ii) any prepayment of any FILO Loan constituting LIBOR Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of any FILO Loan constituting Base  Rate Loans
shall be in a principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof. Each such notice shall specify the date and amount of such
prepayment and provide evidence of satisfaction of the Payment Conditions
(including a reasonably detailed calculation). The Agent will promptly notify
each FILO Lender of its receipt of each such notice, and of the amount of such
FILO Lender’s Applicable Percentage of such prepayment. If such notice is given
by the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the portion of the FILO Loan owed to each FILO Lender in accordance
with its respective Applicable Percentage.

 

(d)If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Loan Cap as then in effect, the Borrowers shall immediately prepay the
Revolving Loans and L/C Borrowings and Cash Collateralize the L/C Obligations
(other than L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations (other than L/C Borrowings) pursuant to this
Section 2.05(d) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Revolving Loan Cap as then in effect. If
after giving effect to the payments required in this Section 2.05(d) an excess
remains, the Borrowers shall prepay the FILO Loan in the amount of such excess.

 

(e)The Borrowers shall prepay the Loans and, after the occurrence and during the
continuance of an Event of Default or to the extent required by the provisions
of Section 2.06(c), Cash Collateralize the L/C Obligations to the extent
required pursuant to the provisions of Section 6.12 hereof.

 

(f)Prepayments made pursuant to Section 2.05(d) and (e) above, first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Committed Loans, third, after the occurrence
and during the continuance of an Event of Default, shall be used to Cash
Collateralize the remaining L/C Obligations; fourth, shall be applied  ratably
to the Outstanding Amount of the FILO Loan; and fifth, the amount remaining, if
any, after the prepayment in full of all L/C Borrowings, Swing Line Loans,
Committed Loans and the FILO Loan outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations (to the extent required
hereunder) in full shall be deposited by the Agent in a deposit account of the
Lead Borrower and

 

DB1/ 97390493.6

-63-

--------------------------------------------------------------------------------

may be utilized by the Borrowers in the ordinary course of its business to the
extent otherwise permitted hereunder. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Lenders, as
applicable, and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations.

 

(g)If the Borrowers elect to terminate the Aggregate Revolving Commitments (it
being acknowledged and agreed that if the Aggregate Revolving Commitments shall
be reduced to $0, such reduction shall constitute a termination) pursuant to
Section 2.06(a), or if the Agent terminates the Aggregate Revolving Commitments
pursuant to Section 8.02(a), the Borrowers shall immediately prepay the
outstanding principal balance of the FILO Loan. Any such prepayment shall be
accompanied by all accrued but unpaid interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05 and all other
Obligations outstanding with respect to the FILO Loan.

 

2.06Termination or Reduction of Revolving Commitments.

 

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Revolving Commitments or from time to time
permanently reduce the Aggregate Revolving Commitments; provided that (i) any
such notice shall be received by the Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments.

 

(b)If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)The Agent will promptly notify the Revolving Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate
Revolving Commitments under this Section 2.06. Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Revolving
Lender shall be reduced by such Revolving Lender’s Applicable Percentage of such
reduction amount. If, as a result of such termination or reduction, (i) the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, the Borrowers shall
contemporaneously with such reduction or termination, Cash Collateral such
excess amount, and (B) the Committed Loans or the Swing Line Loans hereunder
would exceed the Aggregate Revolving Commitments or the Swing Line Sublimit, as
applicable, the Borrowers shall contemporaneously with such reduction or
termination, pay the Agent an amount equal to such excess.

 

2.07Repayment of Obligations.

 

Except as provided in Section 10.11 with respect to the collateralization of the
Other Liabilities, the Borrowers shall repay to the Lenders on the Termination
Date all Obligations (including, without limitation, the Committed Loans, the
Swing Line Loans and the aggregate principal amount of the FILO Loan)
outstanding on such date (other than contingent indemnification claims for which
a claim has not been asserted) and shall cause each Letter of Credit to be
returned to the L/C Issuer undrawn or shall Cash Collateralize all L/C
Obligations (to the extent not previously Cash Collateralized as required
herein).

 

DB1/ 97390493.6

-64-

--------------------------------------------------------------------------------

2.08Interest.

 

(a)Subject to the provisions of Section 2.08(c) below, (i) each Revolving Loan
that is a LIBOR Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted LIBOR Rate for such Interest Period plus the Applicable Margin for the
Revolving Loans that are LIBOR Rate Loans; (ii) each Revolving Loan that is a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin for the Revolving Loans that are Base Rate Loans; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin for Revolving Loans that are Base Rate
Loans.

 

(b)Subject to the provisions of Section 2.08(c) below, (i) any portion of the
FILO Loan that is a LIBOR Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBOR Rate for such Interest Period plus the Applicable Margin for
FILO Loans that are LIBOR Rate Loans; and (ii) any portion of the FILO Loan that
is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin
for FILO Loans that are Base Rate Loans.

 

(c)(i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise or automatically if an Event of Default exists under
Section 8.01(f), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Law.

 

(ii)If any other Event of Default exists, then the Agent may, and upon the
request of the Required Lenders shall, notify the Lead Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by Law.

 

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(d)Except as provided in Section 2.08(c)(iii), interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)Commitment Fee. The Borrowers shall pay to the Agent for the account of each
Revolving Lender in accordance with its Applicable Percentage, a commitment fee
(the “Commitment Fee”) equal to the Commitment Fee Percentage multiplied by the
actual daily amount by which the Aggregate Revolving Commitments exceed the
Total Revolving Outstandings (excluding outstanding Swing Line Loans) (subject
to adjustment as provided in Section 2.16) during the immediately preceding
quarter. The Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
first day of each March, June, September and December, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period.

 

DB1/ 97390493.6

-65-

--------------------------------------------------------------------------------

(b)Other Fees. The Borrowers shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10Computation of Interest and Fees. All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue
on  each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

2.11Evidence of Debt.

 

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall  be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Agent, the Borrowers shall execute
and deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.  Upon receipt of an
affidavit of a Lender as to  the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

 

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such
Revolving Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by  the
Agent and the accounts and records of any Revolving Lender in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

 

2.12Payments Generally; Agent’s Clawback.

 

(a)General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise  expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will, subject to Section 2.14 hereof, promptly distribute to
each Lender its Applicable Percentage (or other applicable

 

DB1/ 97390493.6

-66-

--------------------------------------------------------------------------------

share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the Agent
after 2:00 p.m. shall, at the option of the Agent, be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day (other than with respect to payment of a LIBOR Loan), and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)(i)
Funding  by  Revolving  Lenders;  Presumption  by  Agent.  Unless  the  Agent
shall have received notice from a Revolving Lender prior to (A) the proposed
date of any Borrowing of LIBOR Rate Loans (or in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing), or (B) the
date that such Revolving Lender’s participation in a Letter of Credit or Swing
Line Loan is required to be funded, that such Revolving Lender will not make
available to the Agent such Revolving Lender’s share of such Borrowing or
participation, the Agent may assume that such Revolving Lender has made such
share available on such date in accordance with Section 2.02 (or in the case of
a Borrowing of Base Rate Loans, that such Revolving Lender has made such share
available in accordance with and at the time required by Section 2.02), Section
2.03 or Section 2.05, as applicable, and may, in reliance upon such assumption,
make available to the Borrowers, the L/C Issuer or the Swing Line Lender, as
applicable, a corresponding amount. In such event, if a Revolving Lender has not
in fact made its share of the applicable Committed Borrowing or participation
available to the Agent, then the applicable Revolving Lender and the Borrowers
severally agree to pay to the Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Revolving Lender, the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Revolving Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Revolving Lender pays its share of the
applicable Committed Borrowing or participation to the Agent, then the amount so
paid shall constitute such Revolving Lender’s Committed Loan included in such
Committed Borrowing or participation in such Letter of Credit or Swing Line
Loan. Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Revolving Lender that shall have failed to make
such payment to the Agent.

 

(ii) Payments by Borrowers; Presumptions by Agent.  Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of any of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

DB1/ 97390493.6

-67-

--------------------------------------------------------------------------------

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by the Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof (subject to the provisions of the last paragraph of Section 4.02 hereof),
the Agent shall return such funds (in like funds as received from such Lender)
to such Lender, without interest.

 

(d)Obligations of Lenders Several. The obligations of the Revolving Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans, and the obligations of the FILO Lenders to make the FILO
Loan and the obligations of the Lenders to make payments hereunder are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment hereunder on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment hereunder.

 

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender
to  obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13Sharing of Payments by Lenders. If any Credit Party shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Credit Party’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

 

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans, FILO Loan or subparticipations in L/C Obligations or Swing Line
Loans to any Eligible Assignee or Participant, other than to the Borrowers or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

 

DB1/ 97390493.6

-68-

--------------------------------------------------------------------------------

2.14Settlement Amongst Revolving Lenders

 

(a)The amount of each Revolving Lender’s Applicable Percentage of outstanding
Revolving Loans (including, for clarity, outstanding Swing Line Loans), shall be
computed weekly (or more frequently in the Agent’s discretion) and shall be
adjusted upward or downward based on all Loans and repayments of Revolving Loans
received by the Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the Agent.

 

(b)The Agent shall deliver to each of the Revolving Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, each Revolving Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Revolving Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Revolving Lender shall be
equal to such Revolving Lender’s Applicable Percentage of all Committed Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Revolving Lenders and is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m., then no later than 3:00 p.m. on the next Business Day. The obligation of
each Revolving Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Agent. If and to the extent any Revolving
Lender shall not have so made  its transfer to the Agent, such Revolving Lender
agrees to pay to the Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Agent in connection with the foregoing.

 

2.15Increase in Commitments.

 

(a)Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Revolving Lenders), the Lead Borrower may from time to time, request an increase
in the Aggregate Revolving Commitments by an amount (for all such requests) not
exceeding $50,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of $10,000,000, and (ii) the Lead Borrower may make a
maximum of three such requests (each such request, a “Commitment Increase”). At
the time of sending such notice, the Lead Borrower (in consultation with the
Agent) shall specify the time period within which each Revolving Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Revolving Lenders). Any
Commitment Increase shall be on the same terms and pursuant to the same
documentation applicable to the existing Revolving Commitments (other than with
respect to any fees payable to the Revolving Lenders or Additional Commitment
Lenders providing any Commitment Increase).

 

(b)Revolving Lender Elections to Increase. Each Revolving Lender shall notify
the Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

(c)Notification by Agent; Additional Lenders. The Agent shall notify the Lead
Borrower and each Revolving Lender of the Revolving Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Agent, the L/C Issuer and the Swing Line Lender,
to the extent that the existing Revolving Lenders decline to

 

DB1/ 97390493.6

-69-

--------------------------------------------------------------------------------

increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Agent, in consultation with the Lead
Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Revolving Lender hereunder (each such Revolving Lender, an
“Additional Commitment Lender”) and to issue commitments in an amount equal to
the amount of the increase in the Aggregate Revolving Commitments requested by
the Lead Borrower and not accepted by the existing Revolving Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Revolving
Lenders), provided, however, that without the consent of the Agent, at no time
shall the Revolving Commitment of any Additional Commitment Lender be less than

$5,000,000.

 

(d)Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Revolving Lenders of the final allocation of
such increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Revolving Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Revolving Lenders.

 

(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Agent a certificate of each
Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default or Event of Default exists or would arise
therefrom, (ii) the Borrowers, the Agent, and any Additional Commitment Lender
shall have executed and delivered a Joinder Agreement to the Loan Documents in
such form as the Agent shall reasonably require; (iii) the Borrowers shall have
paid such fees and other compensation to the Additional Commitment Lenders as
the Lead Borrower and such Additional Commitment Lenders shall agree; (iv) the
Borrowers shall have paid such arrangement fees to the Agent as the Lead
Borrower and the Agent may agree; (v) if requested by the Agent, the Borrowers
shall deliver an opinion or opinions, in form and substance reasonably
satisfactory to the Agent, from counsel to the Borrowers reasonably satisfactory
to the Agent and dated such date; (vi) the Borrowers and the Additional
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Agent may reasonably have requested; and (vii) no Default or
Event of Default exists. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Aggregate Revolving Commitments
under this Section.

 

(f)Conflicting Provisions. This Section shall supersede any provisions in
Sections

2.13 or 10.01 to the contrary.

 

DB1/ 97390493.6

-70-

--------------------------------------------------------------------------------

2.16Defaulting Lenders.

 

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

 

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Lead Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under  this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Revolving
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)Certain Fees.

 

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the

 

DB1/ 97390493.6

-71-

--------------------------------------------------------------------------------

Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).

 

(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non- Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Amount of Obligations of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

(b)Defaulting Lender Cure. If the Lead Borrower, the Agent, the Swing  Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Committed Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Revolving Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to

 

DB1/ 97390493.6

-72-

--------------------------------------------------------------------------------

Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

 

3.01Taxes.

 

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

 

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)If any Loan Party or the Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Loan Party or the Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)Tax Indemnifications.

 

(i)The Loan Parties shall, and each Loan Party does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Lender
or the L/C Issuer (with a copy to the Agent), or by the Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Agent

 

DB1/ 97390493.6

-73-

--------------------------------------------------------------------------------

against any Indemnified Taxes attributable to such Lender or the L/C Issuer (but
only to the extent that any Loan Party has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (y) the Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or the L/C Issuer, in each case, that are payable or paid  by the
Agent or a Loan Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender and the L/C Issuer hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender or the L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Agent under this clause (ii).

 

(d)Evidence of Payments. Upon request by the Lead Borrower or the Agent, as the
case may be, after any payment of Taxes by the Lead Borrower or by the Agent to
a Governmental Authority as provided in this Section 3.01, the Lead Borrower
shall deliver to the Agent or the Agent  shall deliver to the Lead Borrower, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Lead Borrower or the Agent, as the case may be.

 

(e)Status of Lenders; Tax Documentation.

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Lead Borrower and the Agent, at the time or times reasonably requested by the
Lead Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Lead Borrower or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Lead Borrower or the Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Lead Borrower or the Agent as will enable the Lead
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary  in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)Without limiting the generality of the foregoing, in the event that the Lead
Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Lead Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this

 

DB1/ 97390493.6

-74-

--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Lead Borrower or the Agent), whichever of the following is applicable:

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)executed originals of IRS Form W-8ECI;

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W8BEN-E, as applicable; or

 

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Lead Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Lead Borrower or
the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such

 

DB1/ 97390493.6

-75-

--------------------------------------------------------------------------------

additional documentation reasonably requested by the Lead Borrower or the Agent
as may be necessary for the Lead Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Agent in writing of its legal
inability to do so.

 

(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or the L/C Issuer, or have any obligation to pay to any Lender or the
L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority.
Notwithstanding  anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(h)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

3.02Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, (i) any obligation of such Lender to make or continue LIBOR
Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans shall be

 

DB1/ 97390493.6

-76-

--------------------------------------------------------------------------------

suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate, in each case, until such Lender notifies the Agent
and the Lead Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBOR Rate,
the Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the LIBOR Rate component thereof
until the Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBOR Rate. Upon any such prepayment or Conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or Converted.

 

3.03Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a LIBOR Rate Loan or a Conversion to
or continuation thereof that (a) Dollar deposits are not being offered to banks
in the London interbank market for the applicable amount and Interest Period of
such LIBOR Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan , or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Lead Borrower and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain LIBOR Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the LIBOR Rate component of the Base Rate, the utilization of the LIBOR Rate
component in determining the Base Rate shall be suspended, in each case until
the until the Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, Conversion to or continuation of LIBOR Rate Loans
or, failing that, will be deemed to have Converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

 

3.04Increased Costs; Reserves on LIBOR Rate Loans.

 

(a)Increased Costs Generally. If any Change in Law shall:

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the L/C Issuer;

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

DB1/ 97390493.6

-77-

--------------------------------------------------------------------------------

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Loan Parties will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital or
liquidity of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Loan Parties will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Loan Parties shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer  to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)Reserves on LIBOR Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which

 

DB1/ 97390493.6

-78-

--------------------------------------------------------------------------------

determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Lead Borrower shall have
received at least 10 days’ prior notice (with a copy to the Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

 

3.05Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

 

(a)any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

 

(c)any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

 

3.06Mitigation Obligations; Replacement of Lenders.

 

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

 

DB1/ 97390493.6

-79-

--------------------------------------------------------------------------------

3.07Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.

 

3.08Designation of Lead Borrower as Borrowers’ Agent.

 

(a)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

 

(c)The Lead Borrower shall act as a conduit for each Borrower (including itself,
as a “Borrower”) on whose behalf the Lead Borrower has requested a Credit
Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01Conditions of Effectiveness of this Agreement and Credit Extension. The
effectiveness of this Agreement and the obligation of the L/C Issuer and each
Lender to make any Credit Extension hereunder on the Closing Date are subject to
satisfaction of the following conditions precedent:

 

(a)The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif”
“via e-mail”) (followed promptly by originals) unless otherwise specified, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Agent:

 

(i)counterparts of this Agreement each properly executed by a Responsible
Officer of the signing Loan Party and the Lenders sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

 

(ii)a Note executed by the Borrowers in favor of each Lender requesting a

Note;

 

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof

 

DB1/ 97390493.6

-80-

--------------------------------------------------------------------------------

authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to become a
party;

 

(iv)copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing, and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

 

(v)a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan Parties,
addressed to the Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Agent may reasonably request;

 

(vi)a certificate of a Responsible Officer of the Lead Borrower certifying (A)
that the conditions specified in Sections 4.01 and 4.02 have been satisfied, (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;

 

(vii)evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agent required under the Loan
Documents have been obtained and are in effect;

 

(viii)a payoff letter from the Term Loan Agent for the lenders under Existing
Term Loan Agreement, satisfactory in form and substance to the Agent, evidencing
that the Existing Term Loan Agreement has been or concurrently with the Closing
Date is being terminated, all obligations thereunder have been or concurrently
with the Closing Date are being paid in full, and all Liens securing obligations
under the Existing Term Loan Agreement have been or concurrently with the
Closing Date are being released;

 

(ix)the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;

 

(x)all other Loan Documents, each duly executed by the applicable Loan Parties;

 

(xi)appraisal based on forced liquidation value by a third party appraiser
acceptable to the Agent of all Eligible Trade Names of the Borrowers;

 

(xii)results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements satisfactory
to the Agent are being tendered

 

DB1/ 97390493.6

-81-

--------------------------------------------------------------------------------

concurrently with such extension of credit or other arrangements satisfactory to
the Agent for the delivery of such termination statements have been made;

 

(xiii)(A) all documents and instruments, including Uniform Commercial  Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the Credit Card Notifications, and Account Control Agreements
required pursuant to Section 6.12 hereof shall have been obtained, and (C)
control agreements with respect to the Loan Parties’ securities and investment
accounts have been obtained; and

 

(xiv)such other assurances, certificates, documents, consents or opinions as the
Agent reasonably may require.

 

(b)After giving effect to (i) the funding under the Loans, (ii) any charges to
the Loan Account made in connection with the credit facility contemplated hereby
and (iii) all Letters of Credit to be issued at, or immediately subsequent to,
the Closing Date, Availability shall be not less than twenty-five percent (25%)
of the Revolving Loan Cap.

 

(c)The Agent shall have received a Borrowing Base Certificate dated the Closing
Date, relating to the month ended on May 5, 2018, and executed by a Responsible
Officer of the Lead Borrower.

 

(d)The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since the date of the Audited Financial Statements.

 

(e)The Agent and the Lenders shall have received and be satisfied with (i) (x) a
detailed financial projections and business assumptions on a quarterly basis for
the one year period following the Closing Date, which shall include an
Availability model (prepared on a twelve month basis), Consolidated income
statement, balance sheet, and statement of cash flow, and (y) a detailed
forecast on an annual basis for each of the three Fiscal Years thereafter, which
shall include an Availability model, Consolidated income statement, balance
sheet, and statement of cash flow, in each case prepared in conformity with GAAP
and consistent with the Loan Parties’ then current practices and (ii) such other
information (financial or otherwise) reasonably requested by the Agent.

 

(f)There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(g)There shall not have occurred any default of any Material Contract of any
Loan

Party.

 

(h)The consummation of the transactions contemplated hereby shall not violate
any Law or any Organization Document.

 

(i)All fees required to be paid to the Agent or the Arranger on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

 

DB1/ 97390493.6

-82-

--------------------------------------------------------------------------------

(j)The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Closing Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent).

 

(k)Upon the reasonable request of the Agent or any Lender made at least ten (10)
days prior to the Closing Date, the Lead Borrower shall have provided to the
Agent and such Lender the documentation and other information so requested in
connection with applicable “know your customer”, Anti-Corruption Laws and
Anti-Money Laundering, including the Act, in each case at least five (5) days
prior to the Closing Date. At least five (5) days prior to the  Closing Date,
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

(l)No material changes in governmental regulations or policies affecting any
Loan Party or any Credit Party shall have occurred prior to the Closing Date.

 

(m)There shall not have occurred any disruption or material adverse change in
the United States financial or capital markets in general that has had, in the
reasonable opinion of the Agent, a material adverse effect on the market for
loan syndications or adversely affecting the syndication of the Loans.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans or the outstanding portion of the FILO Loan
to the other Type, or a continuation of LIBOR Rate Loans) and of each L/C Issuer
to issue each Letter of Credit is subject to the following conditions precedent:

 

(a)The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time  under or in connection herewith or therewith, shall be true and
correct on and as of the date of such Credit Extension, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (ii) in
the case of any representation and warranty qualified by materiality, they shall
be true and correct in all respects and (iii) for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

DB1/ 97390493.6

-83-

--------------------------------------------------------------------------------

(c)The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)After giving effect to the Credit Extension requested to be made on any such
date and the use of proceeds thereof, Availability shall be greater than zero.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans or the outstanding portion of the FILO Loan
to the other Type or a continuation of LIBOR Rate Loans) submitted by the Lead
Borrower shall be deemed to be a representation and warranty by the Borrowers
that the conditions specified in Sections 4.02(a), (b) and (d) have been
satisfied on and as of the date of the applicable Credit Extension. The
conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties but until the Required Lenders otherwise direct the Agent to cease
making Loans and issuing Letters of Credit, the Revolving Lenders will fund
their Applicable Percentage of all Loans and L/C Advances and participate in all
Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

 

5.01Existence, Qualification and Power. Each Loan Party (a) is a corporation,
limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (c), to the
extent that  failure to do so could not reasonably be expected to have a
Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the
Closing Date, each Loan Party’s name as it appears in official filings in its
state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

 

5.02Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is

 

DB1/ 97390493.6

-84-

--------------------------------------------------------------------------------

subject; (c) result in or require the creation of any Lien upon any asset of any
Loan Party (other than Liens in favor of the Agent under the Security
Documents); or (d) violate any Law.

 

5.03Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

5.04Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

5.05Financial Statements; No Material Adverse Effect.

 

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated April 7, 2018, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Month
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered or to be delivered
to the Agent or the Lenders, (ii) of the Borrowing Base or the FILO Borrowing
Base, (iii) of covenant compliance calculations provided hereunder or (iv) of
the assets, liabilities, financial condition or results of operations of the
Lead Borrower and its Subsidiaries on a Consolidated basis.

 

(e)The Consolidated forecasted balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to Section
4.01(e) or Section 6.01(d), as applicable, were prepared in good faith on the
basis of the assumptions stated therein, which

 

DB1/ 97390493.6

-85-

--------------------------------------------------------------------------------

assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ best estimate of its future financial performance.

 

5.06Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

5.07No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default or Event of Default has  occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08Ownership of Property; Liens

 

(a)Each of the Loan Parties has good record and marketable title in fee simple
to or valid leasehold interests in, all Real Estate necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to,
valid  leasehold interests in, or valid licenses to use all personal property
and assets material to the ordinary conduct of its business. The property of the
Loan Parties are subject to no Liens, other than Liens permitted by Section
7.01.

 

(b)Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate (excluding Leases) that is owned by the Loan
Parties, together with a list of the holders of any mortgage or other Lien
thereon as of the Closing Date. Each Loan Party has good, marketable and
insurable fee simple title to the Real Estate owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Permitted Encumbrances.
Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties, together with the name of each lessor
and its contact information with respect to each such Lease as of the Closing
Date. Each of such Leases is in full force and effect and the Loan Parties are
not in default of the terms thereof.

 

5.09Environmental Compliance.

 

(a)No Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law,

(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)None of the properties currently or formerly owned or operated by any Loan
Party is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above- ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party; there is no asbestos or asbestos-containing material on

 

DB1/ 97390493.6

-86-

--------------------------------------------------------------------------------

any property currently owned or operated by any Loan Party; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party.

 

(c)No Loan Party is undertaking, and no Loan Party has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in material liability to any Loan Party.

 

5.10Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption, property damage and directors and officers liability
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. As of the Closing Date, each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

5.11Taxes. The Loan Parties have filed all Federal, state and other tax returns
and reports required to be filed, and have paid all Federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings being
diligently conducted, for which adequate reserves have been provided in
accordance with GAAP, as to which Taxes no Lien has been filed and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no proposed
tax  assessment against any Loan Party that would, if made, have a Material
Adverse Effect. No Loan Party  or any Subsidiary thereof is a party to any tax
sharing agreement.

 

5.12ERISA Compliance.

 

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Lead Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

DB1/ 97390493.6

-87-

--------------------------------------------------------------------------------

(c)(i) No ERISA Event has occurred, and neither the Lead Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Lead Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 80% or higher and neither the Lead Borrower
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 80% as of the most recent valuation date; (iv) neither
the Lead Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Lead Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)Each Loan Party represents and warrants as of the Closing Date that each Loan
Party is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans, the Letters of Credit or the Commitments.

 

5.13Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents. Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary. As of the
Closing Date, the Loan Parties have no equity investments  in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Loan Parties have
been validly issued, and are fully paid and non-assessable and are owned in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for those created under the Security Documents. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect.

 

5.14Margin Regulations; Investment Company Act.

 

(a)No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose  of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

 

DB1/ 97390493.6

-88-

--------------------------------------------------------------------------------

5.15Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16Compliance with Laws. Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17Intellectual Property; Licenses, Etc.. The Loan Parties own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person. To
the best knowledge of the Lead Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18Labor Matters.

 

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party pending or, to the knowledge of any Loan Party,
threatened. The hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other
applicable  federal, state, local or foreign Law dealing with such matters. No
Loan Party has incurred any liability or obligation under the Worker Adjustment
and Retraining Act or similar state Law. All payments due from any Loan Party,
or for which any claim may be made against any Loan Party, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Schedule 5.18 no Loan Party is a party to or
bound by any collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.

 

DB1/ 97390493.6

-89-

--------------------------------------------------------------------------------

5.19Security Documents.

 

(a)The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties (as defined in the Security Agreement) referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in Schedule II of the
Security Agreement. Upon such filings and/or the obtaining of “control” (as
defined in the UCC), the Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected under the UCC (in effect on
the date this representation is made) by filing, recording or registering a
financing statement or analogous document (including without limitation the
proceeds of such Collateral subject to the limitations relating to such proceeds
in the UCC) or by obtaining control, in each case prior and superior in right to
any other Person.

 

(b)When the Security Agreement (or a short form thereof) is filed in the United
States Copyright Office and when financing statements, releases and other
filings in appropriate form are filed in the offices specified on Schedule II of
the Security Agreement, the Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan
Parties in copyrights and related assets constituting Intellectual Property
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected by filing, recording or registering a security agreement,
financing statement or analogous document in the United States Copyright Office,
as applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Copyright
Office may be necessary to perfect a Lien on copyrights acquired by the Loan
Parties after the Closing Date).

 

5.20Solvency

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are and will be Solvent. No transfer of property has been or
will be made by any Loan Party and no obligation has been or will be incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

5.21Deposit Accounts; Credit Card Arrangements.

 

(a)Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Controlled Account Bank.

 

(b)Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

 

5.22Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

 

DB1/ 97390493.6

-90-

--------------------------------------------------------------------------------

5.23Customer and Trade Relations. There exists no actual or, to the knowledge of
any  Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations.

 

5.24Material Contracts. Schedule 5.24 sets forth all Material Contracts to which
any Loan Party is a party or is bound as of the Closing Date. The Loan Parties
have delivered true, correct and complete copies of such Material Contracts to
the Agent on or before the Closing Date. The Loan Parties are not in breach or
in default in any material respect of or under any Material Contract and have
not received any notice of default under, or of the intention of any other party
thereto to terminate, any Material Contract.

 

5.25Casualty. Neither the businesses nor the properties of any Loan Party or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.26EEA Financial Institution.

 

None of the Loan Parties is an EEA Financial Institution.

 

5.27OFAC; Sanctions.

 

No Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries  has  implemented and maintains in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties and its Subsidiaries, and to the knowledge of
each such Loan Party, each director, officer, employee, agent and Affiliate of
each such Loan Party and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws in all material
respects. No proceeds of any loan made or Letter of Credit issued hereunder will
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise
used in any manner that would result in a violation of any applicable Sanctions,
Anti- Corruption Laws or Anti-Money Laundering Laws by any Person (including any
Credit Party or other individual or entity participating in any transaction).

 

5.28Beneficial Ownership Certification.

 

As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and

 

DB1/ 97390493.6

-91-

--------------------------------------------------------------------------------

shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

 

6.01Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

 

(a)as soon as available, but in any event within ninety-five (95) days after the
end of each Fiscal Year of the Lead Borrower, a Consolidated and consolidating
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Year, and the related Consolidated and consolidating statements of income
or operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and unqualified opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and such consolidating statements to
be certified by a Responsible Officer of the Lead Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Lead Borrower and its
Subsidiaries;

 

(b)as soon as available, but in any event within fifty (50) days after the end
of each of the Fiscal Quarters of each Fiscal Year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Lead
Borrower and its Subsidiaries as of the end of such Fiscal Quarter in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each fiscal year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Month, and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month of the
previous Fiscal Year and (C) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

(d)as soon as available, but in any event thirty (30) days after the end of each
Fiscal Year of the Lead Borrower, forecasts prepared by management of the Lead
Borrower, in form satisfactory to the Agent, of Availability and of the
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity

 

DB1/ 97390493.6

-92-

--------------------------------------------------------------------------------

Date occurs), and as soon as available, any significant revisions to such
forecast with respect to such Fiscal Year.

 

6.02Certificates; Other Information. Deliver to the Agent, in form and detail
satisfactory  to the Agent:

 

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Lead Borrower shall also provide (i) a statement of
reconciliation conforming such financial statements to GAAP and (ii) for
financial statements delivered in accordance with Section 6.01(b), a copy of
management’s discussion and analysis with respect to such financial statements;

 

(b)on the 15th day of each Fiscal Month (or, if such day is not a Business Day,
on the next succeeding Business Day), a Borrowing Base Certificate showing the
Borrowing Base and the FILO Borrowing Base as of the close of business as of the
last day of the immediately preceding month, each Borrowing Base Certificate to
be certified as complete and correct by a Responsible Officer of the Lead
Borrower; provided that at any time that an Accelerated Borrowing Base Delivery
Event has occurred and is continuing, such Borrowing Base Certificate shall be
delivered on Thursday of each week (or, if Thursday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding week;

 

(c)promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

 

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, or with any national securities exchange;

 

(e)The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

 

(f)[Reserved];

 

(g)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

 

(h)promptly, following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable

 

DB1/ 97390493.6

-93-

--------------------------------------------------------------------------------

“know your customer” requirements under the Act, the Beneficial Ownership
Regulation or other applicable Anti-Corruption Laws and Anti-Money Laundering
Laws.

 

(i)promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (i) the Lead Borrower shall deliver paper or
electronic copies of such documents to the Agent or any Lender that requests the
Lead Borrower to deliver such paper or electronic copies until a written request
to cease delivering paper copies is given by the Agent or such Lender and (ii)
the Lead Borrower shall notify the Agent (by telecopier or electronic mail) of
the posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

6.03Notices. Promptly notify the Agent:

 

(a)of the occurrence of any Default or Event of Default;

 

DB1/ 97390493.6

-94-

--------------------------------------------------------------------------------

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect,

 

(c)of any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof;

 

(d)of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority; or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

 

(e)of the occurrence of any ERISA Event;

 

(f)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(g)of any change in any Loan Party’s senior executive officers;

 

(h)of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(i)of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

 

(j)of the filing of any Lien for unpaid Taxes against any Loan Party;

 

(k)of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

 

(l)of any transaction of the nature contained in Article VII hereof, occurring
after the Closing Date; and

 

(m)of any failure by any Loan Party to pay rent at (i) any of the Loan Parties’
distribution centers or warehouses or (ii) any of such Loan Party’s store
locations if such failure would be reasonably likely to result in a Material
Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.

 

6.04Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators, and
carriers) which, if unpaid, would by Law become a Lien upon its property; and
(c) all Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends

 

DB1/ 97390493.6

-95-

--------------------------------------------------------------------------------

collection of the contested obligation and enforcement of any Lien securing such
obligation, (d) no Lien has been filed with respect thereto and (e) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect. Nothing contained herein shall be deemed to limit
the rights of the Agent with respect to determining Reserves pursuant to this
Agreement.

 

6.05Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

6.06Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business and operating
in the same or similar locations or as is required by Law, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and as are reasonably acceptable to the Agent, provided that, the
Agent acknowledges that pursuant to Section 10(G)(vii) of the Lease Agreement,
dated February 1, 2006, by and between Spirit SPE Canton, LLC and Casual Male
Retail Group, Inc., Spirit SPE Canton, LLC shall remain an “additional named
insured” with respect to general liability insurance, an “additional named
insured” with respect to real property and a “loss payee” with respect to all
real property and rent value insurance.

 

(a)Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

 

(b)Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties.

 

(c)Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

 

(d)Cause business interruption policies to name the Agent as a loss payee and to
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer

 

DB1/ 97390493.6

-96-

--------------------------------------------------------------------------------

shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, (ii) a provision to the effect that none of the Loan
Parties, the Agent, the Agent or any other party shall be a co-insurer and (iii)
such other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties.

 

(e)Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

 

(f)Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent.

 

(g)Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby.

 

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of  subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

 

6.08Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is  being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; (b) such contest effectively suspends enforcement of
the contested Laws, and (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

 

6.09Books and Records; Accountants.

 

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

 

(b)at all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and instruct such Registered Public Accounting Firm to
cooperate with, and be

 

DB1/ 97390493.6

-97-

--------------------------------------------------------------------------------

available to, the Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Agent.

 

6.10Inspection Rights.

 

(a)Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, all at the reasonable expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when a Default or an Event of Default exists the Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

 

(b)Upon the request of the Agent after reasonable prior notice, permit the Agent
or professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct commercial finance examinations and
other evaluations of the Loan Parties, including, without limitation, of (i) the
Lead Borrower’s practices in the computation of the Borrowing Base and the FILO
Borrowing Base (ii) the assets included in the Borrowing Base or the FILO
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves, and (iii) the Loan
Parties’ business plan, forecasts and cash flows. The Loan Parties acknowledge
that the Agent may, in its discretion, undertake up to one (1) commercial
finance examinations in each twelve month period at the Loan Parties’ reasonable
expense; provided that if Availability is less than twenty percent (20%) of the
Revolving Loan Cap at any at any time, the Agent may, in its discretion,
undertake up to two (2) commercial finance examinations in the immediately
succeeding twelve month period. Notwithstanding the foregoing, the Agent may
cause additional commercial finance examinations to be undertaken (i) as it in
its discretion deems necessary or appropriate, at the Credit Parties’ expense
or, (ii) if required by Law or if a Default or Event of Default shall have
occurred and be continuing, at the expense of the Loan Parties.

 

(c)Upon the request of the Agent after reasonable prior notice, permit the Agent
or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the Inventory and
trade names included in the included in the Borrowing Base and the FILO
Borrowing Base. The Loan Parties acknowledge that the Agent may, in its
discretion, undertake up to one (1) such Inventory appraisal and one (1) such
trade name appraisal in each twelve month period at the Loan Parties’ reasonable
expense; provided that if Availability is less than twenty percent (20%) of the
Revolving Loan Cap at any at any time, the Agent may, in its discretion,
undertake up to two (2) Inventory appraisals and two (2) trade name appraisals
in the immediately succeeding twelve month period. Notwithstanding the
foregoing, the Agent may cause additional appraisals to be undertaken (i) as it
in its discretion deems necessary or appropriate, at the Credit Parties’ expense
or, (ii) if required by Law or if a Default or Event of Default shall have
occurred and be continuing, at the expense of the Loan Parties.

 

6.11Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Domestic Subsidiary, and promptly thereafter (and in any event within
thirty (30) days), cause any such Person (a) which is not a CFC or the
Immaterial Subsidiary to (i) become a Loan Party by executing and delivering to
the Agent a Joinder Agreement to this Agreement or a Joinder Agreement to the
Facility Guaranty or such other documents as the Agent shall deem appropriate
for such purpose, (ii) grant a Lien to the Agent on such Person’s assets of the
same type that constitute Collateral to secure the Obligations,

 

DB1/ 97390493.6

-98-

--------------------------------------------------------------------------------

and (iii) deliver to the Agent documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), and
(b) if any Equity Interests or Indebtedness of such Person are owned by or on
behalf of any Loan Party, to pledge such Equity Interests and promissory notes
evidencing such Indebtedness (except that, if such Subsidiary is a CFC), the
Equity Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary, in each case in form, content
and scope reasonably satisfactory to the Agent. In no event shall compliance
with this Section 6.11 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.11 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or Guarantor hereunder or permit the inclusion of any acquired assets
in the computation of the Borrowing Base and/or the FILO Borrowing Base.

 

6.12Cash Management.

 

(a)On or prior to the Closing Date:

 

(i)deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) reasonably satisfactory in form and substance to the Agent, which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b);
and

 

(ii)enter into an Account Control Agreement satisfactory in form and substance
to the Agent with each Controlled Account Bank (collectively, the “Controlled
Accounts”).

 

(b)ACH or wire transfer no less frequently than daily (and whether or not there
are then any outstanding Obligations) to a Controlled Account all amounts on
deposit in each DDA (net of any minimum balance, not to exceed $2,500.00, as may
be required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from all Credit Card Issuers and
Credit Card Processors.

 

(c)After the occurrence and during the continuance of a Cash Dominion Event,
cause the ACH or wire transfer to the collection account maintained by the Agent
at Bank of America (the “Collection Account”), no less frequently than daily
(and whether or not there are then any outstanding Obligations), all cash
receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

 

(i)all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral);

 

(ii)all proceeds of collections of Accounts;

 

(iii)all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event;

 

DB1/ 97390493.6

-99-

--------------------------------------------------------------------------------

(iv)the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained); and

 

(v)the then entire ledger balance of each Controlled Account (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
Controlled Account by the Controlled Account Bank).

 

(d)The Collection Account shall at all times during the continuance of a Cash
Dominion Event be under the sole dominion and control of the Agent. The Loan
Parties hereby acknowledge and agree that (i) during the continuance of a Cash
Dominion Event, the Loan Parties have no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (iii) during the
continuance of a Cash Dominion Event, the funds on deposit in the Collection
Account shall be applied to the Obligations as provided in this Agreement. In
the event that, notwithstanding the provisions of this Section 6.12, any Loan
Party receives or otherwise has dominion and control of any such cash receipts
or collections, such receipts and collections shall be held in trust by such
Loan Party for the Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into the Collection
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Agent.

 

(e)Upon the request of the Agent, cause bank statements and/or other reports to
be delivered to the Agent not less often than monthly, accurately setting forth
all amounts deposited in each Controlled Account to ensure the proper transfer
of funds as set forth above.

 

6.13Information Regarding the Collateral.

 

Furnish to the Agent at least thirty (30) days prior written notice of any
change in: (i) any Loan Party’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or

(iv)any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties shall not effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.

 

6.14Physical Inventories.

 

(a)Cause not less than one (1) physical inventory per any Store to be
undertaken, at the expense of the Loan Parties, in each Fiscal Year and one (1)
periodic cycle count per any warehouse, in each case consistent with past
practices, conducted by such inventory takers as are satisfactory to the Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Agent. The Agent, at the expense of the Loan Parties, may participate in and/or
observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party. The Lead Borrower, within thirty (30) days following the
completion of such inventory, shall provide the Agent with a reconciliation of
the results of such

 

DB1/ 97390493.6

-100-

--------------------------------------------------------------------------------

inventory (as well as of any other physical inventory or cycle counts undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.

 

(b)Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).

 

6.15Environmental Laws.

 

(a)Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

 

6.16Further Assurances.

 

(a)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which any Agent may request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agent, from time to time upon
request, evidence satisfactory to the Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

(b)If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected first-priority Lien under the Security Documents
upon acquisition thereof), notify the Agent thereof, and the Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by any Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section 6.16, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.16(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.16(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base or the FILO Borrowing Base.

 

(c)Upon the request of the Agent, cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker/Carrier Agreement) to the Agent covering
such matters and in such form as the Agent may reasonably require.

 

DB1/ 97390493.6

-101-

--------------------------------------------------------------------------------

6.17Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled except in the ordinary course of
business, consistent with past practices, (c) notify the Agent of any default by
any party with respect to such Leases and cooperate with the Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing.

 

6.18Material Contracts. (a) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect except to the extent such Material
Contract is no longer used or useful in the conduct of the business of the Loan
Parties in the ordinary course of business, consistent with past practices, (c)
enforce each such Material Contract in accordance with its terms, and (d) cause
each of its Subsidiaries  to do the foregoing.

 

6.19OFAC; Sanctions.

 

Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti- Corruption Laws and Anti-Money
Laundering Laws.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets  or revenues, whether now owned or hereafter acquired or sign
or file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02Investments. Make any Investments, except Permitted Investments.

 

7.03Indebtedness; Disqualified Stock; Equity Issuances

 

(a)Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
(b) issue Disqualified Stock, or (c) issue and sell any other Equity Interests
unless (i) such Equity Interests shall be issued solely by the

 

DB1/ 97390493.6

-102-

--------------------------------------------------------------------------------

Lead Borrower and not by a Subsidiary of a Loan Party, (ii) such Equity
Interests provide that all dividends and other Restricted Payments in respect
thereof shall be made solely in additional shares of such Equity Interests, in
lieu of cash, (iii) such Equity Interests shall not be subject to redemption
other than redemption at the option of the Lead Borrower and in accordance with
the limitations contained in this Agreement, and (iv) all Restricted Payments in
respect of such Equity Interests are expressly subordinated to the Obligations.

 

7.04Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

 

(a)any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

 

(b)any Subsidiary which is a Loan Party may merge into any Subsidiary which is a
Loan Party or into a Borrower, provided that in any merger involving a Borrower,
a Borrower shall be the continuing or surviving Person; and

 

(c)in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.11 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person.

 

7.05Dispositions. Make any Disposition or enter into any agreement to make
any  Disposition, except Permitted Dispositions.

 

7.06Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment,  or incur any obligation (contingent or otherwise) to do so, except
that each of the following shall be permitted so long as no Default or Event of
Default shall have occurred and be continuing prior, or immediately after giving
effect, to the following, or would result therefrom:

 

(a)each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

 

(b)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

(c)if the RP Conditions are satisfied, the Loan Parties and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it; and

 

(d)if the RP Conditions are satisfied, the Lead Borrower may declare or pay cash
dividends to its stockholders.

 

DB1/ 97390493.6

-103-

--------------------------------------------------------------------------------

7.07Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
except (a) as long as no Default or Event of Default then exists, regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Permitted Indebtedness, (b) voluntary prepayments, repurchases, redemptions or
defeasances of Permitted Indebtedness as long as the Payment Conditions are
satisfied, and (c) Permitted Refinancings of any such Indebtedness.

 

7.08Change in Nature of Business.

 

In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

 

7.09Transactions with Affiliates. Enter into, renew, extend or be a party to any
transaction of any kind with any Affiliate of any Loan Party, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto, (c)
advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, and (e) as long as no Change of Control results therefrom, any
issuances of securities of the Lead Borrower (other than Disqualified Stock and
other Equity Interests not permitted hereunder) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans (in each case in
respect of Equity Interests in the Lead Borrower) of the Lead Borrower or any of
its Subsidiaries.

 

7.10Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of
any Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (d) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose, (b) to
make any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, (c) for any purpose
which would breach any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(d) for any purposes other than (i) the acquisition of working capital assets in
the ordinary course of business, (ii) to

 

DB1/ 97390493.6

-104-

--------------------------------------------------------------------------------

finance Capital Expenditures of the Loan Parties, and (iii) for general
corporate purposes, in each case to the extent expressly permitted under Law and
the Loan Documents.

 

7.12Amendment of Material Documents.

 

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, would be materially adverse to the Credit Parties, or
otherwise would be reasonably likely to have a Material Adverse Effect.

 

7.13Fiscal Year.

 

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

 

7.14Deposit Accounts; Credit Card Processors.

 

Open new DDAs unless the Loan Parties shall have delivered to the Agent
appropriate Account Control Agreements consistent with the provisions of Section
6.12 and otherwise satisfactory to the Agent. No Loan Party shall maintain any
bank accounts or enter into any agreements with Credit Card Issuers or Credit
Card Processors other than the ones expressly contemplated herein or in Section
6.12 hereof.

 

7.15Financial Covenant.

 

During the continuance of a Covenant Compliance Event, permit the Consolidated
Fixed Charge Coverage Ratio, tested monthly on a trailing twelve month basis
commencing with the Fiscal Month immediately prior to the date that the Covenant
Compliance Event occurs, during the Fiscal Years set forth below to be less than
1:0:1.0.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid, (i) any amount of principal of, or interest on, any Loan or
any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any fee due hereunder, or (iii) any other amount payable
hereunder or under any other Loan Document, which failure pursuant to this
clause (iii) continues for five (5) Business Days; or

 

(b)Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, or 6.13 or Article VII; or

 

(c)Other Defaults. Any Loan Party fails to perform or observe any other
covenant  or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for fifteen (15) days after the

 

DB1/ 97390493.6

-105-

--------------------------------------------------------------------------------

earlier of a Responsible Officer’s obtaining knowledge thereof or written notice
from the Agent thereof; or

 

(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith (including, without limitation, any Borrowing Base
Certificate) shall be incorrect or misleading in any material respect when made
or deemed made; or

 

(e)Cross-Default. Any Loan Party (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Indebtedness, or (B) fails to observe or perform any
other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Material Indebtedness or
the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 90 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 10 days after its issuance or
levy; or

 

(h)Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $3,000,000 (to the extent
not covered by independent third- party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non- monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

 

DB1/ 97390493.6

-106-

--------------------------------------------------------------------------------

(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000 or which would reasonably likely
result in a Material Adverse Effect; or

 

(j)Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

 

(k)Change of Control. There occurs any Change of Control; or

 

(l)Cessation of Business. Except as otherwise expressly permitted hereunder, any
Loan Party shall take any action, or shall make a determination, whether or not
yet formally approved by any Loan Party’s management or board of directors, to
(i) suspend the operation of all or a material portion of its business in the
ordinary course, (ii) suspend the payment of any material obligations in the
ordinary course or suspend the performance under material contracts in the
ordinary course, (iii) solicit proposals for the liquidation of, or undertake to
liquidate, all or a material portion of its assets or Store locations, or (iv)
solicit proposals for the employment of, or employ, an agent or other third
party to conduct a program of closings, liquidations, or “Going-Out-Of-Business”
sales of any material portion of its business; or

 

(m)Loss of Collateral.  There occurs any uninsured loss to any material portion
of the Collateral; or

 

(n)Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof  fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

(o)Indictment. (i) Any Loan Party is (A) criminally indicted or convicted of
a  felony for fraud or dishonesty in connection with the Loan Parties’ business,
or (B) charged by a Governmental Authority under any law that would reasonably
be expected to lead to forfeiture of any material portion of Collateral, or (ii)
any director or senior officer of any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, unless such director or senior officer promptly resigns or is
removed or

 

DB1/ 97390493.6

-107-

--------------------------------------------------------------------------------

replaced or (B) charged by a Governmental Authority under any law that would
reasonably be expected to lead to forfeiture of any material portion of
Collateral; or

 

(p)Guaranty. The termination or attempted termination by any Loan Party,
Subsidiary of a Loan Party, or Affiliate of a Loan Party of any Facility
Guaranty prior to the payment in full of the Obligations (other than contingent
indemnification claims for which a claim has not been asserted), except as
expressly permitted hereunder or under any other Loan Document.

 

8.02Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

(a)declare the Revolving Commitments of each Revolving Lender to make Revolving
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;

 

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations (excluding Other
Liabilities not then due and payable) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

 

(c)require that the Loan Parties Cash Collateralize the L/C Obligations; and

 

(d)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the  specific performance of
any covenant or agreement contained in this Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations are evidenced,
and, if such amount shall have become due, by declaration or otherwise, proceed
to enforce the payment thereof or any other legal or equitable right of the
Credit Parties;

 

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Revolving Lender to make Revolving Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans, all interest
accrued thereon and all other Obligations shall automatically become due and
payable, and the obligation of the Loan Parties to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Obligations have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02),  any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Agent in the following order:

 

DB1/ 97390493.6

-108-

--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities (including indemnities due under Section
10.03 hereof), Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders and the L/C Issuer (including Credit
Party Expenses to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting principal and accrued and unpaid interest on the Swing
Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations
(other than the FILO Loan), and fees (including Letter of Credit Fees and
Commitment Fees), ratably among the Revolving Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fifth payable to
them;

 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings, ratably among the Revolving
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Sixth held by them;

 

Seventh, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

Eighth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the FILO Loan, ratably among the FILO Lenders in proportion
to the respective amounts described in this clause Eighth payable to them;

 

Ninth, to payment of that portion of the Obligations constituting unpaid
principal of the FILO Loan, ratably among the FILO Lenders in proportion to the
respective amounts described in this clause Ninth held by them;

 

Tenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Tenth
held by them;

 

Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;

 

DB1/ 97390493.6

-109-

--------------------------------------------------------------------------------

Twelfth, to payment of all other Obligations, including all other Obligations
arising from Bank Products, ratably among the Credit Parties in proportion to
the respective amounts described in this clause Twelfth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
the Obligations otherwise set forth above in this Section.

 

ARTICLE IX

THE AGENT

 

9.01Appointment and Authority.

 

Each of the Lenders (in its capacity as a Lender), the Swing Line Lender and the
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the administrative agent and collateral agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof
or  thereof (including, without limitation, acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations), together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the other Credit Parties, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02Rights as a Lender. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03Exculpatory Provisions. The Agent shall not have any duties or obligations
except  those expressly set forth herein and in the other Loan Documents.
Without limiting the generality of the foregoing, the Agent:

 

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

DB1/ 97390493.6

-110-

--------------------------------------------------------------------------------

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Applicable Lenders, provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. In the event
that the Agent obtains such actual knowledge or receives such a notice, the
Agent shall give prompt notice thereof to each of the other Credit Parties.
Upon  the occurrence of a Default or an Event of Default, the Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the Agent shall
have received such direction, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Agent be required  to comply with any
such directions to the extent that the Agent believes that its compliance with
such directions would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.04Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance

 

DB1/ 97390493.6

-111-

--------------------------------------------------------------------------------

with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received written notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

9.06Resignation of Agent The Agent may at any time give written notice of its
resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Agent on behalf
of the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other
Loan  Documents,  the  provisions  of  this  Article  and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent hereunder.

 

9.07Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also

 

DB1/ 97390493.6

-112-

--------------------------------------------------------------------------------

acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

 

9.08No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arranger or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity as the Agent, a Lender or the
L/C Issuer hereunder.

 

9.09Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i), 2.03(j) and 2.03(k), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party in any such proceeding.

 

9.10Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion,

 

(a)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any

 

DB1/ 97390493.6

-113-

--------------------------------------------------------------------------------

other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Applicable Lenders in accordance with Section 10.01;

 

(b)to subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by clause (h) of the definition of Permitted Encumbrances; and

 

(c)to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Security  Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11Notice of Transfer.

 

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

 

9.12Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a)agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

 

(b)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Lead Borrower hereunder

 

(c)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

 

(d)expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Borrowing Base Certificates, financial
statements or Reports, and shall not be liable for any information contained in
any Borrowing Base Certificate, financial statement or Report;

 

DB1/ 97390493.6

-114-

--------------------------------------------------------------------------------

(e)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;

 

(f)agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and

 

(g)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

9.13Agency for Perfection.

 

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC or any other Law of the United
States can be perfected only by possession or control. Should any Credit Party
(other than the Agent) obtain possession or control of any such Collateral, such
Credit Party shall notify the Agent thereof, and, promptly upon the Agent's
request therefor shall deliver such Collateral to the Agent or otherwise deal
with such Collateral in accordance with the Agent's instructions.

 

9.14Indemnification of Agent. Without limiting the obligations of Loan Parties
hereunder,  to the extent that the Loan Parties for any reason fails to
indefeasibly pay any amount required under Section 10.04 to be paid by them to
the Agent (or any sub-agent thereof), the Lenders shall indemnify the Agent, any
sub-agent thereof, the L/C Issuer and any Related Party, as the case may be
ratably according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, any sub-agent thereof,
the L/C Issuer and their Related Parties in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by the Agent, any sub-agent thereof, the L/C Issuer and their Related
Parties in connection therewith; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s, any sub-agent’s, the L/C Issuer’s and their Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

9.15Relation among Lenders The Lenders are not partners or co-venturers, and no
Lender shall be liable for the acts or omissions of, or (except as otherwise set
forth herein in case of the Agent) authorized to act for, any other Lender.

 

DB1/ 97390493.6

-115-

--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

 

10.01Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(i)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written Consent of such Lender;

 

(ii)as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written Consent of such Lender, or (ii) any
scheduled or mandatory reduction or termination of the Aggregate Revolving
Commitments hereunder or under any other Loan Document, without the written
Consent of such Lender;

 

(iii)as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of such Lender; provided, however,
that only the Consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrowers to
pay interest or Letter of Credit Fees at the Default Rate;

 

(iv)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

 

(v)change any provision of this Section or the definition of “Required Lenders”,
“Required Supermajority Lenders” or any other provision hereof or of any Loan
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or under any other Loan Document or
make any determination or grant any consent hereunder or thereunder, without the
written Consent of each Lender;

 

(vi)except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

 

(vii)except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents without the written Consent of each Lender;

 

(viii)except as provided in Section 2.15, increase the Aggregate Revolving
Commitments without the written Consent of each Revolving Lender;

 

(ix)increase any advance rate percentage set forth in the definition of the
terms “Borrowing Base” or “FILO Borrowing Base” without the written Consent of
each Lender

 

DB1/ 97390493.6

-116-

--------------------------------------------------------------------------------

or otherwise change the definition of the terms “Borrowing Base” or “FILO
Borrowing Base” or any component definition thereof if as a result thereof the
amounts available to be borrowed by the Borrowers would be increased without the
written Consent of the Required Supermajority Lenders, provided that the
foregoing shall not (i) limit the discretion of the Agent to change, establish
or eliminate any Reserves; or (ii) prevent the Agent from restoring any
component of Borrowing Base and/or the FILO Borrowing Base which had been
lowered by the Agent back to the value of such component, as stated in this
Agreement or to an intermediate value;

 

(x)modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as otherwise provided in such definition, the time period for
which a Permitted Overadvance may remain outstanding without the written Consent
of each Lender; and

 

(xi)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement;

(iii) no amendment, waiver or Consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above, affect the rights or duties of
any Agent under this Agreement or any other Loan Document; and (iv) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a  writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Lead Borrower without the need to obtain the consent of any other Lender
if such amendment or waiver is delivered in order (i) to comply with  local Law
or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to
cause any Loan Document to be consistent with this Agreement and the other Loan
Documents.

 

(c)If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver,

 

DB1/ 97390493.6

-117-

--------------------------------------------------------------------------------

consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Lead
Borrower to be made pursuant to this paragraph).

 

(d)Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Agent and the
Borrowers (i) to add one or more additional revolving credit or term loan
facilities to this Agreement, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share (on a basis subordinated to the existing facilities
hereunder) in the benefits of this Agreement and the other Loan Documents with
the obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Agent and approved by the Lenders, the
Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

10.02Notices; Effectiveness; Electronic Communications.

 

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)if to the Loan Parties, the Agent, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written

 

DB1/ 97390493.6

-118-

--------------------------------------------------------------------------------

acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED  OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet.

 

(d)Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each  Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

 

(e)Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03No Waiver; Cumulative Remedies. No failure by any Credit Party to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a

 

DB1/ 97390493.6

-119-

--------------------------------------------------------------------------------

waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, or (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13); and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04Expenses; Indemnity; Damage Waiver.

 

(a)Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

 

(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee (including the allocated
cost of internal counsel)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by  the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit and
any other Person seeking to enforce the rights of a Borrower, beneficiary,
transferee, or assignee or Letter of Credit proceeds or the holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Controlled Account Bank
or other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any

 

DB1/ 97390493.6

-120-

--------------------------------------------------------------------------------

actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party or
any of the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non- Tax claim.

 

(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(d)Payments. All amounts due under this Section shall be payable on demand
therefor.

 

(e)Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(f)Survival. The agreements in this Section shall survive the resignation of any
Agent, the L/C Issuer or the Swing Line Lender, the assignment of any Commitment
or Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

DB1/ 97390493.6

-121-

--------------------------------------------------------------------------------

10.06Successors and Assigns.

 

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect  to a Lender, no minimum amount need be assigned; and

 

(B)in any case not described in subsection (b)(i)(A)of this Section, (i) the
aggregate amount of the Revolving Commitment (which for this purpose includes
Revolving Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Revolving Loans of the
assigning Revolving Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date, shall not be less than $5,000,000 and (ii) the principal
outstanding balance of the FILO Loan of the assigning FILO Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, unless each of the Agent  and, so long as no Default or
Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

DB1/ 97390493.6

-122-

--------------------------------------------------------------------------------

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A)the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender; and

 

(B)the consent of the Agent, the L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

 

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Loan Parties or any of the Loan Parties’ Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment  and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

 

DB1/ 97390493.6

-123-

--------------------------------------------------------------------------------

3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated  for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations  in accordance with Section
10.06(d).

 

(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Lead Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)Participations. (i) Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

 

(ii)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(iv) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section

10.08 as though it were a Lender, provided such Participant agrees to be subject
to Section 2.02 as though it were a Lender.

 

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of

 

DB1/ 97390493.6

-124-

--------------------------------------------------------------------------------

credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.06, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as L/C Issuer and/or (ii) with duplication of any notice
required under Section 9.06, upon 30 days’ notice to the Lead Borrower, resign
as Swing Line Lender. In the  event of any such resignation as L/C Issuer or
Swing Line Lender, the Lead Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit, and (c) the successor Swing Line Lender shall repay all
outstanding Obligations with respect to Swing Line Loans due to the resigning
Swing Line Lender.

 

10.07Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’

 

DB1/ 97390493.6

-125-

--------------------------------------------------------------------------------

respective partners, directors, officers, employees, agents, funding sources,
attorneys, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self- regulatory authority), (c) to the extent required
by Laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement (including any electronic
agreement contained in any Platform) containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract relating to any Loan Party and its obligations,
(g) with the consent of the Lead Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.

 

10.08Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the Agent or
the Required Lenders, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the L/C Issuer

 

DB1/ 97390493.6

-126-

--------------------------------------------------------------------------------

and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Lead Borrower and the Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans and other Obligations (other than Other
Liabilities not then due and owing) or, if it exceeds such unpaid principal,
refunded to the Borrowers. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, pdf or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement.

 

10.11Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.  Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration of the
Letters of Credit or the termination of the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any Obligations
that may thereafter arise under Section 10.04 hereof.

 

10.12Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the

 

DB1/ 97390493.6

-127-

--------------------------------------------------------------------------------

illegal, invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non- Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

(d)such assignment does not conflict with Laws; and

 

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

 

10.14

Governing Law; Jurisdiction; Etc.

 

(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

DB1/ 97390493.6

-128-

--------------------------------------------------------------------------------

(b)SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN  ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO  THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

10.15Waiver of Jury Trial. EACH PARTY HERETO HEREBY  IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

DB1/ 97390493.6

-129-

--------------------------------------------------------------------------------

10.16No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

 

10.17USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the Anti-Corruption Laws. The
Loan Parties shall, promptly following a  request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer”, Anti-Corruption Laws and Anti-Money Laundering Laws, including
the Act.

 

10.18Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit,

 

DB1/ 97390493.6

-130-

--------------------------------------------------------------------------------

or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
Trading with the Enemy Act. Furthermore, none of the Borrowers or their
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

 

10.19Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20Press Releases.

 

(a)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Law and then, in any event, such Credit Party or Affiliate will
consult with the Agent before issuing such press release or other public
disclosure.

 

(b)Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower prior to the publication thereof. The
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

10.21Additional Waivers.

 

(a)The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Law, the obligations of each Loan Party shall
not be affected by (i) the failure of any Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, (iii) the failure to perfect any security interest in, or the release
of, any of the Collateral or other security held by or on behalf of the Agent or
any other Credit Party, or (iv) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or that would otherwise operate as a discharge of any Loan Party as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations after the termination of the Commitments). The obligations
of each Loan Party shall not be subject to any reduction, limitation, impairment
or termination for any reason (other than the indefeasible payment in full in
cash of the Obligations after the termination of the Commitments), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise.

 

(b)To the fullest extent permitted by Law, each Loan Party waives any defense
based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan

 

DB1/ 97390493.6

-131-

--------------------------------------------------------------------------------

Party, other than the indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been
indefeasibly paid in full in cash and the Commitments have been terminated. Each
Loan Party waives any defense arising out of any such election even though such
election operates, pursuant to Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party.

 

(c)Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all of the Obligations and the termination of the
Commitments. In addition, any indebtedness of any Loan Party now or hereafter
held by any other Loan Party is hereby subordinated in right of payment to the
prior indefeasible payment in full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness. If any
amount shall erroneously be paid to any Loan Party on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower's Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As  of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 

10.22No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any

 

DB1/ 97390493.6

-132-

--------------------------------------------------------------------------------

conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

10.24Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.25Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guaranty or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guaranty voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until Payment in Full of the Obligations
have been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

10.26Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of

 

DB1/ 97390493.6

-133-

--------------------------------------------------------------------------------

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.27Amendment and Restatement.

 

This Agreement is an amendment and restatement of the Existing Credit Agreement,
it being acknowledged and agreed that as of the Closing Date all obligations
outstanding under or in connection with the Existing Credit Agreement and any of
the other Loan Documents (such obligations, collectively, the “Existing
Obligations”) constitute obligations under this Agreement. This Agreement is in
no way intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations. With respect to (i) any date or time period occurring and
ending prior to the Closing Date, the Existing Credit Agreement and the other
Loan Documents shall govern the respective rights and obligations of any party
or parties hereto also party thereto and shall for such purposes remain in full
force and effect; and (ii) any date or time period occurring or ending on or
after the Closing Date, the rights and obligations of the parties hereto shall
be governed by this Agreement (including, without limitation, the exhibits and
schedules hereto) and the other Loan Documents. From and after the Closing Date,
any reference to the Existing Credit Agreement in any of the other Loan
Documents executed or issued by and/or delivered to any one or more parties
hereto pursuant to or in connection therewith shall be deemed to be a reference
to this Agreement, and the provisions of this Agreement shall prevail in the
event of any conflict or inconsistency between such provisions and those of the
Existing Credit Agreement.

 

DB1/ 97390493.6

-134-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

DESTINATION XL GROUP, INC., as a Lead

Borrower and a Borrower

 

 

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CMRG APPAREL, LLC, as a Borrower

 

 

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CASUAL MALE RBT, LLC, as a Guarantor

 

 

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CAPTURE, LLC, as a Guarantor

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CASUAL MALE STORE, LLC, as a

Guarantor

 

 

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CASUAL MALE RETAIL STORE, LLC, as

a Guarantor

 

 

 

By:

 

s/ Peter H. Stratton, Jr

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CASUAL MALE DIRECT, LLC, as

a Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



CASUAL MALE RBT (U.K.) LLC, as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

THINK BIG PRODUCTS LLC, as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CMRG HOLDCO, LLC as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

DXLG WHOLESALE, LLC as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

CMRG APPAREL MANAGEMENT, INC., as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CMXL APPAREL, LP, as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

CASUAL MALE (EUROPE), LLC, as a

Guarantor

 

 

 

By:

 

/s/ Peter H. Stratton, Jr.

 

 

Name: Peter H. Stratton, Jr.

 

 

Title: Chief Financial Officer

 

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as administrative agent and collateral agent

 

By:

 

/s/ Christine Hutchinson

 

 

Name: Christine Hutchinson

 

 

Title: Director

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Revolving Lender, a FILO Lender, L/C Issuer and
Swing Line Lender

 

By:

 

/s/ Christine Hutchinson

 

 

Name: Christine Hutchinson

 

 

Title: Director

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL

ASSOC IATION, as a Revolving Lender and a

 

By:

 

/s/ Michael S. Watson

 

 

Name: Michael S. Watson

 

 

Title: Director

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as a Revolving Lender

 

By:

 

/s/ Lori C. Hilker

 

 

Name: Lori C. Hilker

 

 

Title: Senior Vice President

 

 

 

[Signature Page to Seventh Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

Schedule 1.01

Borrowers

Destination XL Group, Inc.

CMRG Apparel, LLC

 

 

--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

 

Lender

Revolving Commitment

Applicable Percentage

FILO Commitment

Applicable Percentage

Bank of America, N.A.

$55,000,000.00

44.000000000%

$10,000,000.00

66.666666667%

Wells Fargo Bank, National Association

$35,000,000.00

28.000000000%

$5,000,000.00

33.333333333%

Citizens Bank, N.A.

$35,000,000.00

28.000000000%

 

 

TOTAL

$125,000,000.00

100.000000000%

$15,000,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

Schedule 2.03

Existing Letters of Credit

Standby Letter of Credit between Casual Male Retail Group (now known as
Destination XL Group, Inc.) and Pennsylvania Manufacturers’ Association
Insurance Company, Pennsylvania Manufacturers Indemnity Company and
Manufacturers Alliance Insurance Company, issued on July 14, 2011. Set to expire
on July 1, 2018, with a current outstanding balance of $275,000 as of May 22,
2018.

Standby Letter of Credit between Casual Male Retail Group (now known as
Destination XL Group, Inc.) and Lake Success Shopping Center, LLC, issued on
November 19, 2008. Set to expire on September 30, 2018, with a current
outstanding balance of $59,680.83 as of May 22, 2018.

Standby Letter of Credit between Casual Male Retail Group (now known as
Destination XL Group, Inc.) and Ace American Insurance Company, issued on June
21, 2018. Set to expire on July 1, 2018, with a current outstanding balance of
$25,114 as of May 22, 2018.

Standby Letter of Credit between Casual Male Retail Group (now known as
Destination XL Group, Inc.) and Liberty Mutual Insurance Company, issued on July
05, 2007. Set to expire on July 1, 2018, with a current outstanding balance of
$1,566,000 as of May 22, 2018.

Documentary Letter of Credit between Destination XL Group, Inc. and Bando Global
Co. Ltd, issued on April 19, 2018. Set to expire on August 9, 2018, with a
current outstanding balance of $65,974.30 as of May 22, 2018.

Documentary Letter of Credit between Destination XL Group, Inc. and Bando Global
Co. Ltd, issued on April 19, 2018. Set to expire on October 31, 2018, with a
current outstanding balance of $1,329,071.46 as of May 22, 2018.

Documentary Letter of Credit between Destination XL Group, Inc. and Bando Global
Co. Ltd, issued on February 23, 2018. Set to expire on May 30, 2018, with a
current outstanding balance of $23,499.54 as of May 22, 2018.

Standby Letter of Credit between Destination XL Group, Inc. and SACA Development
LLC, issued on April 7, 2010. Set to expire on April 6, 2019, with a current
outstanding balance of $105,864 as of May 22, 2018.

Standby Letter of Credit between Destination XL Group, Inc. and Travelers
Casualty and Surety, issued on February 22, 2017. Set to expire on February 15,
2019, with a current outstanding balance of $700,000 as of May 22, 2018.

 

 

--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

 

Loan Party’s Name

State of Incorporation or Organization

 

Organization Type

Organization Number, if any and FEIN

 

Destination XL Group, Inc.

 

Delaware

 

Corporation

 

04-2623104

 

CMRG Apparel, LLC

 

Delaware

Limited Liability Company

 

[ ]

 

Capture, LLC

 

Virginia

Limited Liability

Company

 

[ ]

 

Casual Male Retail Store, LLC

 

Delaware

Limited Liability Company

 

[ ]

 

Casual Male Store, LLC

 

Delaware

Limited Liability

Company

 

[ ]

 

Casual Male Direct, LLC

 

Delaware

Limited Liability Company

 

[ ]

 

Think Big Products LLC

 

Delaware

Limited Liability

Company

 

[ ]

 

Casual Male RBT, LLC

 

Delaware

Limited Liability Company

 

[ ]

 

Casual Male RBT (U.K.) LLC

 

Delaware

Limited Liability

Company

 

[ ]

 

Casual Male (EUROPE) LLC

 

Delaware

Limited Liability Company

 

[ ]

 

CMRG Holdco, LLC

 

Delaware

Limited Liability

Company

 

[ ]

 

CMRG Apparel Management, Inc.

 

Delaware

 

Corporation

 

[ ]

 

CMXL Apparel, LP

 

Delaware

Limited Liability Company

 

[ ]

 

DXLG Wholesale, LLC

 

Delaware

Limited Liability Company

 

[ ]

 

 

--------------------------------------------------------------------------------

Schedule 5.06

Litigation

 

 

None.

 

 

--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

 

 

None.

 

 

--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

Leased Real Estate

 

 

(Please See Attached).

 



 

--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

5008

CASUAL MALE

RBT, LLC

9737 WILSHIRE

BLVD. SUITE 100-

 

BEVERLY HILLS

CA

90212

BEVERLY HILLS GATEWAY, LP

 

 

OFFICE OF THE

BUILDING

9777 WILSHIRE

BLVD SUITE 815

BEVERLY HILLS

CA

90212

(310) 274-9786

5013

CASUAL MALE

RBT, LLC

1301 AVENUE OF

THE AMERICAS

 

NEW YORK

NY

10019

1301 PROPERTIES OWNER LP

 

 

c/o PARAMOUNT

GROUP, INC

1633 BROADWAY,

SUITE 1801

NEW YORK

NY

10019

(212) 237-3116

5016

CASUAL MALE

RBT, LLC

1020

CONNECTICUT

 

WASHINGTON

DC

20036

WASHINGTON SQUARE , LLC

 

 

LERNER CORP,

MANAGING

2000 TOWER OAKS

BLVD., 8TH FL

ROCKVILLE

MD

20852

(301) 284-6000

5025

CASUAL MALE

RBT, LLC

BISCAYNE (US1)

& NE 187TH

 

AVENTURA

FL

33180

AVENTURA FASHION ISLAND, LP

LEGAL DEPT/LEASING

ATTY

TURNBERRY ASSOCIATES

19501 BISCAYNE

BLVD

SUITE 400

AVENTURA

FL

33180

305-933-5562

59316

CASUAL MALE

RETAIL STORE,

35 SO.

WILLOWDALE DR.

 

LANCASTER

PA

17602-

ROCKVALE VEHICLES LLC

 

 

8 INDUSTRIAL WAY

EAST 2ND FLOOR

 

EATONTOWN

NJ

07724

732-935-0111

59414

CASUAL MALE

STORE, LLC

6605 Menaul NE

 

Albuquerque

NM

87110

BUTSCHER INVESTMENTS, LLC

 

 

4333 PAN

AMERICAN FWY NE

 

ALBUQUERQUE

NM

87107-6833

505-247-0444

9011

CASUAL MALE

STORE, LLC

113 E. CHICAGO

AVENUE

 

CHICAGO

IL

60611

PONTE GADEA CHICAGO, LLC

 

PONTE GADEA GROUP

270 BISCAYNE

BOULEVARD WAY

SUITE 201

-

FL

33131

305-373-9559

9012

CASUAL MALE

RETAIL STORE,

443 ROUTE 17

SOUTH

 

PARAMUS

NJ

07652-

EVELYN WELLS

 

 

-

19 SCARSDALE

FARM ROAD

SCARSDALE

NY

10583

(914) 725-3130

9015

CASUAL MALE

RETAIL STORE,

3157 PEACHTREE

ROAD

 

ATLANTA

GA

30305

GEORGE E. MAYER & OSBOURNE

FAMILY ENTERPIRSES LLLP

 

 

PO BOX 2006

 

HIGHLANDS

NC

28741

 

9053

CASUAL MALE

STORE, LLC

BROADWAY PLAZA

9702 QUIVIRA

ROAD

OVERLAND PARK

(LENEXA)

KS

66215

BROADWAY PLAZA PARTNERS, LLC

PROPERTY MANAGER

BLOCK & COMPANY, INC

605 WEST 47TH

STREET

SUITE 200

KANSAS CITY

MO

94112

 

9054

CASUAL MALE

STORE, LLC

RIVERTREE

COURT

701 NORTH

MILWAUKEE AVE

VERNON HILLS

IL

60061

RIVERTREE AT VERNON HILLS, LLC

 

 

-

P.O.BOX:232

HIGHLAND PARK

IL

60035

 

9055

CASUAL MALE

STORE, LLC

1113 KENNY

CENTRE

 

COLUMBUS

OH

43220

KENNY CENTER LLC

 

 

KENNY RUB LLC

3016 MARYLAND

AVENUE:POB 9601

COLUMBUS

OH

43209

614-338-4212

9056

CASUAL MALE

RETAIL STORE,

847 S. WHITE

STATION ROAD

 

MEMPHIS

TN

38117

EASTGATE CENTER PROPCO, LLC

EASTGATE ASSET

MANAGER

 

8333 DOUGLAS

AVENUE, SUITE 975

 

DALLAS

TX

75225

901-260-7267

9059

CASUAL MALE

RBT, LLC

26300

SOUTHFIELD

 

LATHRUP VILLAGE

MI

48076

26300 INVESTMENTS LP

 

TERESA KARLAVAGE

41000 WOODWARD

AVE

SUITE 120 EAST

BLOOMFIELD HILLS

MI

48304-5133

(248) 540-7377

9060

CASUAL MALE

RETAIL STORE,

3480 FAIRLANE

DRIVE

 

ALLEN PARK

MI

48101

FAIRLANE GREEN OWNER LLC

 

 

C/O ACADIA REALTY

TRUST

411 THEODORE

FREMD AVE., SUITE

RYE

NY

10580

914-288-8100

9063

CASUAL MALE

RETAIL STORE,

43263 CRESCENT

BOULEVARD

 

NOVI

MI

48375

NOVI TOWN CENTER INVESTORS LLC

GENERAL COUNSEL

 

10 STATE HOUSE

SQUARE, 15TH

 

HARTFORD

CT

06103-3604

(248) 3473830

9064

CASUAL MALE

RETAIL STORE,

DSG Center

13090 Hall Road

Sterling Heights

MI

48313

STERLING HEIGHTS TC, LLC

 

 

34120 WOODWARD

AVENUE

 

BIRMINGHAM

MI

48009

248-540-9999

9067

CASUAL MALE

RETAIL STORE,

236 LAFAYETTE

ROAD

 

MENLO PARK

NJ

8837

MILLED FAMILY LIMITED

PARTNERSHIP

 

GLENKAT REALTY CO.,

LTD.

499 ERNSTON

ROAD, SUITE B1

PO BOX 741

PARLIN

NJ

8859

(732) 727-1010

9072

CASUAL MALE

RETAIL STORE,

1725 NORTH

TOWN EAST

 

MESQUITE

TX

75150

MESQUITE EMPORIUM, LP

 

 

C/O QUINE &

ASSOCIATES, INC

PO BOX 833009

RICHARDSON

TX

75083-3009

(972) 669-8440

9074

CASUAL MALE

RETAIL STORE,

5393-A

WESTHEIMER

 

HOUSTON

TX

77056

UPTOWN JOINT VENTURE

 

FIDELIS REALTY, LTD

4500 BISSONNET

SUITE 300

BELLAIRE,

TX

77401

713-693-1400

9076

CASUAL MALE

RETAIL STORE,

4245 SOUTH

COOPER STREET

SUITE 101

ARLINGTON

TX

76018

MODY CAPITAL, LLC

 

 

6808 HORNWOOD

DRIVE

 

HOUSTON

TX

77074

713-772-6500

9080

CASUAL MALE

STORE, LLC

Plaza Las Palmas

Shopping Center

1004 West Valley

Parkway, Unit 23

Escondido

CA

92025

PLAZA LAS PALMAS LLC

 

JAMES CRONE &

ASSOCIATES, INC

555 ENTERPRISE

STREET

 

ESCONDIDO

CA

92029

760-480-8888

9082

CASUAL MALE

STORE, LLC

19422 NORDHOFF

STREET

 

NORTHRIDGE

CA

91324

19420 NORDOFF LLC

 

 

1251 22ND STREET

 

SANTA MONICA

CA

90404

818-907-6500

9084

CASUAL MALE

RETAIL STORE,

6435 DOBBIN

ROAD UNIT 26

 

COLUMBIA

MD

21045

DOBBIN ROAD VENTURE, LLC

 

 

C/O ROSENTHAL

PROPERTIES, LLC

1945 OLD

GALLOWS ROAD,

VIENNA

VA

22182

(703) 893-5141

9105

CASUAL MALE

RETAIL STORE,

800 BALD HILL

ROAD

 

WARWICK

RI

2893

AIRPOST ASSOCIATES, LLC

 

 

JAN COMPANIES

35 SOCKANOSSET

CROSS RD

CRANSTON

RI

2920

(401) 946-4000

9112

CASUAL MALE

RETAIL STORE,

21 FAUNCE

CORNER ROAD

 

NORTH

DARTMOUTH

MA

02747-

R&D MANAGEMENT CORPORATION

 

 

-

810 SEVENTH AVE

10TH FLOOR

NEW YORK

NY

10019

(212) 265-6600

9120

CASUAL MALE

RBT, LLC

17 W 180 22ND

STREET

 

OAKBROOK

TERRACE

IL

60181

ROSSI REAL ESTATE CORP

 

 

1015 BUTTERFIELD

ROAD

 

DOWNERS GROVE

IL

60515

(630) 652-2934

9123

CASUAL MALE

RETAIL STORE,

Jefferson Green

12233 Jefferson

Avenue

NEWPORT NEWS

VA

23602

JEFFERSON GREEN, LLC

 

 

C/O ROBERT

BROWN &

PO BOX 120410

NEWPORT NEWS

VA

23612

757-461-0000

9127

CASUAL MALE

RETAIL STORE,

723 US Highway

31 N

 

Greenwood

IN

46142

GREENDALE, LLC

 

 

9333 N. MARIDIAN

STREET

SUITE 275

INDIANAPOLIS

IN

46260

317-816-4646

9131

CASUAL MALE

RETAIL STORE,

1228-1230

NIAGARA FALLS

 

TONAWANDA

NY

14150-

MARVIN GARDENS PLAZA

 

 

MJ PETERSON REAL

ESTATE

501 JOHN JAMES

AUDUBON

AMHERST

NY

14228

(716) 688-1234

9137

CASUAL MALE

RETAIL STORE,

1005 Bower

Parkway

SUITE B

Columbia

SC

29212

DDRTC COLUMBIANA STATION I LLC

 

 

3300 ENTERPRISE

PARKWAY

 

BEACHWOOD

OH

44122

(216) 755-5500

9139

CASUAL MALE

RETAIL STORE,

Northwoods

Marketplace

7620 Rivers

Avenue, Unit 120

North Charleston

SC

29406

ARC NWNCHS001,LLC

 

LINCOLN HARRIS LLC

5601 SEVENTY-

SEVEN CENTER DR

SUITE 100

CHARLOTTE

NC

28217

704-716-8606

9142

CASUAL MALE

RETAIL STORE,

1410

WASHINGTON

 

HANOVER

MA

02339-

DOUGLAS T. & STEVEN J. SHER LLC

AND ZFT LLC

 

 

MARTIN E. SHER

AND ANDREW ZALL

3589 LAKEVIEW

DRIVE

DELRAY BEACH

FL

33445

(561) 496-6574

9147

CASUAL MALE

RETAIL STORE,

4000

ARROWHEAD

 

MEBANE

NC

27302

TANGER PROPERTIES LP

LEGAL DEPT

 

dba TANGER

PIEDMONT, LLC

3200 NORTHLINE

AVE, SUITE 360

GREENSBORO

NC

27408

(336) 292-3010

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9152

CASUAL MALE

RETAIL STORE,

TANGER OUTLETS

4628 FACTORY

STORES BLVD,

MYRTLE BEACH

SC

29579-

6309

COROC/MYRTLE BEACH LLC

LEGAL DEPT

 

LEASE ID#002685

3200 NORTHLINE

AVE, SUITE 360

GREENSBORO

NC

27408

336-292-3010

9155

CASUAL MALE

RETAIL STORE,

5401 N. MAY AVE

SUITE 700

 

OKLAHOMA CITY

OK

73112

RMAF IIA LLC

MAY CROSSING, OK CITY,

OK

PROPERTY MANAGEMENT

ADVISORS INC

1234-B EAST 17TH

STREET

 

SANTA ANA

CA

92701

657-383-4200

9157

CASUAL MALE

RETAIL STORE,

The Gallery at

Rivergate

2021 Gallatin Pike

North

MADISON

TN

37115

GALLERY LLC

 

RASKIN HOLDINGS, LLC

103 CONTINENTAL

PLACE

SUITE 110

BRENTWOOD

TN

37027

615-255-1231

9159

CASUAL MALE

RETAIL STORE,

13289 WORTH

AVENUE

 

WOODBRIDGE

VA

22192

KIR SMOKETOWN STATION L.P. (MID-

ATLANTIC REGION)

 

 

KIMCO REALTY

CORP

1954 GREENSPRING

DRIVE, SUITE 330

TIMONIUM

MD

21093

(703) 583-0071

9160

CASUAL MALE

RETAIL STORE,

735 Providence

Highway

 

DEDHAM

MA

 

FEDERAL REALTY INVESTMENT TRUST

 

 

ATTN: LEGAL

DEPARTMENT

1626 EAST

JEFFERSON STREET

ROCKVILLE

MD

20852-4041

(301) 998-8100

9161

CASUAL MALE

RETAIL STORE,

242 ANDOVER

STREET

 

PEABODY

MA

1960

LIBERTY TREE AUDIO, INC

 

PETER REAM

148 BRIDGE

STREET

 

MANCHESTER

MA

1944

978-532-7387

9166

CASUAL MALE

RETAIL STORE,

1630 MILITARY

ROAD

 

NIAGARA FALLS

NY

14304

MACERICH SCG LIMITED

PARTNERSHIP

 

 

401 WILSHIRE

BLVD, SUITE 700

 

SANTA MONICA

CA

90401

310-394-6000

9174

CASUAL MALE

RETAIL STORE,

951 WEST

JEFFERSON ROAD

 

ROCHESTER

NY

14623

REED PROPERTY COMPANY

 

GREENSTATE PROPERTIES

2430 NORTH

TRIPHAMMER ROAD

P.O.BOX:3808

ITHACA

NY

14850-3808

607-273-7715

9176

CASUAL MALE

RETAIL STORE,

3806-A HIGH

POINT RD. SPACE

 

GREENSBORO

NC

27407-

ED KELLEY PLAZA ASSOCIATES

 

 

102 W. THIRD

STREET

SUITE 470

WINSTON SALEM

NC

27107

(336) 768-1800

9178

CASUAL MALE

RETAIL STORE,

116 S

INDEPENDENCE

 

VIRGINIA BEACH

VA

23462

OUTLET MALL PROPERTIES, LC

 

 

1080 LASKIN ROAD

#103

 

VIRGINIA BEACH

VA

23451

757-422-3601

9180

CASUAL MALE

RBT, LLC

450 NORTH

STATE ROUTE 17

 

PARAMUS

NJ

7652

PARAMUS ROLLER SKATING ARENA,

INC

 

 

450 RIVER DRIVE

 

GARFIELD

NJ

7026

 

9186

CASUAL MALE

RETAIL STORE,

2456 U.S.

Highway 22

 

UNION

NJ

7083

ISLAND HOME CENTER, INC

 

 

C/O JAMES NOSTE

2456-C ROUTE 22

2ND FL

UNION

NJ

7083

(908) 810-9595

9187

CASUAL MALE

STORE, LLC

2480 FAIRVIEW

AVENUE N

 

ROSEVILLE

MN

55113

ROSEDALE COMMONS, LP

 

 

DBA COLLIERS

INT/MINNEAPOLIS

4350 BAKER RD.,

SUITE 400

MINNETONKA

MN

55343

 

9188

CASUAL MALE

RETAIL STORE,

WILLIAMSBURG

PREMIUM

 

WILLIAMSBURG

VA

23188

WILLIAMSBURG MAZEL, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 WEST

WASHINGTON

ID#14241161033

INDIANAPOLIS

IN

46204-3438

317-263-7107

9193

CASUAL MALE

RETAIL STORE,

Lake Grove

Shopping Center

137 Alexander

Avenue

LAKE GROVE

NY

11755

CONDAN ENTERPRISES LLC

PAUL A BREGMAN

 

255 EXECUTIVE

DRIVE

SUITE 302

PLAINVIEW

NY

11803

516-349-1091

9194

CASUAL MALE

RETAIL STORE,

17445 W.

BLUEMOUND

 

BROOKFIELD

WI

53045

JUDGE ENTERPRISES, LLC

 

 

C/O RICHTER

REALTY &

18650 W.

CORPORATE DRIVE,

BROOKFIELD

WI

53045

 

9199

CASUAL MALE

RETAIL STORE,

BEY LEA PLAZA

1232 HOOPER

AVENUE

TOM'S RIVER

NJ

8753

BEY LEA JOINT VENTURE

CLAUDE T. CHANDONNET,

PRESIDENT & CEO

 

MARX REALTY &

IMPROVEMENT CO.,

708 THIRD AVENUE,

21ST FLOOR

NEW YORK

NY

10017-4146

(212) 557-1400

9201

CASUAL MALE

STORE, LLC

1501 PLYMOUTH

ROAD

 

MINNETONKA

MN

55305

CSM BONAVENTURE LIMITED

PARTNERSHIP, LLP

 

 

DBA BONAVENTURE

SC A/K/A

500 WASHINGTON

AVE SO, SUITE

MINNEAPOLIS

MN

55415

612-395-7000

9202

CASUAL MALE

RETAIL STORE,

PLEASANT

PRAIRIE PREMIUM

11601 108TH

STREET STE A003

PLEASANT

PRAIRIE

WI

53158-

1622

PLEASANT PRAIRIE PREMIUM

OUTLETS, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 WEST

WASHINGTON

 

INDIANAPOLIS

IN

46204-3438

 

9204

CASUAL MALE

RETAIL STORE,

38 ROCKLAND

PLAZA

 

NANUET

NY

10954

BRIXMOR HOLDINGS 11 SPE, LLC

GENERAL COUNSEL

BRIXMOR PROPERTY

GROUP

450 LEXINGTON

AVENUE 13TH

 

NEW YORK

NY

10017

212-869-3000

9205

CASUAL MALE

RETAIL STORE,

INDIAN RIDGE

SHOPPING

5776 GRAPE

ROAD, SUITE 41

MISHAWAKA

IN

46545-

8460

ST INDIAN RIDGE, LLC

 

 

CHASE PROPERTIES

LTD

3333 RICHMOND

ROAD, SUITE 320

BEACHWOOD

OH

44122

216-378-4057

9207

CASUAL MALE

RETAIL STORE,

2369 CENTRAL

PARK AVENUE

 

YONKERS

NY

10710-

B.T.M.I. LTD

 

 

1045 FIFTH AVE

SIXTH FLOOR

NEW YORK

NY

10028

(212) 628-2109

9208

CASUAL MALE

RETAIL STORE,

3500 Washtenaw

Avenue, St. O

Washtenaw

Commons

Ann Arbor

MI

48104-

5249

WASHTENHAW COMMONS, LLC

 

 

AF JONNA

DEVELOPMENT CO.

4036 TELEGRAPH

ROAD, SUITE 201

BLOOMFIELD HILLS

MI

48324

248-593-6200

9210

CASUAL MALE

STORE, LLC

EVERGREEN

MARKETPLACE

9152 SOUTH

WESTERN

EVERGREEN PARK

IL

60805

KAWIPS DELAWARE EVERGREEN

PARK, LLC

 

ALLAN SPIWAK

1590-D

ROSECRANS

 

MANHATTAN BEACH

CA

90266

310-322-5301

9211

CASUAL MALE

RETAIL STORE,

2472 FLATBUSH

AVENUE

 

BROOKLYN

NY

11234

AAC FLATBUSH RETAIL OWNER, LLC

 

 

150 EAST 58TH

STREET, 39TH

 

NEW YORK

NY

10155

646-214-0248

9213

CASUAL MALE

RETAIL STORE,

625 COMMERCE

BLVD

 

FAIRLESS HILLS

PA

19030

OXFORD VALLEY ROAD ASSOCIATES,

LP

 

 

C/O THE

GOLDENBERG

350 SENTRY

PARKWAY, BLDG

BLUE BELL

PA

19422

(610) 260-9600

9220

CASUAL MALE

STORE, LLC

4626 GREAT

NORTHERN BLVD

 

NORTH OLMSTED

OH

44070

B&G PROPERTIES LP

 

 

26565 MILES ROAD

SUITE #200

 

WARRENSVILLE

HEIGHTS

OH

44128

(216) 763-2210

9221

CASUAL MALE

RETAIL STORE,

5295 HICKORY

HOLLOW

 

ANTIOCH

TN

37013

HICKORY HOLLOW PARTNERS, LLC

 

ANCHOR INVESTMENTS

2926 FOSTER

CREIGHTON DR.

 

NASHVILLE

TN

37204

615-891-4100

9223

CASUAL MALE

STORE, LLC

8303 E. KELLOGG

DR.

 

WICHITA

KS

67207

TMC EASTGATE, LLC

 

 

1707 N.

WATERFRONT

 

WICHITA

KS

67206

(316) 685-5341

9224

CASUAL MALE

RETAIL STORE,

4434 BAY ROAD

 

SAGINAW

MI

48603

LYNN KIRK TRUSTEE

 

 

FOR PETER

ANDREW KIRK

1524 1/2 STATE

STREET

SANTA BARBARA

CA

93101-2514

(805) 965-1958

9225

CASUAL MALE

RETAIL STORE,

CHESAPEAKE

SQUARE

6718-E RITCHIE

HIGHWAY

GLEN BURNIE

MD

21061

CHESAPEAKE ASSOCIATES &

CHESAPEAKE GB, LLC

 

 

C/O FEDDER

MANAGEMENT CORP

10096 RED RUN

BLVD.-SUITE 300

OWINGS MILLS

MD

21117

800-966-5266

9227

CASUAL MALE

RETAIL STORE,

23007 EUREKA

ROAD

 

TAYLOR

MI

48180

SOUTH PLAZA COMPANY, LLC

 

 

19545 PARKE LANE

19545 PARKE LANE

GROSSE ILE

MI

48138

734-250-1200

9229

CASUAL MALE

STORE, LLC

101 SOUTH 48TH,

SUITE 4

 

LINCOLN

NE

68510

BTI, LLC

 

 

C/O PLATINUM

PROPERTY

5027 S BUR OAK PL

SIOUX FALLS

SD

57108

605-271-7893

9232

 

BELDEN WHIPPLE

CENTER

5106 WHIPPLE

AVENUE

CANTON

OH

44718

DeVILLE DEVELOPMENTS LLC

 

 

3951 CONVENIENCE

CIRCLE NW

SUITE 301

CANTON

OH

44718

330-493-9131

9235

CASUAL MALE

RETAIL STORE,

4385 MILLER

ROAD

 

FLINT

MI

48507

CSB ENTERPRISES, LLC

 

 

28833 TELEGRAPH

ROAD

 

SOUTHFIELD

MI

48034

(248) 353-8914

9236

CASUAL MALE

RETAIL STORE,

220 BALTIMORE

PIKE

 

SPRINGFIELD

TOWNSHIP

PA

19064

COLLIERS INTERNATIONAL

 

 

TEN PENN CENTER

1801 MARKET

STREET, SUITE 550

PHILADELPHIA

PA

19103

 

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9241

CASUAL MALE

RETAIL STORE,

7565 GREENBELT

RD.

 

GREENBELT

MD

20770

COMBINED PROPERTIES, INC

Legal Department

 

1025 THOMAS

JEFFERSON STREET

SUITE 700 EAST

WASHINGTON

DC

20007-5201

(202) 293-4500

9242

CASUAL MALE

RETAIL STORE,

1492 STATE

ROUTE 9

 

LAKE GEORGE

NY

12845-

3435

LAKE GEORGE OUTLETS, LLC

 

 

GORDON

DEVELOPMENT CO,

50 STATE

STREET,6TH FL

ALBANY

NY

12207

(518) 462-7411

9250

CASUAL MALE

RETAIL STORE,

ST. CLAIR

SQUARE

315 ST. CLAIR

SQUARE, UNIT

FAIRVIEW

HEIGHTS

IL

62208

ST. CLAIR SQUARE SPE, LLC

#LDXLMEN0

 

2030 HAMILTON

PLACE BLVD

SUITE 500

CHATTANOOGA

TN

37421-6000

618-632-7567

9251

CASUAL MALE

RETAIL STORE,

PIGEON RIVER

CROSSING -

2713 TEASTER

LANE

PIGEON FORGE

TN

37863

PIGEON RIVER CROSSINGS, LLC

 

 

3928 MALONEY RD

 

KNOXVILLE

TN

37920

865-804-4131

9252

CASUAL MALE

STORE, LLC

611 N. 98TH

STREET

 

OMAHA

NE

68114

CLOCKTOWER SHOPPING CENTER LP

 

THE LUND COMPANY

450 REGENCY

PARKWAY, SUITE

 

OMAHA

NE

68114

 

9254

CASUAL MALE

STORE, LLC

1359 N. LARKIN

ST.

 

JOLIET

IL

60435

CREATIVITY CIRCLE, INC

 

 

MATANKY REALTY

GROUP C/O

200 N. LaSALLE ST.,

SUITE 2350

CHICAGO

IL

60601-1014

(312) 337-1001

9260

CASUAL MALE

RETAIL STORE,

6815 PEACH

STREET SPACE A-

 

ERIE

PA

16509

BALDWIN/RUBINO ASSOCIATES

 

 

BALDWIN

BROTHERS, INC

2540 VILLAGE

COMMON DRIVE

ERIE

PA

16506-7202

(814) 454-4541

9270

CASUAL MALE

STORE, LLC

1407 N.

VETERAN'S

 

BLOOMINGTON

IL

61704-

LAKEWOOD PLAZA INVESTORS LLC

 

NAI HARDING DAHM

111 EAST LUDWIG

ROAD, SUITE 101

P.O.BOX:8398

FORT WAYNE

IN

46898-8398

260-423-4311

9272

CASUAL MALE

STORE, LLC

8 Dexter Lane

 

KITTERY

ME

03904-

BRADFORD REALTY TRUST

 

 

529 ROUTE 1

SUITE 101

YORK

ME

3909

(207) 363-

4300x103

9273

CASUAL MALE

RETAIL STORE,

EAST PARIS

SHOPPES

 

GRAND RAPIDS

MI

49512

EAST PARIS SHOPPES

 

 

THE BROADBENT

COMPANY

117 EAST

WASHINGTON ST/.

INDIANAPOLIS

IN

46204

(317) 237-2900

9280

CASUAL MALE

RETAIL STORE,

NORTH HILLS

VILLAGE MALL

4801 McKNIGHT

ROAD

PITTSBURGH

PA

15237

IRA J. GUMBERG, TRUSTEE

 

J.J. GUMBERG CO.

BRINTON

EXECUTIVE CENTER

1051 BRINTON

ROAD

PITTSBURGH

PA

15221-4599

 

9286

CASUAL MALE

RETAIL STORE,

1819 DIXWELL

AVENUE

 

HAMDEN

CT

6514

CW PARKWAY PLAZA LLC

GENERAL COUNSEL

 

BRIXMORE

PROPERTY GROUP

450 LEXINGTON

AVE., 13TH FL

NEW YORK

NY

10170

212-869-3000

9302

CASUAL MALE

RETAIL STORE,

1216 S.

UNIVERSITY

 

LITTLE ROCK

AR

72204-

BOYLE REALTY CO

 

 

-

6705 WEST 12TH

ST. #2

LITTLE ROCK

AR

72204

(501) 603-0099

9304

CASUAL MALE

RETAIL STORE,

5743 SOUTH

WESNEDGE

 

PORTAGE

MI

 

JAYESH C. SHARMA AND NEHA

SHARMA

 

 

6804 VERONICA

STREET

 

KALAMAZOO

MI

49009

(269) 806-5905

9306

CASUAL MALE

RETAIL STORE,

677 H. KIDDER

STREET

 

WILKES BARRE

PA

18702

SHREE GOVARDHAM, LLC

 

 

519 MORNING

GLORY PLACE

 

MOUNTAIN TOP

PA

18707

570-351-1724

9312

CASUAL MALE

RETAIL STORE,

109 FEDERAL

ROAD

 

DANBURY

CT

06811-

4046

109 FEDERAL ROAD LLC

 

 

C/O SCALZO

PROPERTY

2 STONY HILL

ROAD, SUITE 201

BETHEL

CT

6801

(203) 790-

6888x691

9316

CASUAL MALE

RETAIL STORE,

Quality Center

2481 Lincoln

Highway E

Lancaster

PA

17602-

1482

BLOOMTOWN ASSOCIATES LP

 

 

PO BOX 5233

 

SPRINGFIELD

PA

19064

610-721-7777

9319

CASUAL MALE

RETAIL STORE,

Greenway Mall

3502A W 41st

Street

Sioux Falls

SD

57106

NORTHWESTERN ENGINEERING CO

BROOKE

BENDER MIDWEST

PROPERTIES

122 S. PHILLIPS

AVE

SUITE 300

SIOUX FALLS

SD

57104

605-339-9000

9323

CASUAL MALE

RETAIL STORE,

2400 OUTLET

CENTER DRIVE

 

SMITHFIELD

NC

27577

CAROLINA PREMIUM OUTLETS, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP,

INC

-

225 WEST

WASHINGTON

INDIANAPOLIS

IN

46204

(973) 228-6111

9324

CASUAL MALE

STORE, LLC

4340 13TH AVE.

SW

 

FARGO

ND

58103-

HALLMARK VILLAGE APTS

 

 

SCHOTTENSTEIN

PROPERTY GROUP

4300 EAST FIFTH

AVENUE

COLUMBUS

OH

43219

614-449-4414

9330

CASUAL MALE

RETAIL STORE,

160 GLEN COVE

ROAD UNIT #1

 

CARLE PLACE

NY

11514-

COUNTRY GLEN LLC

 

 

MURRAY H. MILLER

MANAGEMENT

143 OLD COUNTRY

ROAD

CARLE PLACE

NY

11514

(516) 741-8440

9331

CASUAL MALE

RETAIL STORE,

South County

Center

77 So. County

Center Way

St. Louis

MO

63129-

1006

SOUTH COUNTY SHOPPINGTOWN,

LLC

SEDRICK SNOWDEN

CBL & ASSOCIATES MGMT,

INC

CBL CENTER, SUITE

500

2030 HAMILTON

PLACE BLVD

CHATTANOOGA

TN

37421-6000

 

9336

CASUAL MALE

STORE, LLC

220 MAIN MALL

ROAD

 

SOUTH PORTLAND

ME

04106-

CAMPBELLS RUN REALTY

CORPORATION

 

 

12 GRANDVIEW

CIRCLE

 

CANONSBURG

PA

15317

724-514-8668

9343

CASUAL MALE

RETAIL STORE,

5205 CAMPBELL'S

RUN ROAD

 

PITTSBURGH

PA

15205

HAMILTON CORNER CMBS GENERAL

PARTNERSHIP

LEASE #LDXLMEN0

 

2030 HAMILTON

PLACE BLVD

SUITE 500

CHATTANOOGA

TN

37421-6000

423-855-5282

9351

CASUAL MALE

RETAIL STORE,

2107 GUNBARREL

ROAD

SUITE 105

CHATTANOOGA

TN

37421

PHCG INVESTMENTS

 

 

P.O. BOX 41567

 

HOUSTON

TX

77241

(713) 803-5126

9356

CASUAL MALE

RETAIL STORE,

6898 SOUTHWEST

FREEWAY

 

HOUSTON

TX

77074-

BRIXMOR GA DELTA CENTER (MI) LLC

GENERAL COUNSEL

BRIXMOR PROPERTY

GROUP

450 LEXINGTON

AVE., 13TH FL

 

NEW YORK

NY

10170

610-825-7100

9360

CASUAL MALE

RETAIL STORE,

DELTA CENTER

5847 WEST

SAGINAW

LANSING

MI

48917

COLISEUM SHOPPES, LP

 

 

THE BROADBENT

COMPANY

117 EAST

WASHINGTON ST.,

INDIANAPOLIS

IN

46204

(317) 237-2900

9361

CASUAL MALE

RETAIL STORE,

COLISEUM

SHOPPES

549 E. COLISEUM

BLVD.

FT. WAYNE

IN

 

DDR WILLOWBROOK PLAZA LLC

EX VP-LEASING

DDR CORP.

3300 ENTERPRISE

PARKWAY

 

BEACHWOOD

OH

44122

216-755-5500

9365

CASUAL MALE

RETAIL STORE,

WILLOWBROOK

PLAZA

17395 TOMBALL

PARKWAY, SPACE

HOUSTON

TX

77064

GLADE LIFESTYLE, LLC

 

NORTH ROCK REAL ESTATE

6723 WEAVER

ROAD, SUITE 108

 

ROCKFORD

IL

6114

815-387-3100

9366

CASUAL MALE

RETAIL STORE,

GLADE PARK

1201 CHISHOLM

TRAIL

EULESS, TX

TX

76039-

1275

PGC PROPERTIES, LLC

JODY T. CURCILLO, ESQ

 

600 WEST

GERMANTOWN PIKE

SUITE 400

PLYMOUTH

MEETING

PA

19462

 

9371

CASUAL MALE

RETAIL STORE,

1730 Clements

Bridge Road

 

DEPTFORD

NJ

8096

BAY PLAZA WEST, LLC

 

PRESTIGE PROP & DEV CO,

INC

546 FIFTH AVE,

15TH FLOOR

 

NEW YORK

NY

10036

(212) 944-0444

9374

CASUAL MALE

RETAIL STORE,

BAY PLAZA

SHOPPING

2094 BARTOW

AVENUE

BRONX

NY

10475-

4615

TRI-COUNTY TOWNE CENTER 15 A,

LLC

 

 

12411 VENTURA

BLVD

 

STUDIO CITY

CA

91604

818-505-6777

9375

CASUAL MALE

STORE, LLC

11711

PRINCETON PIKE

 

CINCINNATI

OH

45246

AT CASTLETON IN OWNER, LLC

ARCITERRA GROUP, LLC

 

2701 EAST

CAMELBACK ROAD

SUITE 150

PHOENIX

AZ

85016

602-424-7565

9377

CASUAL MALE

RETAIL STORE,

8180 CASTLETON

CORNER DRIVE

 

INDIANAPOLIS

IN

46250

WALDORF I LLC

 

CAMBRIDGE ASSET

ADVISORS, LLC

8391 OLD

COURTHOUSE RD

SUITE 210

VIENNA

VA

22182

703-709-8866

9380

CASUAL MALE

RETAIL STORE,

3376 CRAIN

HIGHWAY (ROUTE

 

WALDORF

MD

20603

DIXIE ASSOCIATES

 

 

BD SHINBACH MM

HOLLEB PTRS/DIXIE

5025 SHELBYVILLE

RD:POB 6706

LOUISVILLE

KY

40207

502-893-3695

9381

CASUAL MALE

RETAIL STORE,

BEST BUY CENTER

5063 Shelbyville

Road

LOUISVILLE

KY

40207

BRIXMOR ROOSEVELT MALL OWNER,

LLC

OFFICE OF GENERAL

COUNSEL

BRIXMOR PROPERTY

GROUP

450 LEXINGTON

AVENUE 13TH

 

NEW YORK

NY

10017

212-869-3000

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9383

CASUAL MALE

RETAIL STORE,

2329 COTTMAN

AVENUE, SP. 51

ROOSEVELT MALL

PHILADELPHIA

PA

19149

LEVINE REALTY COMPANY

 

 

2026 WEST MAIN

STREET

 

SPRINGFIELD

OH

45504

(937) 323-9765

9384

CASUAL MALE

STORE, LLC

7924 Springboro

Pike

 

MIAMISBURG

OH

45342

926 PROPERTIES, LLC

 

 

-

926 BOARDMAN-

POLAND ROAD

BOARDMAN

OH

44512

(330) 729-9044

9387

CASUAL MALE

STORE, LLC

926 BOARDMAN-

POLAND RD.

 

BOARDMAN

OH

44512-

UPTOWN VILLAGE AT CEDAR HILL, LP

 

 

305 W FM 1382

SUITE 590

CEDAR HILL

TX

75104

972-637-6300

9390

CASUAL MALE

RETAIL STORE,

305 W. FM 1382,

SPACE #543

 

CEDAR HILL

TX

75104

CPW GRAT TRUSTS U/A 4/19/99, PA

TRUST

 

 

WILLNER

PROPERTIES

150 ALLENDALE

ROAD

KING OF PRUSSIA

PA

19406

(610) 265-8121

9396

CASUAL MALE

RBT, LLC

150 ALLENDALE

RD. BLG 1 2N FL

 

KING OF PRUSSIA

PA

19406

LIBERTY DISTRIBUTORS INC

 

 

1065 SHEPHERD

AVE

 

BROOKLYN

NY

11208

 

9400

CASUAL MALE

RETAIL STORE,

200 MILL CREEK

DRIVE

 

SECAUCUS

NJ

7094

HENRY M. BARKER JR & SUSAN K.

BARKER

 

 

9639 TUNBRIDGE

LANE

 

KNOXVILLE

TN

37922

865-690-5817

9405

CASUAL MALE

RETAIL STORE,

7922 Kingston

Pike

 

KNOXVILLE

TN

37919

FLORENCE STREET PARTNERS, LP

 

 

7625 N.

UNIVERSITY AVE.

SUITE C

PEORIA

IL

61614

(309) 676-7600

9406

CASUAL MALE

STORE, LLC

3526-3528 N.

UNIVERSITY AVE.

 

PEORIA

IL

61604

AMERICAN REALTY CAPITAL RETAIL

OPERATING PARTNERSHIP LP

GENERAL COUNSEL

 

DBA/ARC

CTCHRNC0014, LLC

405 PARK AVENUE,

15TH FLOOR

NEW YORK

NY

10022

843-952-2060

9407

CASUAL MALE

STORE, LLC

THE CENTRUM

10610 D

CENTRUM PKWY

PINEVILLE

NC

28134

BURNHAVEN SIX, LLC

 

 

ANDERSON

PROPERTY

6205 PARKWOOD

ROAD

EDINA

MN

55436

(952) 931-9538

9409

CASUAL MALE

STORE, LLC

712 W. COUNTY

ROAD #42

 

BURNSVILLE

MN

55337-

HC ATLANTIC DEVELOPMENT LP

 

 

C/O HAROLD

COHEN

393 TOTTEN POND

RD, SUITE 203

WALTHAM

MA

02451-2013

 

9412

CASUAL MALE

RETAIL STORE,

1298 WORCESTER

STREET

 

NATICK

MA

1760

SVAP II PARK NORTH, LLC

 

STERLING RETAIL

SERVICES

340 POINCIANA

WAY, SUITE 316

 

PALM BEACH

FL

33480

561-835-1810

9413

CASUAL MALE

RETAIL STORE,

PARK NORTH

SHOPPING

510 NW LOOP

410, SUITE 106

SAN ANTONIO

TX

78216

MENAUL 6601 INVESTMENTS, LLC

 

 

1605 FRANCISCA

RD, NW

 

RANCHOS DE

ALBUQUERQUE

NM

87107

505-385-7322

9414

CASUAL MALE

STORE, LLC

6601 MENUAL

N.E.

 

ALBUQUERQUE

NM

87110

GREEN ACRES ADJACENT LLC

CENTER MANAGER

 

2034 GREEN ACRES

MALL

 

VALLEY STREAM

NY

11581-1545

866-811-1095

9415

CASUAL MALE

RETAIL STORE,

Green Acres

Comons

750 West Sunrise

Highway

VALLEY STREAM

NY

11581

RD PALMERA, LP

MICHAEL GOSS,

PROPERTY MANAGER

 

5310 HARVEST HILL

ROAD, SUITE 250

 

DALLAS

TX

75230

214-979-3334

9417

CASUAL MALE

RETAIL STORE,

The Shops at La

Palmera

4938 South

Staples Street,

Corpus Christi

TX

78411

MALL DEL NORTE, LLC

JASMINE LASTER

 

SUITE 500 -CBL

CENTER

2030 HAMILTON

PLACE BLVD

CHATTANOOGA

TN

37421

423-855-0001

9419

CASUAL MALE

RETAIL STORE,

MALL DEL NORTE

5300 SAN DARIO

AVE

LAREDO

TX

78041

DW 4840 SW LOOP 820 LLC

 

 

4406 N. CENTRAL

EXPRESSWAY BOX

 

DALLAS

 

 

 

9421

CASUAL MALE

RETAIL STORE,

4840 SW LOOP

820

 

FT. WORTH

TX

76109-

4420

NORTHWOOD PL A, LP

 

NORTHWOOD INVESTORS

575 FIFTH AVENUE,

23RD FLOOR

 

NEW YORK

NY

10017

469-828-3301

9422

CASUAL MALE

RETAIL STORE,

THE SHOPS AT

PARK LANE

8020 PARK LANE,

SUITE 100

DALLAS

TX

75231

HARRISBURG MALL , LP

KIMBERLY WHITE

ST JOHN PROPERTIES, INC

2560 LORD

BALTIMORE DRIVE

 

BALTIMORE

MD

21244

410-788-0100

9424

CASUAL MALE

RETAIL STORE,

Harrisburg Mall

3501 Paxton

Street, Unit G12

Harrisburg

PA

17111

GRANDVIEW CENTER , A WI LP

PHIL LANGOHR

 

118 WEST

PECKHAM STREET

 

NEENAH

WI

54956

920-725-4000

9428

CASUAL MALE

RETAIL STORE,

1111 N MUTUAL

WAY

 

APPLETON

WI

54913

THE FOUNTAINS AT FARAH, LP

SANDRA MENDEZ

 

123 W. MILLS

AVENUE

SUITE 600

EL PASO

TX

79901

214-368-7200

9429

CASUAL MALE

RETAIL STORE,

THE FOUNTAINS

AT FARRAH

8889 Gateway

Blvd W, Bldg 190

EL PASO

TX

79925

830 CENTRAL PARK AVENEUE

ASSOCIATES, LLC

 

THE KEMPNER CORP

257 MAMARONECK

AVENUE

 

WHITE PLAINS

NY

10605

914-946-3030

9430

CASUAL MALE

RETAIL STORE,

830 Central Park

Avenue

 

Scarsdale

NY

10583-

2525

SHILLDEV (U.S.), INC

 

 

PROMENADE

PROPERTY

111 S. 17TH AVE

HOLLYWOOD

FL

33020-6801

(954) 921-4332

9434

CASUAL MALE

RETAIL STORE,

1755 NE 163RD

STREET

 

NORTH MIAMI

FL

33162

BURLINGTON INTERSTATE CENTER,

LLC

 

 

EASTERN

DEVELOPMENT,LLC

120 PRESIDENTIAL

WAY SUITE 300

WOBURN

MA

1801

(781) 926-6400

9442

CASUAL MALE

RETAIL STORE,

STAPLES PLAZA

861 WILLISTON

ROAD

BURLINGTON

VT

5403

226 HADDONFIELD ROAD LLC

 

 

C/O THE JEMSTONE

GROUP LLC

358 FIFTH AVE.,

SUITE 1405

NEW YORK

NY

10001

212-290-1818

9447

CASUAL MALE

RETAIL STORE,

220

HADDONFIELD

 

CHERRY HILL

NJ

8002

IRC RETAIL CENTERS, INC

 

 

814 COMMERCE

DRIVE, SUITE 300

 

OAK BROOK

IL

60523

877-206-5656

9451

CASUAL MALE

STORE, LLC

1985 E. GOLF

ROAD

 

SCHAUMBURG

IL

60173

278 ROUTE 10 REALTY LP

 

 

-

P.O.BOX:398

EAST HANOVER

NJ

7936

973-228-3499

9458

CASUAL MALE

RETAIL STORE,

288 RTE. 10 W

 

SUCCASUNNA

NJ

7876

GIBRALTAR VIRGINIA S, LLC

JENNIFER TINGLEY

 

-

P.O.BOX:251

DEXTER

MI

48130

734-426-2901

9460

CASUAL MALE

RETAIL STORE,

11736 WEST

BROAD STREET,

PARC PLACE AT

SHORT PUMP

RICHMOND

VA

23233

EKAJ ASSOCIATES, LLC

 

 

BRIER HILL COURT,

BUILDING C

SUITE 206

EAST BRUNSWICK

NJ

8816

732-613-8100

9466

CASUAL MALE

RETAIL STORE,

2128 SAGAMORE

PKWY. SOUTH

 

LAFAYETTE

IN

47905

BRAND INVESTMENTS

 

 

6274 EAST 375

SOUTH

 

LAFAYETTE

IN

47905

(765) 296-3437

9473

CASUAL MALE

STORE, LLC

507 NORTH

ACADEMY

 

COLORADO

SPRINGS

CO

80909

CITADEL CROSSING ASSOCIATES

 

 

NEWMARK MERRILL

MOUNTAIN STATES

630 15TH AVE,

SUITE 100

LONGMONT

CO

80501

(970) 744-6940

9478

CASUAL MALE

RETAIL STORE,

9490 AIRLINE

HIGHWAY

 

BATON ROUGE

LA

70815-

COMMERCE GROUP, INC.

 

 

1280 W. NEWPORT

CENTER DRIVE

 

DEERFIELD BEACH

FL

33442

(954) 360-7713

9482

CASUAL MALE

RETAIL STORE,

2406 W Brandon

Blvd

 

BRANDON

FL

33511

RECENCY CENTERS LP

 

REGENCY CENTERS CORP

ONE INDEPENDENT

DRIVE

SUITE 114

JACKSONVILLE

FL

32202-5019

 

9484

CASUAL MALE

STORE, LLC

1006 W.

ANTHONY DR.

 

CHAMPAIGN

IL

61820-

BLOOMFIELD 2005, LLC

 

 

BLOCK & COMPANY,

INC. C/O

605 W. 47TH ST.,

SUITE 200

KANSAS CITY

MO

64112

(816) 753-6000

9486

CASUAL MALE

RETAIL STORE,

10515 N. MO PAC

EXPRESSWAY

THE SHOPS AT

ARBOR WALK

AUSTIN

TX

78759

ARBOR WALK MALL, LLC

SENIOR LEASING

COUNSEL

WASHINGTON PRIME

GROUP, INC

111 MONUMENT

CIRCLE, SUITE

 

INDIANAPOLIS

IN

46204

317-263-7742

9489

CASUAL MALE

STORE, LLC

NAPERWEST

PLAZA

618 S. ROUTE 59,

SUITE 124

NAPERVILLE

IL

60540

MARC NATIONAL PLAZA III LLC &

NAPERW, LLC

 

BONNIE MANAGEMENT

CORP

8430 W. BRYN

AVE., SUITE 850

 

CHICAGO

IL

60631-3448

708-851-0808

9490

CASUAL MALE

RETAIL STORE,

7681 N. POINT

PKWY. SUITE 500

 

ALPHARETTA

GA

30202-

BIXMOR OPERATING PARTNERSHIP 2,

LLC

GENERAL COUNSEL

BIXMOR PROPERTY GROUP

450 LEXINGTON

AVE, 13TH FLOOR

 

NEW YORK

NY

10170

610-825-7100

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9491

CASUAL MALE

RETAIL STORE,

DADELAND POINT

9492 SOUTH

DIXIE HIGHWAY

MIAMI

FL

33156

DADELAND POINT, LLC

 

 

9241 SW 140

STREET

 

MIAMI

FL

33176

305-252-7463

9494

CASUAL MALE

RETAIL STORE,

620 EAST

ALTAMONTE

 

ALTAMONTE

SPRINGS

FL

 

SPECIALTEE GOLF OF FLORIDA INC

 

 

4071 S. ATLANTIC

AVE

SUITE 305

NEW SMYRNA

BEACH

FL

32169

4074-758-7849

9500

CASUAL MALE

RETAIL STORE,

2403 S.

STEMMONS

 

LEWISVILLE

TX

75067

RJR VISTA GROVE, LLC

 

 

1180 S. BEVERLY

DRIVE, SUITE 700

 

LOS ANGELES

CA

90035

424-284-7784

9501

CASUAL MALE

RETAIL STORE,

1414 E.

BATTLEFIELD

 

SPRINGFIELD

MO

65804-

MD DEVELOPMENT CO.

 

 

C/O MCLOUD & CO.,

LLC

1949 E. SUNSHINE,

SUITE 1-106

SPRINGFIELD

MO

65804

(417) 882-6000

9502

CASUAL MALE

RETAIL STORE,

BIRCH RUN

PREMIUM

8825

MARKETPLACE

BIRCH RUN

MI

48415

BIRCH RUN OUTLETS II, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

BIRCH RUN

PREMIUM OUTLETS

225 WEST

WASHINGTON

INDIANAPOLIS

IN

46204-3438

(317) 636-1600

9505

CASUAL MALE

RETAIL STORE,

4601

CREEDMOOR

 

RALEIGH

NC

27612

SDC GLENWOOD PLACE, LLC

 

SDC LEASING &

MANAGMENT SERVICES

405 N. LAMAR BLVD

SUITE 200

AUSTIN

TX

78703

512-472-7774

9507

CASUAL MALE

RETAIL STORE,

3514 W. GENESEE

ST.

 

SYRACUSE

NY

13219-

IRWIN & ANN KLEIN

 

 

THE SUTTON CO.

525 PLUM STREET,

SUITE 100

SYRACUSE

NY

13204

(315) 424-1111

9509

CASUAL MALE

RETAIL STORE,

2091 WEST

STREET PAROLE

 

ANNAPOLIS

MD

21401-

2091 WEST STREET ANNAPOLIS LLC

 

 

8823 BELMART

ROAD

 

POTOMAC

MD

20854

301-682-8504

9513

CASUAL MALE

RETAIL STORE,

815 GOUCHER

BLVD.

 

TOWSON

MD

21286

URBAN EDGE PROPERTIES

CHIEF OPERATING

OFFICER

TOWSON UE LLC

URBAN EDGE

PROPERTIES

210 ROUTE 4 EAST

PARAMUS

NJ

7652

201-571-3581

9521

CASUAL MALE

RETAIL STORE,

3435

WRIGHTSBORO

 

AUGUSTA

GA

30909-

RICHMOND STATION LLC

 

 

11501 NORTHLAKE

DRIVE

 

CINCINNATI

OH

45249

513-554-1110

9524

CASUAL MALE

RETAIL STORE,

3558 SOUTH

WEST COLLEGE

 

OCALA

FL

34474-

CLARUS PLAZA, LLC

 

 

5015 SE 7TH AVE

 

OCALA

FL

34480

352-572-0463

9526

CASUAL MALE

RETAIL STORE,

Riverchase

Promenade

1723 Montgomery

Hwy Suite 111

BIRMINGHAM

AL

35244-

1215

G&I VIII RIVERCHASE LP

 

RCG VENTURES I, LLC

-

P.O.BOX:53483

ATLANTA

GA

30355

404-816-5454

9527

CASUAL MALE

RETAIL STORE,

Diamond Retail

Center

523 S. Gammon

Road

Madison

WI

53719

CH RETAIL FUND I/GAMMON ROAD,

LLC

 

MID-AMERICAN REAL

ESTATE-WISCONSIN, LLC

MID AMERICA REAL

ESTATE -

600 N PLANKINTON

AVE, SUITE 301

MILWAUKEE

WI

53203

414-273-4600

9529

CASUAL MALE

RETAIL STORE,

300 TANGER

OUTLET CENTER

 

BRANSON

MO

65616

TANGER PROPERTIES LP

LEGAL DEPT

 

TANGER

PROPERTIES LP

3200 NORTHLINE

AVE SUITE 360

GREENSBORO

NC

27408

 

9534

CASUAL MALE

RETAIL STORE,

936 ROUTE 22

EAST

 

SOMERVILLE

NJ

08876-

STRATIS CORP

 

 

PARK & MOUNTAIN

AVENUES

 

SCOTCH PLAINS

NJ

7076

(908) 322-7726

9540

CASUAL MALE

RETAIL STORE,

116 WEST 23RD

STREET (A/K/A

 

NEW YORK

NY

10010

MAJESTIC RAYON CORP & CUDGE

REALTY LLC AS JV

 

 

116 WEST 23RD

STREET, 4TH FLOOR

 

NEW YORK

NY

10011

212-242-3300

9541

CASUAL MALE

RETAIL STORE,

13001 West

Sunrise Boulevard

 

Sunrise

FL

33323

FVP SAWGRASS LLC

 

AZOR ADVISORY

SERVICES, INC

4611 SOUTH

UNIVERSITY DRIVE

 

DAVIE

FL

33328

954-615-0615

9545

CASUAL MALE

RETAIL STORE,

4217 SOUTH

BROADWAY AVE

 

TYLER

TX

75701-

NOLAN E. AND PAUL MANZIEL

 

 

P.O. BOX 6005

110 WEST EIGHT

ST

TYLER

TX

75711

(903) 592-4315

9551

CASUAL MALE

RETAIL STORE,

3196 NORTH

STATE ROAD

 

LAUDERDALE

LAKES

FL

33319-

REEF PLAZA, LLC

 

 

DACAR

MANAGEMENT, LLC

336 EAST DANIA

BEACH BLVD

DANIA BEACH

FL

33004

(954) 927-4885

9554

CASUAL MALE

RETAIL STORE,

1170 WEST

PATRICK ST. S.

 

FREDERICK

MD

21702-

ROUTE 40 LP

 

 

ROBERT BEGELMAN-

C/O

15942 SHADY

GROVE ROAD

GAITERSBURG

MD

20877

(301) 921-8777

9566

CASUAL MALE

STORE, LLC

5732 MCWHINNEY

BOULEVARD #E-

 

LOVELAND

CO

80538-

CRAIG REALTY GROUP-LOVELAND,

LLC

 

 

ATTN:MANAGER-

LEASE

4100 MACARTHUR,

SUITE 200

NEWPORT BEACH

CA

92660

(949) 224-4100

9567

CASUAL MALE

RETAIL STORE,

2110 WEST INTL.

SPEEDWAY

 

DAYTONA BEACH

FL

32114-

RICHARD J. SCHILDHORN, TRUSTEE

 

 

C/O SRA

INVESTMENTS, INC.

4140 N.W. 60TH

CIRCLE

BOCA RATON

FL

33496

(561) 912-9209

9568

CASUAL MALE

RETAIL STORE,

64 TUNNEL ROAD

 

ASHEVILLE

NC

28805-

ASHLINA LLC

 

 

222 GRAND

AVENUE

 

ENGLEWOOD

NJ

7631

201-569-2271

9571

CASUAL MALE

STORE, LLC

8115 FACTORY

SHOPS BLVD

 

JEFFERSONVILLE

OH

43128

TANGER JEFFERSONVILLE, LLC

 

 

ATTN: LEGAL

DEPARTMENT

3200 NORTHLINE

AVE., SUITE 360

GREENSBORO

NC

27408

(336) 292-3010

9573

CASUAL MALE

RETAIL STORE,

1470 PLEASANT

VALLEY ROAD

 

MANCHESTER

CT

6042

PLAZA AT BUCKHILLS, LLC

SENIOR LEASING

COUNSEL

 

WASHINGTON

PRIME GROUP INC

111 MONUMENT

CIRCLE, SUITE

INDIANAPOLIS

IN

46204

(317) 636-1600

9576

CASUAL MALE

RETAIL STORE,

11747 NORTH

EXECUTIVE DRIVE

 

EDINBURGH

IN

46124

PREMIUM OUTLET PARTNERS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

EDINBURGH

PREMIUM OUTLETS

225

W.WASHINGTON

INDIANAPOLIS

IN

46204

973-364-6526

9581

CASUAL MALE

RETAIL STORE,

4710-B

UNIVERSITY

 

HUNTSVILLE

AL

35816

BROOKHILL MANAGEMENT CORP.

 

 

501 MADISON

AVENUE

18TH FLOOR

NEW YORK

NY

10022

(212) 753-3123

9582

CASUAL MALE

RETAIL STORE,

Tyson's Corner

8027 Leesburg

Pike

VIENNA

VA

22182

ROCKS TYSONS TWO LLC

 

ALLEN & ROCKS, INC

1960 GALLOWS

ROAD

SUITE 300

VIENNA

VA

22182

703-556-4000

9585

CASUAL MALE

RETAIL STORE,

1475 NORTH

BURKHART RD.

 

HOWELL

MI

48855

TANGER PROPERTIES LP

LEGAL DEPT

 

3200 NORTHLINE

AVE, SUITE 360

 

GREENSBORO

NC

27408

 

9588

CASUAL MALE

RETAIL STORE,

655 ROUTE 318

STE. A005

 

WATERLOO

NY

13165

WATERLOO PREMIUM OUTLETS, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 W.

WASHINGTON

 

INDIANAPOLIS

IN

46204

 

9589

CASUAL MALE

RETAIL STORE,

1919 VALLEY

VIEW BLVD. NW

 

ROANOKE

VA

24012

POE & CRONK REAL ESTATE GROUP

 

 

1200 WELLS FARGO

TOWER

10 S. JEFFERSON

STREET

ROANOKE

VA

24011

540-982-2444

9595

CASUAL MALE

RETAIL STORE,

1039 EAST

COUNTY LINE

 

JACKSON

MS

39211

BRIXMOR COUNTY LINE LLC

GENERAL COUNSEL

BRIXMOR PROPERTY

GROUP

450 LEXINGTON

AVE., 13TH FL

 

NEW YORK

NY

10170

610-825-7100

9598

CASUAL MALE

RETAIL STORE,

1757 94TH DRIVE

 

VERO BEACH

FL

32966

TSO VERO BEACH, LP

ACCOUNTING OFFICE

THE SIMPSON

ORGANIZATION

C/O THE SIMPSON

ORGANIZATION,

1170 PEACHTREE

STREET, NE, SUITE

ATLANTA

GA

30309

404-872-3990

9605

CASUAL MALE

STORE, LLC

TANGER OUTLET

CENTER

120 LACONIA RD,

STE. 311

TILTON

NH

3276

COROC/LAKES REGION LLC

LEGAL DEPT

 

3200 NORTHLINE

AVE., SUITE 360

 

GREENSBORO

NC

27408

336-292-3010

9615

CASUAL MALE

RETAIL STORE,

4015 INTERSTATE

HWY. 35 STE. 214

 

SAN MARCOS

TX

78666

TANGER SAN MARC, LLC

LEGAL DEPARTMENT

 

3200 NORTHLINE

AVENUE, SUITE 360

 

GREENSBORO

NC

27408

336-292-3010

9616

CASUAL MALE

RETAIL STORE,

800 STEVEN B.

TANGER BLVD

 

COMMERCE

GA

30529

TANGER PROPERTIES LP

LEGAL DEPT

 

3200 NORTHLINE

AVE, SUITE 360

 

GREENSBORO

NC

27408

 

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9617

CASUAL MALE

RETAIL STORE,

6715 JONESBORO

ROAD STE. H

 

MORROW

GA

30260

SOUTH POINT SHOPPING CENTER ET.

AL.

JIM FLOCK

 

FORUM

MANAGEMENT

5784 LAKE

FORREST DRIVE,

ATLANTA

GA

30328

404-873-6900

9618

CASUAL MALE

RETAIL STORE,

WRANGLEBORO

CONSUMER

514 CONSUMER

SQUARE, UNIT 43

MAY'S LANDING

NJ

8330

RVT WRANGLEBORO CONSUMER

SQUARE LLC

EXECUTIVE VP -LEASING

 

3300 ENTERPRISE

PARKWAY

 

BEACHWOOD

OH

44122

 

9623

CASUAL MALE

RETAIL STORE,

WEST RIDGE

MALL

1717 SW

WANAMAKER

TOPEKA

KS

66604

TOPEKA MALL ASSOCIATES, LP

 

M.S.MANAGEMENT

ASSOCIATES INC

225 WEST

WASHINGTON

 

INDIANAPOLIS

IN

46204-3438

317-636-1600

9624

CASUAL MALE

RETAIL STORE,

3200 PLANK

ROAD

 

FREDERICKSBURG

VA

22407

COMMERCE GROUP., INC

 

 

1280 W. NEWPORT

CENTER DRIVE

 

DEERFIELD BEACH

FL

33442

954-360-7713

9625

CASUAL MALE

RETAIL STORE,

19419 GULF

FREEWAY

 

WEBSTER

TX

77598

PASSAGE REALTY, INC

PRESIDENT

COVENTRY DEVELOPMENT

CORP

70 EAST 55TH

STREET, 11TH FL

 

NEW YORK

NY

10022

281-461-3860

9627

CASUAL MALE

RETAIL STORE,

622 WEST

LINMAR LANE

 

JOHNSON CREEK

WI

53038

PREMIUM OUTLET PARTNERS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

JOHNSON CREEK

PREMIUM OUTLETS

225 W.

WASHINGTON

INDIANAPOLIS

IN

46204-3438

973-364-6526

9629

CASUAL MALE

STORE, LLC

ALBERTVILLE

PREMIUM

6500 LABEAUX

AVENUE, SUITE

ALBERTVILLE

MN

55301

PREMIUM OUTLET PARTNERS, LP

 

ALBERTVILLE PREMIUM

OUTLETS

225 W.

WASHINGTON

105 EISENHOWER

PKWY

INDIANAPOLIS

IN

46204

 

9630

CASUAL MALE

RETAIL STORE,

2601 SOUTH

MCKENZIE

 

FOLEY

AL

36535

COROC/RIVIERA LLC

LEGAL DEPT

 

TANGER

PROPERTIES LP

3200 NORTHLINE

AVE, SUITE 360

GREENSBORO

NC

27408

 

9631

CASUAL MALE

STORE, LLC

VACAVILLE

PREMIUM

101 NUT TREE

ROAD, #101 J

VACAVILLE

CA

95687

SPG FINANCE II, LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

VACAVILLE

PREMIUM OUTLETS

225 WEST

WASHINGTON

INDIANAPOLIS

IN

46204-3438

317-685-7234

9632

CASUAL MALE

RETAIL STORE,

ST. AUGUSTINE

PREMIUM

 

ST. AUGUSTINE

FL

32092

PREMIUM OUTLET PARTNERS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

ST AUGUSTINE

PREMIUM OUTLETS

225 WEST

WASHINGTON

INDIANAPOLIS

IN

46204-3438

(973) 228-6111

9633

CASUAL MALE

RETAIL STORE,

112-A TANGER

DRIVE

 

WILLIAMSBURG

IA

52361

TANGER PROPERTIES LP

LEGAL DEPT

 

3200 NORTHLINE

AVE., SUITE 360

 

GREENSBORO

NC

27408

 

9635

CASUAL MALE

RETAIL STORE,

1863

GETTYSBURG

 

GETTYSBURG

PA

17325

GETTYSBURG OUTLET CENTER CMBS,

LLC

HORIZON GROUP

PROPERTIES, LP

 

5000 HAKES DRIVE,

SUITE 500

 

MUSKEGON

MI

49441

 

9640

CASUAL MALE

STORE, LLC

13000 FOLSOM

BOULEVARD

 

FOLSOM

CA

95630

SIMON FINANCING PARTNERSHIP, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

FOLSOM PREMIUM

OUTLETS

225 W.

WASHINGTON

INDIANAPOLIS

IN

46204

 

9642

CASUAL MALE

RETAIL STORE,

550 PREMIUM

OUTLETS

 

HAGERSTOWN

MD

21740

OUTLET VILLAGE OF HAGERSTOWN

LP

ID#10316219968

PREMIUM OUTLETS

C/O SIMON

PROPERTY GROUP

225 W.

WASHINGTON

INDIANAPOLIS

IN

46204-3438

(317) 636-1600

9643

CASUAL MALE

RETAIL STORE,

1911 LEESBURG

GROVE CITY

 

GROVE CITY

PA

16127

GROVE CITY FACTORY SHOPS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 W.

WASHINGTON

 

INDIANAPOLIS

IN

46204

(317) 363-1600

9644

CASUAL MALE

RETAIL STORE,

GLENWOOD

VILLAGE

7 GLENWOOD

ROAD, SUITE E

CLINTON

CT

6413

MGF, INC

 

 

1557 LAKE

WHITNEY DRIVE

 

WINDERMERE

FL

34786

 

9665

CASUAL MALE

RETAIL STORE,

4540 OSAGE

BEACH PARKWAY,

 

OSAGE BEACH

MO

65065

PREMIUM OUTLET PARTNERS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

OSAGE BEACH

OUTLET

225 W.

WASHINGTON

INDIANAPOLIS

IN

46204-3438

973-364-6526

9668

CASUAL MALE

RETAIL STORE,

MIDWAY

GALLERIA

18701 COASTAL

HIGHWAY UNIT 3

REHOBOTH

BEACH

DE

19971-

6190

MIDWAY SHOPPES, LLC

 

 

30373

SOUTHAMPTON

 

SALISBURY

MD

21804

 

9670

CASUAL MALE

RETAIL STORE,

10737 FACTORY

SHOPS

 

GULFPORT

MS

39503

GULFPORT FACTORY SHOPS LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

7968CASMA1/

225 W.

WASHINGTON

INDIANAPOLIS

IN

46204

(317) 636-1600

9683

CASUAL MALE

RETAIL STORE,

537 MONMOUTH

RD SPACE 322

 

JACKSON

NJ

8527

PREMIUM OUTLET PARTNERS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

JACKSON PREMIUM

OUTLETS

225 WEST

WASHINGTON

INDIANAPOLIS

IN

46204-3438

973-364-6526

9685

CASUAL MALE

STORE, LLC

AZALEA

SHOPPING

4827 FIRESTONE

BLVD.

SOUTH GATE

CA

90280-

3473

AZALEA JOINT VENTURE, LLC

LEGAL DEPT

FEDERAL REALTY

INVESTMENT TRUST

1626 EAST

JEFFERSON STREET

 

ROCKVILLE

MD

20852-4041

310-652-1177

9686

CASUAL MALE

RETAIL STORE,

1740

LIGHTHOUSE

 

MICHIGAN CITY

IN

46360

LIGHTHOUSE PLACE PREMIUM

OUTLETS

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 WEST

WASHINGTON

105 EISENHOWER

PARKWAY

INDIANAPOLIS

IN

46204-3438

(973) 228-6111

9693

CASUAL MALE

RETAIL STORE,

4401 NORTH IH

35 SUITE 869

 

ROUND ROCK

TX

78664

ROUND ROCK PREMIUM OUTLETS, LP

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 W.

WASHINGTON

105 EISENHOWER

PARKWAY

INDIANAPOLIS

IN

46204-3438

(973) 228-6111

9696

CASUAL MALE

RETAIL STORE,

18 LIGHTCAP

ROAD SUITE 167

 

POTTSTOWN

PA

19464

PHILADELPHIA PREMIUM OUTLETS,

LLC

PREMIUM OUTLETS

SIMON PROPERTY GROUP

225 WEST

WASHINGTON

 

INDIANAPOLIS

IN

46204-3438

317-685-7342

9698

CASUAL MALE

RETAIL STORE,

2200 TANGER

BLVD SUITE 725

 

WASHINGTON

PA

15301

TANGER PROPERTIES LP

LEGAL DEPT

 

3200 NORTHLINE

AVE., SUITE 360

 

GREENSBORO

NC

27408

 

9701

CASUAL MALE

STORE, LLC

6041 TOPANGA

CANYON BLVD

 

WOODLAND HILLS

CA

91367-

EMANUEL M. RIDER, TRUSTEE

 

 

C/O RICHARD J.

LAUTER & CO., LLP

4640 ADMIRALTY

WAY, SUITE 700

MARINA DEL REY

CA

90292

310-827-3808

9703

CASUAL MALE

STORE, LLC

16129 S.

HAWTHORNE

 

LAWNDALE

CA

90260-

MIRACLE PROPERTIES ,A CALIFORNIA

PARTNERSHIP

RANDALL KRAUSE

 

17137 RANCHO

STREET

 

ENCINO

CA

91316

818-789-2404

9704

CASUAL MALE

STORE, LLC

SAN BRUNO

TOWNE CENTER

1202 EL CAMINO

REAL

SAN BRUNO

CA

94066

SAN BRUNO TOWNE CENTER

 

 

JLL (JONES LANG

LaSALLE AMERICAS,

5645 SILVER CREEK

VALLEY ROAD,

SAN JOSE

CA

95138

408-238-4300

9705

CASUAL MALE

RBT, LLC

319 S.

WINCHESTER

 

SAN JOSE

CA

95128

MOSCOVITZ PROPERTIES

 

 

C/O ROBERT L

SOCKOLOV

188 KING STREET

#303

SAN FRANCISCO

CA

94107

415-726-1900

9708

CASUAL MALE

STORE, LLC

651 CONTRA

COSTA BLVD.

 

PLEASANT HILL

CA

94523

PH SEKA PROPERTIES, LLC

 

 

23 RAILROAD AVE

#1083

 

DANVILLE

CA

94526

925-570-4252

9714

CASUAL MALE

STORE, LLC

4935-B NORTH

BLACKSTONE

 

FRESNO

CA

 

SHAWSTONE TIC

 

SIEGEL & COMPANY

5305 N. FRESNO

STREET #108

 

FRESNO

CA

93710

559-438-0733

9715

CASUAL MALE

STORE, LLC

798 INLAND

CENTER DRIVE

 

SAN BERNARDINO

CA

92408

H/INLAND ENTERPRISES

#5274 A/B

CHARLES DUNN REAL

ESTATE SERVICES INC

800 W.6TH STREET

SUITE #600

LOS ANGELES

CA

90017

213-683-0500

9716

CASUAL MALE

STORE, LLC

1705 E.

CAMELBACK

 

PHOENIX

AZ

85016

LOU REGESTER FURNITURE CO INC

 

 

C/O JOHN

REGESTER

PO BOX 44331

PHOENIX

AZ

85064-4331

(602) 277-7481

9718

CASUAL MALE

STORE, LLC

1911 SANTA

ROSA AVENUE

 

SANTA ROSA

CA

95407-

KAREN LYNN BASSO

 

 

PO BOX 1635

 

WINDSOR

CA

95492

 

9720

CASUAL MALE

RETAIL STORE,

1381 W. SUNSET

ROAD, SUITE 140

 

HENDERSON

NV

89014

CH RETAIL FUND I/LAS VEGAS

SUNSET, LLC

ASSET MANAGER-SUNSET

 

3819 MAPLE AVE

 

DALLAS

TX

75219

214-661-8000

9723

CASUAL MALE

STORE, LLC

13766 Jamboree

Road

 

IRVINE

CA

92602

TIC INVESTMENTSCOMPANY

 

THE IRVINE COMPANY LLC

101 INNOVATION

DRIVE

 

IRVINE

CA

92671

949-720-3100

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9727

CASUAL MALE

STORE, LLC

5756 PACIFIC

AVENUE

 

STOCKTON

CA

95207

STONE BROTHERS & ASSOC

 

 

-

5250 CLAREMONT

AVE

STOCKTON

CA

95207

(209) 478-1791

9728

CASUAL MALE

RETAIL STORE,

EVERGREEN

PLAZA

5015 TACOMA

MALL

TACOMA

WA

98409

EVERGREEN PLAZA 1, LLC

 

 

8050 84TH AVE SE

 

MERCER ISLAND

WA

98040

253-584-8408

9731

CASUAL MALE

RETAIL STORE,

4211 PARADISE

ROAD

 

LAS VEGAS

NV

89169

SACA DEVELOPMENT, LLC

 

 

77 CADILLAC

DRIVE, SUITE 150

 

SACRAMENTO

CA

95825

916-920-0400

9733

CASUAL MALE

STORE, LLC

K-MART CTR/882

BLOSSOM HILL

 

SAN JOSE

CA

95123-

SAMPSON FAMILY TRUST

 

 

8225 Vineyard Dr.

PO BOX 1887

PASO ROBLES

CA

93446

(805) 239-4373

9737

CASUAL MALE

STORE, LLC

15099 HESPERIAN

BLVD

 

SAN LEANDRO

CA

94578-

HALCYON PLACE L.P.

 

 

3650 MT. DIABLO

BLVD STE 103

PO BOX 1059

LAFAYETTE

CA

94549

(925) 283-6559

9739

CASUAL MALE

STORE, LLC

4055 N.ORACLE

ROAD

 

TUCSON

AZ

85705

RICK MCGARREY

 

 

2920 N. SANTA

ROSA PLACE

 

TUCSON

AZ

85712

(520) 323-6326

9744

CASUAL MALE

STORE, LLC

WESTFIELD PALM

DESERT

72-840 HIGHWAY

111

PALM DESERT

CA

92260

WEA PALM DESERT LLC

LEGAL DEPARTMENT

 

WESTFIELD, LLC

2049 CENTURY

PARK EAST, 41ST

LOS ANGELES

CA

90067

 

9745

CASUAL MALE

STORE, LLC

17600 COLLIER

AVENUE SUITE

 

LAKE ELSINORE

CA

92530

MOHR AFFINITY, LLC, DBA

 

 

LAKE ELSINORE

OUTLETS

13457 BROOKS

DRIVE

BALDWIN PARK

CA

91706

(626) 814-9556

9746

CASUAL MALE

STORE, LLC

4439

CANDLEWOOD

 

LAKEWOOD

CA

90712

MACERICH PROPERTY MANAGEMENT

COMPANY, LLC

LEGAL DEPARTMENT

 

AGENT FOR

MACERICH

401 WILSHIRE

BLVD, SUITE 700

SANTA MONICA

CA

90401

310-394-6000

9747

CASUAL MALE

STORE, LLC

2990 MIDWAY

DRIVE

 

SAN DIEGO

CA

92110-

THE EARP CORPORATION

JOHN DE STOUT JR

CAPITAL ASSET

MANAGEMENT

4323 MISSION BAY

DR. UNIT G

 

SAN DIEGO

CA

92109

760-720-1400

9752

CASUAL MALE

STORE, LLC

12125 N. PARKER

AVENUE

 

Portland

OR

97217

JANTZEN BEACH CENTER 1767, LLC

LEGAL DEPT

ACCT#SORP1767/LDXL/ME

00

1621-B SOUTH

MELROSE DRIVE

 

VISTA

CA

92081-5498

503-336-9203

9761

CASUAL MALE

RETAIL STORE,

Meadowood

Market Place

5595 S. Virginia

Street, Suite A

Reno

NV

89520

SHANKER NEVADA LLC

 

 

EUGENE BURGER

MANAGEMENT

5011 MEADOWOOD

MALL WAY, SUITE

RENO

NV

89502

(775) 827-7809

9768

CASUAL MALE

STORE, LLC

25640 THE OLD

ROAD

 

STEVENSON

RANCH

CA

91381

VALENCIA MARKETPLACE I, LLC

 

JG MANAGEMENT

COMPANY INC.

5743 CORSA AVE.,

SUITE 200

 

WESTLAKE VILLAGE

CA

91362

(805) 374-1700

9769

CASUAL MALE

RETAIL STORE,

MAIN STREET AT

TOWN CENTER

440 BARRETT

PARKWAY, SUITE

KENNESAW

GA

30144-

4918

OTAY MAIN STREET LLC

PROPERTY MANAGER

 

WESTWOOD

FINANCIAL CORP

440 ERNEST

BARRETT PARKWAY,

KENNESAW

GA

30144

(214) 346-0030

9775

CASUAL MALE

RETAIL STORE,

2108 SOUTH

CARAWAY

 

JONESBORO

AR

72401

PHILLIPS INVESTMENTS INC.

 

 

P.O. BOX 19298

 

JONESBORO

AR

72403

(870) 932-1449

9777

CASUAL MALE

RETAIL STORE,

19110A EAST

39TH STREET

 

INDEPENDENCE

MO

64057

BEST BUY STORES LP

 

 

BEST BUY

CORPORATE

7601 PENN AVE

SOUTH

RICHFIELD

MN

55423-3645

(612) 291-1000

9778

CASUAL MALE

STORE, LLC

Chandler Festival

2830 West

Chandler

CHANDLER

AZ

85224

CHANDLER FESTIVAL SPE LLC

 

BIG RED PORTFOLIO, LLC

ONE EAST

WASHINGTON, STE.

 

PHOENIX

AZ

85004

480-947-7772

9780

CASUAL MALE

RETAIL STORE,

Village at the Mall

7634 Mall Road

Florence

KY

41042-

1404

VILLAGE AT THE MALL HOLDINGS,

LLC

ACCOUNTS RECEIVABLE

LAMAR COMPANIES

695 ROUTE 46

SUITE 210

FAIRFIELD

NJ

07004

502-921-0016

9782

CASUAL MALE

RETAIL STORE,

SKIBO

MARKETPLACE

1934 SKIBO

ROAD

FAYETTEVILLE

NC

28314

PHD@SKIBO II, LLC

 

ROB HICKS

3930 MAX PL

 

BOYNTON BEACH

FL

33436

 

9783

CASUAL MALE

RETAIL STORE,

3258 SILAS

CREEK PARKWAY

 

WINSTON-SALEM

NC

27103

SILAS CREEK CROSSING

ASSOCIATES, LLC

 

 

ZAREMBA GROUP,

LLC

14600 DETROIT

AVE., SUITE 1500

LAKEWOOD

OH

44107

(216) 221-6600

9787

CASUAL MALE

STORE, LLC

LONG BEACH

TOWN CENTRE

7615 CARSON

BLVD.

LONG BEACH

CA

90808-

2367

CREA/PPC LONG BEACH TOWNE

CENTER PO, LLC

 

VESTAR PROPERTY

MANAGEMENT

7575 CARSON BLVD

 

LONG BEACH

CA

90808

562-938-1722

9789

CASUAL MALE

STORE, LLC

Channel Islands

Marketplace

1720 E Ventura

Blvd.

OXNARD

CA

93036-

1827

CHANNEL ISLANDS MARKETPLACE, LP

 

SIERRA PROPERTY

MANAGEMENT

5290 OVERPASS

ROAD, BUILDING C

 

SANTA BARBARA

CA

93111

805-692-1520

9791

CASUAL MALE

RETAIL STORE,

2101 W.

BROADWAY

 

COLUMBIA

MO

65203

CROSSROADS WEST SHOPPING

CENTER

 

 

C/O RAUL WALTERS

PROPERTIES

2 CITYPLACE

DRIVE., SUITE 450

ST. LOUIS

MO

63141

314-584-1606

9793

CASUAL MALE

RETAIL STORE,

1392 TWIXT

TOWN ROAD

 

MARION

IA

52302

COLLINS SQUARE, LLC

 

RRC DES MOINES, LLC

d/b/a/NAI OPTIMUM

3737 WOODLAND

AVE

SUITE 100

WEST DES MOINES

IA

50266

515-309-4002

9798

CASUAL MALE

STORE, LLC

700 N. JOHNSON

AVENUE SUITE 1

 

EL CAJON

CA

92020

PACIFIC COAST COMMERCIAL

 

 

6050 SANTO ROAD

SUITE #200

SAN DIEGO

CA

92124

(858) 598-2860

9799

CASUAL MALE

RETAIL STORE,

90 RHL

BOULEVARD

 

SOUTH

CHARLESTON

WV

25309

THF ONC TWO DEVELOPMENT, LLC

 

THF MANANGEMENT, INC

211 N. STADIUM

BLVD., SUITE 201

 

COLUMBIA

MO

65203

314-739-4533

9800

CASUAL MALE

STORE, LLC

9078 WESTVIEW

ROAD, SUITE 100

 

LONE TREE

CO

80124

SPRING VALLEY-CAMPO ROAD LLC

 

SAMUEL E. HOROWITZ

714 MUIRLANDS

VISTA WAY

 

LA JOLLA

CA

92037-6201

 

9801

CASUAL MALE

RETAIL STORE,

10359 ULMERTON

ROAD

 

LARGO

FL

33771

REAL GLOBAL INVESTMENTS, LLC

 

 

c/o BART R.

SAUNDERS

7232 W. SAND

LAKE ROAD, SUITE

ORLANDO

FL

32819

(321) 319-0459

9805

CASUAL MALE

STORE, LLC

MARKET SQUARE

AT MONTROSE

4014 MEDINA

ROAD

Akron

OH

44333

MSA MONTROSE LP

 

HAMPTON PROPERTIES,

INC

2550 BATES ROAD

SUITE 110

-

 

H3S 1A7

514-344-1182

9806

CASUAL MALE

RETAIL STORE,

PORTOFINO

SHOPPING

19075 I-45

SOUTH SUITE 800

SHENANDOAH

TX

77385

KRG PORTOFINO, LLC

 

KITE REALTY GROUP, LP

30 SOUTH

MERIDIAN STREET

SUITE 1100

INDIANAPOLIS

IN

46204

317-577-5600

9808

CASUAL MALE

STORE, LLC

RIVERPOINT

CENTER

1730 W

FULLERTON AVE

CHICAGO

IL

60614-

1961

FR RIVERPOINT, LLC

LEGAL DEPT

FEDERAL REALTY

INVESTMENT TRUST

1626 EAST

JEFFERSON ST.

 

ROCKVILLE

MD

20852-4041

434-227-5172

9810

CASUAL MALE

STORE, LLC

962 SOUTH

RANDALL ROAD

 

ST. CHARLES

IL

60174

DiCARLO LP

 

 

d/b/a FUNAI LLC

223 WEST SPRING

DR.

TWIN LAKES

WI

53181

630-947-2404

9813

CASUAL MALE

RETAIL STORE,

2306 WEST

OREGON AVENUE

 

PHILADELPHIA

PA

19145

CEDAR QUARTERMASTER, LLC

NANCY H. MOZZACHIO,

COO

CEDAR REALTY TRUST, INC

44 SOUTH BAYLES

AVE

SUITE 304

PORT WASHINGTON

NY

11050

516-944-4524

9817

CASUAL MALE

RETAIL STORE,

8015 CITRUS

PARK DRIVE

 

TAMPA

FL

33625

CITRUS SPARK, LLC

 

JASON REZNIK

3283 HARRINGTON

DRIVE

 

BOCA RATON

FL

33469

917-674-8284

9818

CASUAL MALE

STORE, LLC

9522 Skokie

Boulevard

 

Skokie

IL

60077-

1313

SKOKIE VENTURE, LLC

 

 

1535 N ELSTON

AVE

 

CHICAGO

IL

60642-2421

773-489-0747

9826

CASUAL MALE

RETAIL STORE,

2872 HIGHWAY

35 SOUTH

 

HAZLET

NJ

7730

JACKAPINO-TOLLEVSEN LLC

 

 

33 SCHANCK ROAD

 

HOLMDEL

NJ

7733

cell-732-757-9062

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9828

CASUAL MALE

STORE, LLC

Temecula Place

40620 Winchester

Road Ste A

Temecula

CA

92591

TRAILHORSE LLC

 

 

2611 S. HWY. 101,

SUITE 205

 

CARDIFF

CA

92007

858-546-3000

9829

CASUAL MALE

RETAIL STORE,

5240 ROUTE 30

 

GREENSBURG

PA

15601

CBL/WESTMORELAND MALL, LP

 

 

CBL & ASSO.MGMT,

INC/CBL CENTER

2030 HAMILTON

PLACE BLVD

CHATTANOOGA

TN

37421-6000

(423) 855-0001

9843

CASUAL MALE

RETAIL STORE,

17401

SOUTHCENTER

 

TUKWILA

WA

98188

WINNERS 3 LLC

 

 

117 EAST LOUISA

STREET #230

 

SEATTLE

WA

98102

(206) 257-9921

9844

CASUAL MALE

RETAIL STORE,

464 N. ALAFAYA

TRAIL SUITE 109

 

ORLANDO

FL

32828

DENO P. DIKEOU

 

 

543 WYMORE ROAD

NORTH

SUITE 106

MAITLAND

FL

32751

(407) 830-4888

9846

CASUAL MALE

RETAIL STORE,

444 ROUTE 211

EAST

 

MIDDLETOWN

NY

10940

MIDDLETOWN I RESOURCES L.P.

 

NATIONAL REALTY &

DEVELOPMENT CORP.

-

3 MANHATTANVILLE

ROAD, SUITE 202

PURCHASE

NY

10577-2117

(914) 694-4444

9847

CASUAL MALE

RETAIL STORE,

1444 UNION

TURNPIKE

 

NEW HYDE PARK

NY

11040

LAKE SUCCESS SHOPPING CENTER,

LLC

 

 

1526-A UNION

TURNPIKE

 

NEW HYDE PARK

NY

11040

718-343-1417

9849

CASUAL MALE

STORE, LLC

ARROWHEAD

TOWN CENTER

7530 W. BELL RD,

STE 103

GLENDALE

AZ

85308

ARROWHEAD 75 BELL DEVELOPMENT,

LLC

 

 

3131 EAST

CAMELBACK ROAD

SUITE 110

PHOENIX

AZ

85016

602-218-7625

9850

CASUAL MALE

RETAIL STORE,

8864 S.E.

SUNNYSIDE ROAD

 

CLACKAMAS

OR

97015

PRK HOLDINGS IV LLC

 

 

CH REALTY

III/CLACKAMAS,

3333 NEW HYDE

PARK RD, SUITE

NEW HYDE PARK

NY

11042

(516) 869-9000

9851

CASUAL MALE

STORE, LLC

12455 VICTORIA

GARDENS LANE

 

RANCHO

CUCAMONGA

CA

91739

FIT DEVELOPMENT, LP

 

 

564 NORTH

SUNRISE AVE

 

ROSEVILLE

CA

95661

916-788-1703

9852

CASUAL MALE

RETAIL STORE,

BIG BEAVER

CENTER

2028 W. BIG

BEAVER ROAD

TROY

MI

48083-

2301

BIG BEAVER CENTER LLC

 

 

4036 TELEGRAPH

ROAD

SUITE 201

BLOOMFIELD HILLS

MI

48302

248-593-6200

9856

CASUAL MALE

STORE, LLC

6170 SOUTH

STATE STREET

 

MURRAY

UT

84107

DAHLE INVESTMENTS, LTD

 

 

6190 S STATE

SUITE B

MURRAY

UT

84107

(801) 747-3113

9858

CASUAL MALE

STORE, LLC

MERIDIAN

CROSSROADS

3427 E. FAIRVIEW

AVENUE

MERIDIAN

ID

83642

PT-USRIF MERIDIAN, LLC

PROPERTY MANAGEMENT

PINE TREE COMMERCIAL

REALTY, LLC

40 SKOKIE BLVD

SUITE 610

 

NORTHBROOK

IL

60062

847-574-3322

9859

CASUAL MALE

STORE, LLC

585 SOUTH 24

WEST

 

BILLINGS

MT

59102

DAHLE INVESTMENTS, LTD

 

 

6190 S STATE,

SUITE B

 

MURRAY

UT

84107

 

9860

CASUAL MALE

STORE, LLC

2285 EAST

BASELINE ROAD

 

GILBERT

AZ

85234

DAHLE INVESTMENTS LTD

 

 

6190 S STATE,

SUITE B

 

MURRAY

UT

84107

 

9862

CASUAL MALE

RBT, LLC

1505 POST ROAD

 

WESTPORT

CT

6880

TODD CORPORATION

 

PETER GREEN

132 B PARTRICK

AVE

 

NORWALK

CT

6851

(203) 438-0161

9863

CASUAL MALE

RETAIL STORE,

2943 PRESTON

ROAD SUITE 1450

 

FRISCO

TX

75034

JAHCO STONEBRIAR LLC

 

 

PO BOX 14586

 

OKLAHOMA CITY

OK

73113

405-486-7617

9864

CASUAL MALE

STORE, LLC

14182 EAST

CEDAR AVE

 

AURORA

CO

80012

WEINGARTEN MILLER AURORA II LLC

 

 

WEINGARTEN

REALTY INVESTORS

PO BOX 924133

HOUSTON

TX

77292

 

9865

CASUAL MALE

RETAIL STORE,

4012 EASTGATE

DRIVE SUITE

 

ORLANDO

FL

32839

BRE DDR IVA MILLENIA FL, LLC

EX VP-LEASING

DDR CORP

3300 ENTERPRISE

PARKWAY

 

BEACHWOOD

OH

44122

216-755-5500

9866

CASUAL MALE

STORE, LLC

429 S.

ASSOCIATED

 

BREA

CA

92821

BPI BREA LLC

 

 

6905 TELEGRAPH

ROAD

SUITE 160

BLOOMFIELD HILLS

MI

48301

714-573-7780

9867

CASUAL MALE

RETAIL STORE,

HUMBLEWOOD

SHOPPING

10010 FM 1960

BYPASS ROAD

HUMBLE

TX

77338

INLAND WESTERN HUMBLE

HUMBLEWOOD LP

PRESIDENT/PROP MGMT

RPAI SOUTHWEST MGMT

LLC

2021 SPRING ROAD

SUITE 200

OAK BROOK

IL

60523

630-634-4200

9868

CASUAL MALE

RETAIL STORE,

280 E

WATERFRONT

 

HOMESTEAD

PA

15120

M&J-BIG WATERFRONT MARKET

AMITY, LLC

 

M&J WILKOW PROPERTIES,

LLC

20 SOUTH CLARK

STREET

SUITE 3000

CHICAGO

IL

60603

312-726-9622

9869

CASUAL MALE

STORE, LLC

GEMINI PLACE

TOWNE CENTER

1424 GEMINI

PLACE

COLUMBUS

OH

43240

GPTC 3, LLC

FRANZ A. GEIGER

NP LIMITED PARTNERSHIP

8800 LYRA DRIVE

SUITE 550

COLUMBUS

OH

43240

614-841-1000

9870

CASUAL MALE

STORE, LLC

1640 CAMINO DEL

RIO NORTH

Suite #180

SAN DIEGO

CA

92108-

1506

MISSION VALLEY SHOPPINGTOWN

LLC

LEGAL DEPARTMENT

 

2049 CENTURY

PARK EAST

41ST FLOOR

LOS ANGELES

CA

90067

 

9871

CASUAL MALE

STORE, LLC

27079 CHAGRIN

BLVD

 

WOODMERE

OH

44122

VILLAGE CHAGRIN PARTNERS, LLC

STERLING REALTY

ADVISORS, INC

 

-

P.O.BOX:341512

DAYTON

OH

45424

216-367-7579

9872

CASUAL MALE

RETAIL STORE,

2194 RICHMOND

AVENUE

 

STATEN ISLAND

NY

10314

5K PROPERTY GROUP LLC

 

 

2955 VETERANS

ROAD WEST, SUITE

 

STATEN ISLAND

NY

10309

718-966-0303

9873

CASUAL MALE

RETAIL STORE,

127 N.

BURKHARDT

 

EVANSVILLE

IN

47715

LLOYD CROSSING SHOPPING

CENTER, LLC

 

 

350

MASSACHUSETTS

 

INDIANAPOLIS

IN

46204

317-599-4800

9874

CASUAL MALE

RETAIL STORE,

4243

AMBASSADOR

SUITE 108

LAFAYETTE

LA

70508

AMBASSADOR CROSSING LLC

 

 

2415 W. ALABAMA

STREET

SUITE 205

HOUSTON

TX

77098

713-892-5600

9875

CASUAL MALE

RETAIL STORE,

BARRYWOODS

CROSSING

6511 NW BARRY

ROAD

KANSAS CITY

MO

64154

EQUITY FUND ADVISORS, INC

ASSET MANAGER

AMERICAN REALTY

CAPITAL PROPERTIES, INC

2325 E.

CAMELBACK ROAD

SUITE 1100

PHOENIX

AZ

85016

407-656-1658

9876

CASUAL MALE

RETAIL STORE,

438

SOUTHBRIDGE

 

AUBURN

MA

 

THREE LAKES LLC

 

SALTER & KAHN, INC

359 BOYLSTON

STREET

 

BOSTON

MA

2116

617-504-6934

9877

CASUAL MALE

STORE, LLC

MONROE STREET

PLAZA

5200 MONROE

STREET UNIT

TOLEDO

OH

43623

WONG PROPERTIES INC

 

 

-

P.O.BOX:5580

TOLEDO

OH

43613

419-517-8808

9878

CASUAL MALE

STORE, LLC

189 SOUTH

BROADWAY

 

SALEM

NH

3079

PAUL GARABEDIAN, JR TRUSTEE OF

THE GARABEDIAN FAMILY TRUST-B

 

 

352 S. BROADWAY

 

SALEM

NH

3079

603-898-2878

9879

CASUAL MALE

RETAIL STORE,

1025 WOODRUFF

ROAD, F-101

MAGNOLIA PARK

GREENVILLE

SC

29607

MAGNOLIA PARK GREENVILLE, LLC

 

 

20 SOUTH CLARK

STREET

SUITE 3000

CHICAGO

IL

60603

312-726-9622

9880

CASUAL MALE

RETAIL STORE,

3420 BUFORD

DRIVE

SUITE C-550

BUFORD

GA

30519

PMGA, LLC

LIVINGSTON PROPERTIES

 

1109 RUSSELL

PARKWAY

P.O.BOX:7078

WARNER ROBINS

GA

-

478-923-4669

9881

CASUAL MALE

RETAIL STORE,

1830 SOUTH

ROAD

SUITE 114

WAPPINGERS

FALLS

NY

12590

NINE MALL INVESTORS, LLC

 

 

1680 ROUTE 23

NORTH

SUITE 330

WAYNE

NJ

7470

973-696-9265

9882

CASUAL MALE

RETAIL STORE,

247 MID RIVERS

MALL DRIVE,

MID RIVERS

PLAZA

ST. PETERS

MO

63376

THE GREWE LIMITED PARTNERSHIP

 

 

9109 WATSON

ROAD

SUITE 400

ST. LOUIS

MO

63126

314-962-6300

9883

CASUAL MALE

RETAIL STORE,

13804 E INDIANA

AVENUE

UNIT B

SPOKANE VALLEY

WA

99216

HANSON INDUSTRIES, INC

 

 

15807 E. INDIANA

AVE.

 

SPOKANE VALLEY

WA

99216

509-922-5252

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9884

CASUAL MALE

STORE, LLC

WASHINGTON

SQUARE TOO

 

PORTLAND

OR

97223

PPR SQUARE TOO LLC

CENTER MANAGER

 

9585 SW

WASHINGTON

 

TIGARD

OR

97223-4450

310-394-6000

9885

CASUAL MALE

RETAIL STORE,

7020 SOUTH

MEMORIAL DRIVE

 

TULSA

OK

74133

US EQUITY & INVESTMENT, LLC

 

 

29160

HEATHERCLIFF

SUITE 411

MALIBU

CA

90265

424-234-5555

9886

CASUAL MALE

RETAIL STORE,

430 COOL

SPRINGS BLVD.

SUITE 120

FRANKLIN

TN

37067

HDJ CAPITAL PARTNERS LTD

 

BROOKSIDE PROPERTIES,

INC

dba SHOPPES AT

THOROUGHBRED

2002 RICHARD

JONES RD, SUITE

NASHVILLE

TN

37215

615-352-3300

9887

CASUAL MALE

RETAIL STORE,

West Palm Beach

Center1855 Palm

 

West Palm Beach

FL

33401

CLPF-MARKETPLACE, LLC

KATHY FEENEY

PALM BEACH MALL

HOLDINGS LLC

75 PARK PLAZA

 

BOSTON

MA

02116

617-243-7387

9888

CASUAL MALE

RETAIL STORE,

HOLYOKE

CROSSING

35 HOLYOKE

STREET

HOLYOKE

MA

1040

HOLYOKE CROSSING, LLC

 

PRESTIGE PROPERTIES &

DEV. CO, INC

546 FIFTH AVE,

15TH FLOOR

 

NEW YORK

NY

10036

212-944-0444

9889

CASUAL MALE

RETAIL STORE,

PARADISE POINT

6503 MILLS CIVIC

 

WEST DES

MOINES

IA

50266

JORDAN CREEK INVESTMENTS IX,

LLC

 

PREMIER COMPANIES

2540 73RD STREET

 

URBANDALE

IA

50322

515-440-1111

9890

CASUAL MALE

RETAIL STORE,

CLEARVIEW MALL

4434 VETERAN'S

 

METAIRIE

LA

70006

RICHARDS-CLEARVIEW, LLC

 

 

CLEARVIEW MALL

4436 VETERANS

MEMORIAL BLVD.

MATAIRIE

LA

70006

504-885-0202

9891

CASUAL MALE

RETAIL STORE,

1200 BOSTON

POST ROAD

 

MILFORD

CT

6460

217 STATE-MILFORD LLC

 

 

134-01 20TH

AVENUE

 

COLLEGE POINT

NY

11356

718-353-5500

9892

CASUAL MALE

STORE, LLC

VALLEY MALL

2701 MING AVE,

SPACE 116

BAKERSFIELD

CA

93304

VALLEY PLAZA MALL, LP

LAW/LEASE ADM. DEPT

 

VALLEY PLAZA MALL

CA

350 N. ORLEANS

ST, SUITE 300

CHICAGO

IN

60654-1607

312-960-5879

9893

CASUAL MALE

RETAIL STORE,

5000 SUNRISE

HIGHWAY

 

MASSAPEQUA

NY

11762

5000 HIGHWAY LLC

 

JEFFREY MANAGEMENT

CORP

370 7TH AVENUE

 

NEW YORK

NY

10001

212-563-6557

9894

CASUAL MALE

RETAIL STORE,

CENTRE AT

FORESTVILLE

3283 DONNELL

DRIVE, SPACE F09

DISTRICT

HEIGHTS

MD

20747

THE CENTRE AT FORESTVILLE, LLC

 

 

1919 WEST

STREET, SUITE 100

 

ANNAPOLIS

MD

21401

443-569-4943

9895

CASUAL MALE

RETAIL STORE,

20 WOLF ROAD

 

ALBANY

NY

12205

RALPH BROTTER

 

AMOS BROTTER

505 NORTHERN

BLVD

 

GREAT NECK

NY

11021

516-829-7400

9897

CASUAL MALE

RETAIL STORE,

THE COMMONS AT

NORTHPARK

2810 WEST LOOP

250 NORTH SUITE

MIDLAND

TX

79705

MCE 2015 LLC

 

 

C/O GRACO REAL

ESTATE

5307 W. LOOP 289,

SUITE 302

LUBBOCK

TX

79414

806-745-9718

9898

CASUAL MALE

STORE, LLC

THE ORCHARD

TOWN CENTER

14533 DELAWARE

STREET SUITE

WESTMINSTER

CO

80023

VESTAR ORCHARD TOWN CENTER,

LLC

PRESIDENT

 

2425 EAST

CAMELBACK RD.,

 

PHOENIX

AZ

85016

303-450-8610

9899

CASUAL MALE

STORE, LLC

281 DANIEL

WEBSTER

 

NASHUA

NH

 

NASHUA 281 REALTY VENTURES, LLC

 

CHARLES RIVER REALTY

1461 VFW

PARKWAY

 

WEST ROXBURY

MA

02132

617-327-8100

9910

CASUAL MALE

RETAIL STORE,

OUTBACK

STEAKHOUSE

4820 SOUTH

76TH STREET

GREENFIELD

WI

53220

CORNERSTONE TINLEY PARK, LLC

 

 

60 REVERE DRIVE,

SUITE 700

 

NORTHBROOK

IL

60062

847-205-2292

9911

CASUAL MALE

STORE, LLC

15633 SOUTH

LAGRANGE ROAD

 

ORLAND PARK

IL

60462

JPS/ORLAND, LLC

JOHN P. SWEENEY,

MANAGER

 

53 W. JACKSON

BLVD

SUITE 1534

CHICAGO

IL

60604

312-704-1066

9912

CASUAL MALE

STORE, LLC

Vintage Plaza

3250 Dale Road,

Suite J

Modesto

CA

95356

VINTAGE PLAZA PROPERTIES

 

 

1031 15TH STREET,

SUITE 3

 

MODESTO

CA

95354

209-524-4871

9913

CASUAL MALE

RETAIL STORE,

REGAL COURT

SHOPPING

7527 YOUREE

DRIVE, UNIT 6

SHREVEPORT

LA

71105

IREIT SHREVEPORT REGAL COURT,

LLC

SR.VP -PROP.

MANAGEMENT

 

INLAND

COMMERCIAL REAL

2901 BUTTERFIELD

ROAD

OAK BROOK

IL

60523

800-426-4713

9914

CASUAL MALE

RETAIL STORE,

PASEO PLAZA

1700 S 10TH ST,

STE. 160

MCALLEN

TX

75803

INB PROPERTIES II PASEO, LTD

 

 

900 E. LAKEVIEW

DRIVE

 

McALLEN

TX

78501

956-971-3850

9915

CASUAL MALE

RETAIL STORE,

UNIVERSITY

PLAZA RETAIL

10041

UNIVERSITY

FT. MYERS

FL

33913

CH RETAIL FUND I/FT MYERS

UNIVERSITY PLAZA, LLC

ASSET MANAGER-

UNIVERSITY PLAZA

 

3819 MAPLE AVE

 

DALLAS

TX

75219

214-661-8000

9916

CASUAL MALE

RETAIL STORE,

BRENTWOOD

PROMENADE

59 BRENTWOOD

PROMENADE CT

BRENTWOOD

MO

63144

GS BRENTWOOD LLC

EXEC VP- LEASING

DDR CORP

3300 ENTERPRISE

PARKWAY

 

BEACHWOOD

OH

44122

216-755-3284

9917

CASUAL MALE

RETAIL STORE,

TOWNE PLAZA

2301 GLADES

ROAD

BOCA RATON

FL

33431

GLADES-BUTTS ASSOCIATES, LTD

 

 

SCHMIER &

FEURRING

2200 BUTTS RD.,

SUITE 300

BOCA RATON

FL

33431

(561) 488-5100

9918

CASUAL MALE

STORE, LLC

White Oaks Plaza

2875 S. Veterans

Parkway

Springfield

IL

62704

WHITE OAKS PERIPHERAL, LLC

GENERAL COUNSEL

WP GLIMCHER

180 EAST BROAD

STREET

 

COLUMBUS

OH

43215

614-887-5872

9919

CASUAL MALE

RETAIL STORE,

THE MARKETS AT

TOWN CENTER

4871 TOWN

CENTER

JACKSONVILLE

FL

32246

HINES GLOBAL REIT 4875 TOWN

CENTER, LLC

 

HINES INTERESTS LP,

MANAGER

605 PALENCIA CLUB

DRIVE

 

ST AUGUSTINE

FL

32095

904-599-9035

9920

CASUAL MALE

RETAIL STORE,

CENTRALIA

OUTLETS

2016 HAVILAND

STREET

CENTRALIA

WA

98531-

1862

CENTRALIA OUTLETS LLC

 

R.K. GETTY CORP

1145 BROADWAY

AVE, SUITE 1300

 

TACOMA

WA

98402

425-455-0500

9921

CASUAL MALE

RETAIL STORE,

WEST END

SHOPPING

2910 W. LOOP

289, SUITE 105

LUBBOCK

TX

79407-

1644

PAG0SA II 2017, LLC

 

 

C/O GRACO REAL

ESTATE

5307 W. LOOP 289,

SUITE 302

LUBBOCK

TX

79414

 

9922

CASUAL MALE

RETAIL STORE,

4013

NICHOLASVILLE

TIVERTON PLAZA

LEXINGTON

KY

40503-

4405

TIVERTON PLAZA, INC

 

 

110 W. NEW

CIRCLE ROAD

 

LEXINGTON

KY

40505

859-621-8937

9923

CASUAL MALE

STORE, LLC

5905 SEPULVEDA

BOULEVARD

 

CULVER CITY

CA

90230-

6409

WILLIAM A. BENBASSAT

 

 

5705 SEPULVEDA

BLVD

 

CULVER CITY

CA

90230

310-397-2229

9925

CASUAL MALE

RETAIL STORE,

REGENCY SQUARE

SHOPPING

1019 EASTON

ROAD, STE. 1019

WILLOW GROVE

PA

19090-

2023

BRUCE A. GOODMAN & PARTNERS, LP

 

GOODMAN PROPERTIES

636 OLD YORK

ROAD, 2ND FLOOR

 

JENKINTOWN

PA

19046

215-885-8383

9926

CASUAL MALE

STORE, LLC

DUBLIN PLACE

7188 AMADOR

PLAZA ROAD

DUBLIN

CA

94568-

2318

ASVRF DUBLIN PLACE, LP

STANLEY L. IEZMAN

 

AMERICAN REALTY

ADVISORS

515 SOUTH

FLOWER STREET,

LOS ANGELES

CA

90071

818-545-1152

9927

CASUAL MALE

STORE, LLC

PLAZA WEST

COVINA

1400 Plaza Drive

West Covina

CA

91790-

2805

STARWOOD RETAIL PROPERTY

MANAGEMENT, LLC

LEASE COORDINATION

 

ONE EAST WACKER

DRIVE

SUITE 3700

CHICAGO

IL

60601

626-960-8032

9928

CASUAL MALE

RETAIL STORE,

THE SHOPPES AT

PARKWEST

24600 KATY FWY,

STE 700

KATY

TX

77494

MEDISTAR PARKWEST JV, LTD

 

CONNECTED

DEVELOPMENT SERVICES

2525 MCKINNON

STREET, SUITE 700

 

DALLAS

TX

75201

512-485-0793

9929

CASUAL MALE

RETAIL STORE,

3220 EAST 53RD

STREET

 

DAVENPORT

IA

52807-

3018

KGRD GREENBAY, LLC

 

 

1805 STATE STREET

 

BETTENDORF

IA

52722

563-355-2022

9930

CASUAL MALE

RETAIL STORE,

ALDERWOOD

EAST SHOPPING

18920

ALDERWOOD

LYNNWOOD

WA

98036

ROSEN INVESTMENT CO., HOLDINGS

LLC

 

ROSEN PROPERTIES

-

P.O.BOX:5003

BELLEVUE

WA

98009

425-454-6611

9931

CASUAL MALE

STORE, LLC

STATION PARK

SHOPPING

146 N CENTRAL

AVE

FARMINGTON

UT

84025-

4743

STATION PARK CENTERCAL, LLC

 

CENTERCAL PROPERTIES,

LLC

1600 EAST

FRANKLIN AVE

 

EL SEGUNDO

CA

90245

310-563-6900

 



 

--------------------------------------------------------------------------------

 

Store

#

 

Store Legal Entity Name

 

Store Street Address #1

 

Store Street Address #2

 

 

Store City

 

Store State

Store Postal Code

 

LL Name

 

LL Attention To

 

LL In Care Of

 

LL Street 1

 

LL Street 2

 

LL City

 

LL

State

 

LL Zip

 

LL Phone Number

9932

CASUAL MALE

RETAIL STORE,

MACOMB MALL

32415 GRATIOT

AVE #850

ROSEVILLE

MI

48066-

1156

MACOMB MALL PARTNERS, LLC d/b/a

MACOMB CENTER PARTNERS LLC

 

 

701 EAST LAKE

STREET

SUITE 300

WAYZATA

MN

55391

248-737-7110

9933

CASUAL MALE

RETAIL STORE,

CHRISTIANA

FASHION CENTER

3190 FASHION

CENTER BLVD.

NEWARK

DE

19702

CFC PAHSE II, LLC

 

 

4737 CONCORD

PIKE

 

WILMINGTON

DE

19803

302-479-8314

9934

CASUAL MALE

RETAIL STORE,

2015 WALDEN

AVENUE

 

BUFFALO

(CHEEKTOWAGA)

NY

14225-

5113

WALDEN AVENUE ASSOCIATES, LLC

 

THE KEMPNER

CORPORATION

257 MAMARONECK

AVENUE

 

WHITE PLAINS

NY

10605

914-946-3030

9935

CASUAL MALE

RETAIL STORE,

ABILL PLAZA

205 U.S.

HIGHWAY 46

TOTOWA

NJ

 

ABILL REALTY CORPORATION

 

 

255 ROUTE #46

WEST

 

TOTOWA

NJ

07512

973-256-8865

9936

CASUAL MALE

RETAIL STORE,

The Village at

Allen

190 E. Stacy

Road, Ste. 308

Allen

TX

75002-

8738

VAA IMPROVEMENT, LLC

 

 

C/O DLC

MANAGEMENT CORP

190 EAST STACY

RD., SUITE 1508

ALLEN

TX

75002

914-304-5642

9937

CASUAL MALE

RETAIL STORE,

Orlando Crossings

5443

International

Orlando

FL

32819-

8567

ORLACROSS, LLC

 

 

5216 VANGUARD ST

 

ORLANDO

FL

32819

 

9938

CASUAL MALE

STORE, LLC

Howe Bout Arden

Shopping Center

2100 Arden Way,

Suite 101

Sacramento

CA

95825-

2200

SY HOWE ARDEN LLC

 

SYWEST DEVELOPMENT

150 PELICAN WAY

 

SAN RAFAEL

CA

94901

415-448-8400

9939

CASUAL MALE

RETAIL STORE,

Pike Center

12137 Rockville

Pike, Space D

ROCKVILLE

MD

20852-

1605

WEINGARTEN REALTY INVESTORS

 

 

-

P.O.BOX:924133

HOUSTON

TX

77292

713-866-6044

9940

CASUAL MALE

STORE, LLC

The Maine Mall

365 Maine Mall

Road, Unit LL01

South Portland

ME

4106

GGP-MAINE MALL LLC

LAW/ADM DEPT

THE MAINE MALL

THE MAINE MALL

350 N. ORLEANS

ST, SUITE 300

CHICAGO

IL

60654-1607

 

9941

CASUAL MALE

RETAIL STORE,

Market of Wolf

Creek

8057 Highway 64,

Suite 104

Memphis

TN

38133-

4056

BRIXMOR WOLFCREEK III LLC

OFFICE OF GENERAL

COUNSEL

BRIXMOR PROPERTY

GROUP

450 LEXINGTON

AVE., 13TH FL

 

NEW YORK

NY

10017

212-869-3000

9942

CASUAL MALE

RETAIL STORE,

The Shoppes at

Bel Air

3280 Bel Air Mall

Road, Suite A15

Mobile

AL

36606-

3204

RPI BEL AIR MALL, LLC

GENERAL COUNSEL

ROUSE PROPERTIES, LLC

200 VESEY STREET,

25TH FLOOR

 

NEW YORK

NY

10281

212-608-5108

9943

CASUAL MALE

STORE, LLC

CROSSROADS AT

TOLLESON

9897 W

MCDOWELL RD

TOLLESON

AZ

85353-

1625

TPP 30 TOLLESON, LLC

PAUL SHARP

 

TRIGATE CAPITAL

LLC

750 N. ST PAUL

STREET, SUITE 900

DALLAS

TX

75201

214-294-5916

9944

CASUAL MALE

RETAIL STORE,

Countryside

Centre

2539 Countryside

Blvd., Suite 1

Clearwater

FL

33761-

3503

WEINGARTEN REALTY INVESTORS

GENERAL COUNSEL

 

2600 CITADEL

PLAZA DRIVE,

 

HOUSTON

TX

77008

713-866-6960

9945

CASUAL MALE

RETAIL STORE,

WOLFLIN VILLAGE

2225 SOUTH

GEORGIA STREET,

AMARILLO

TX

79109-

1834

MFC WOLFLIN VILLAGE LLC

JOANNE RAINFORTH

MORRIS CAPITAL

PARTNERS, LLC

200 CARROLL

STREET, SUITE 130

 

FORT WORTH

TX

76107

817-945-1600

9946

CASUAL MALE

RETAIL STORE,

2344 MacArthur

Road

 

Whitehall

PA

18052-

4524

FIREHOUSE HOLDING, LLC

 

 

343 SPRINGFIELD

WAY

 

EASTON

PA

18045-3797

610-203-6395

9947

CASUAL MALE

RETAIL STORE,

Southlake Pointe

1580 E. 81st Ave.

Bldg. 2

Merrillville

IN

46410

1550 E. 81ST AVENUE MERRILLVILLE,

LLC

LEASE ADMINISTRATION

 

ONE ASHLEY WAY

 

ARCADIA

WI

54612

608-323-3377

9948

CASUAL MALE

STORE, LLC

MAINPLACE MALL

2800 N. MAIN

STREET #1140

SANTA ANA

CA

92705-

6615

MAINPLACE SHOPPINGTOWN LLC

CHIEF OPERATING

OFFICER

CENTENNIAL REAL ESTATE

MANAGEMENT, LLC

8750 NORTH

CENTRAL

 

DALLAS

TX

75231

714-559-6525

 

 

--------------------------------------------------------------------------------

Schedule 5.10

Insurance

 

(Please See Attached).

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Insurer

Policy #

Policy Period

Coverage

Limit

Total

Global Property - Does not include all Limits, please consult Policy for full
set of Coverage Limits and Deductibles

American Home

***

6/30/2017 - 6/30/2018

Master Policy: Total Limit

$250,000,000

$***

Assurance Company

 

 

Earth Movement

 

 

 

 

 

Aggregate

$250,000,000

 

 

 

 

CA, AK, Hi, PR

$5,000,000

 

 

 

 

New Madrid Earthquake Zone Counties

$5,000,000

 

 

 

 

Pacific Northwest Earthquake Zone Counties

$5,000,000

 

 

 

 

Earth Movement Deductibles

 

 

 

 

 

Per Occurrence

$100,000

 

 

 

 

CA, AK, HI, PR

5% of Total Insurable

Values at the time of the

 

 

 

 

 

loss at each covered

 

 

 

 

 

location involved in the

 

 

 

 

 

loss or damage, subject

 

 

 

 

 

to a minimum of $250K

 

 

 

 

 

and a max of $1M

 

 

 

 

Pacific Northwest Earthquake Zone Counties and New Madrid Earthquake Zone
Counties

5% of Total Insurable

Values at the time of the loss at each covered

 

 

 

 

 

location involved in the

 

 

 

 

 

loss or damage, subject

 

 

 

 

 

to a minimum of $250K

 

 

 

 

 

and a max of $1M

 

 

 

 

Flood

 

 

 

 

 

Annual Aggregate

$250,000,000

 

 

 

 

SFHA Zones

$10,000,000

 

 

 

 

Deductible

$100,000

 

 

 

 

SFHA Zone Property Damage

$500,000

 

 

 

 

Wind

 

 

 

 

 

Annual Aggregate

$250,000,000

 

 

 

 

High Hazard Wind Zones

$25,000,000

 

 

 

 

 

 

 

 

 

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 1 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

 

 

 

Wind/Hail in High Hazard Wind Zones

5% of the property

Value with a

$250K min and a

max of $1M

 

Installation Coverage

$500,000

Transit

$500,000

Extra Expense

$10,000,000

Brands and Labels

$1,000,000

Newly Acquired Property

$3,000,000

Unnamed Locations

$3,000,000

Accounts Receivable

$1,000,000

Valuable Papers and Records

$1,000,000

Electronic Data and Media (other than cyber)

$3,500,000

Demolition and Increased Cost of Construction

 

A. Undamaged Portion

Policy Limit

B. Demolition

$5,000,000

C. Compliance with Laws

$5,000,000

Errors & Omissions

$3,000,000

Terrorism Inside the US

$250,000,000

Terrorism Outside the US

Not Included

Fungus, Mold, or Mildew

$1,000,000

Service Interruption

$1,000,000

Ordinary Payroll

90 Days

All Losses unless specified

$25,000

Equipment Breakdown

$10,000

Insurance Company of the State of Pennsylvania

***

6/30/2017 - 6/30/2018

United Kingdom Total Limit

$1,625,707

$***

Earth Movement

Not Covered

Flood

Not Covered

Windstorm

$1,625,707

All Other Perils Deductible

$25,000

Total US Billed

$***

 

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 2 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Cargo

Indemnity Insurance Company of North

America

***

6/30/2017 - 6/30/2018

Any One Conveyance or Connecting Conveyance

$5,000,000

$***

War Limit

$5,000,000

Deductible

$5,000

General Liability

Liberty Mutual Fire Insurance Co.

***

07/01/2017 - 07/01/2018

General Aggregate

$10,000,000

$***

Products-Completed Operations Aggregate

$2,000,000

Each Occurrence

$1,000,000

Personal & Advertising Injury

$1,000,000

Damage to Premises Rented - any one prem

$1,000,000

Medical Expenses

$10,000

Employee Benefits Each Claim

$1,000,000

Employee Benefits Aggregate

$2,000,000

Retroactive Date

7/1/2014

Workers' Compensation and Employers' Liability

Liberty Insurance Corporation

***

07/01/2017 - 07/01/2018

Workers' Compensation

Statutory

$***

Jurisdiction

All Other States

BI by Accident each Accident

$1,000,000

BI by Disease Policy Limit

$1,000,000

BI by Disease each Employee

$1,000,000

Retention

$250,000

***

07/01/2017 - 07/01/2018

Workers' Compensation

Statutory

$***

Jurisdiction

WI

BI by Accident each Accident

$1,000,000

BI by Disease Policy Limit

$1,000,000

BI by Disease each Employee

$1,000,000

Retention

$250,000

Business Auto Liability

Liberty Mutual Fire Insurance Co.

***

07/01/2017 - 07/01/2018

Liability - Any Auto

$1,000,000

$***

Uninsured Motorists

$1,000,000

Medical Payments

$10,000

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 3 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

International Casualty (DIC)

Insurance Company Of the State of Pennsylvania

***

06/30/2017 - 06/30/2020

General Liability

 

$***

General Aggregate

$2,000,000

Products-Completed Operations Aggregate

$2,000,000

P&AI Aggregate

$1,000,000

Each Occurrence

$1,000,000

Med Expense

$25,000

Employee Benefits Coverage

 

Employee Benefits Each Claim

$1,000,000

Employee Benefits Aggregate

$1,000,000

Accidental Death & Dismemberment

 

Principal Sum (per covered person)

$50,000

Accident Aggregate (per Occurrence)

$500,000

Auto:

 

Combined Single Liability Limit - Any One Accident

$1,000,000

Hired Auto PD Any One Accident

$50,000

Hired Auto PD Any One Policy Period

$50,000

Medical Payments

$50,000

Foreign Voluntary Compensation

 

North Americans: State of Hire; 3rd Country Nationals: Country of Origin; Local
Nationals: EL Only

 

BI by Accident each Accident

$1,000,000

BI by Disease each Employee

$1,000,000

BI by Disease Policy Limit

$1,000,000

Medical Assistance Services

$1,000,000

Total International Premium Excluding Locally Issued Policies

$***

* Please note that Admitted Policy taxes are subject to change based on local
laws and regulations

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 4 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Umbrella Liability

Continental Casualty Company

***

07/01/2017 - 07/01/2018

General Aggregate

$25,000,000

$***

Each Occurrence

$25,000,000

Self Insured Retention

$10,000

Excess Casualty

Ohio Casualty Insurance Company

***

07/01/2017 - 07/01/2018

General Aggregate

$25,000,000

$***

Each Occurrence

$25,000,000

In Excess of:

$25,000,000

Primary Directors & Officers

National Union Fire Insurance Company of Pittsburgh, Pa.

***

07/01/2017 - 07/01/2018

Policy Limit

$10,000,000

$***

Securities Claim Retention

$500,000

Employment Practices Claim Retention

$150,000

Other Claims Retention

$150,000

C Continuity Date

Date a person first becomes an outside

entity

All Other Continuity Date

7/1/2004

First Layer Excess Directors & Officers

Travelers Cas & Surety

Company of America

***

07/01/2017 - 07/01/2018

Limit

$10,000,000

$***

In Excess of:

$10,000,000

Second Layer Excess Directors & Officers

Berkley Insurance

Company - US

***

07/01/2017 - 07/01/2018

Limit

$5,000,000

$***

In Excess of:

$20,000,000

Third Layer Side A Excess Directors & Officers

National Union Fire Ins Co

of Pittsburgh, Pa.

***

07/01/2017 - 07/01/2018

Limit

$10,000,000

$***

In Excess of:

$25,000,000

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 5 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Fiduciary Liability

National Union Fire Ins Co

of Pittsburgh, Pa.

***

07/01/2017 - 07/01/2018

Limit

$5,000,000

$***

Continuity Date

7/1/2005

Employment Practices Liability

National Union Fire Insurance Company of

Pittsburgh, Pa.

***

07/01/2017 - 07/01/2018

Aggregate Limit

$5,000,000

$***

Continuity Date

4/28/2000

Retention

$250,000

Crime

National Union Fire Insurance Company of Pittsburgh, Pa.

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/01/2017 - 07/01/2018

Loss of Assets

$5,000,000

$***

Loss of Employee Benefit Plan Assets

$5,000,000

Credit Card Forgery

$5,000,000

Deductible

$150,000

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 6 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Cyber Risk

Beazley Insurance Company, Inc.

***

10/14/2017-10/14/2018

Policy Aggregate (I.A, I.C-I.E)

$10,000,000

$***

Retroactive Date (unless specified below)

10/14/2003

Continuity Date (unless specified below)

10/14/2006

Information Security & Privacy Liability (I.A)

incl above

Retention

$150,000

CI Fines, Expenses and

Costs

$10,000,000

Legal and Forensic Expenses Aggregate Sublimit

$2,000,000

Retention

$10,000

Regulatory Defense & Penalties (I.C) Aggregate Sublimit

$10,000,000

Crisis Management & Public Relations (I.B) Aggregate Sub

$2,000,000

Retention

$10,000

Exces Cyber Risk

National Union Fire

Insurance Company of Pittsburgh, Pa.

***

10/14/2017-10/14/2018

Policy Aggregate

$5,000,000

$***

Excess of underlying

$10,000,000

 

 

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 7 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 5.10 Insurance

 

Coverage/Limits as of:

July 1, 2017

 

 

Special Risk Policy

US Specialty Insurance Company

***

7/1/2017-7/1/2020

Limit

$10,000,000

$***

Loss of Earnings per loss

$10,000,000

Death/Dismemberment - per person

$250,000

Death/Dismemberment - per accident

$1,250,000

Emergency Repatriation/Relocation Expense per loss

$250,000

Emergency Repatriation/Relocation Expense aggregate

$250,000

Threat Response - any one loss

$100,000

Threat Response - any one period

$100,000

Disappearance/Investigation Expense

$50,000

 

 

Note 1: This Document is intended as a guide only, please consult your policy
for a complete listings of all applicable terms, conditions, and limits.

 

Note 2: All premiums are in US Dollars.

Page 8 of 8

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

 

a)

 

Subsidiary

Juris

Registered Holder

Certificate No.

Number of Equity Interests

Percentage

of Ownership

Required to be Pledged

CMRG Apparel, LLC

DE

CMXL Apparel, LP

Uncertificated

760 Shares of Common Stock,

$.01 Par Value

100.0%

100.0%

Casual Male RBT, LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Capture, LLC

VA

Casual Male Store, LLC

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Casual Male Store, LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Casual Male Retail Store, LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Casual Male Direct, LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Casual Male RBT (U.K.) LLC

DE

Casual Male RBT, LLC

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

Think Big Products LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

100.0%

100.0%

CMRG Holdco, LLC

DE

Destination XL Group, Inc.

2

100 Units of Membership Interest

100.0%

100.0%

DXLG Wholesale, LLC

DE

Destination XL Group, Inc.

Uncertificated

Units of Membership Interest

100.0%

100.0%

CMXL Apparel, LP

DE

CMRG Holdco, LLC

Uncertificated

99 Units of Membership Interest

99.0%

99.0%

CMXL Apparel, LP

 

CMRG Apparel Management, Inc.

Uncertificated

1 Unit of Membership Interest

1.0%

1.0%

Casual Male (EUROPE), LLC

DE

Destination XL Group, Inc.

Uncertificated

100 Units of Membership Interest

1.0%

1

CMRG Apparel Management, Inc.

DE

Destination XL Group, Inc.

2

100 Shares of Common Stock, $.01 Par Value

100.0%

100.0%

 

 

--------------------------------------------------------------------------------

 

b) None.

 

c) See response to Schedule 5.13(a)

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.17

Intellectual Property Matters

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 5.18

Collective Bargaining Agreements

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 5.21(a)

DDAs

 

(Please See Attached).

 

 

 

--------------------------------------------------------------------------------

 

Destination XL Group, Inc.

Corporate Bank Directory

 

 

 

Account

 

 

 

Destination XL Group, Inc. (Stores ACH)

Name of Depository

 

 

 

Bank of America

Account Number

 

 

 

[ ]

Contact Person at Depository

 

 

 

Jerry Colon

1-866-222-1948 x2000

Identification of each Controlled Account Bank

 

 

BLOCKED ACCTS

ACH-All NON Bof A stores DDA's and DXL Concentration of BoA DDA's

 

 

Destination XL Group, Inc.

 

 

Bank of America

 

 

[ ]

 

 

Jerry Colon

1-866-222-1948 x2000

 

BLOCKED ACCT

Credit Card Payments, Incoming Cash from All Deposit Accts

 

 

--------------------------------------------------------------------------------

 

Schedule 5.21(b)

Credit Card Arrangements

Merchant Services Bankcard Agreement, by and among Destination XL Group, Inc.,
and Bank of America Merchant Services, LLC

Amendment of Merchant Services Bankcard Agreement, dated as of July 6, 2012, by
and among First Data Services, LLC, Bank of America, N.A. and Casual Male Retail
Group, Inc. (now known as Destination XL Group, Inc.)

Advanced Smart Routing Services Addendum, dated October, 17, 2016, between First
Data Services, LLC and Destination XL Group, Inc.

Master Rewards Marketing Agreement, dated as of August 16, 2016, between
Discover Products Inc. and Destination XL Group, Inc.

PayPal Addendum, dated July 15, 2016, by and between DFS Services LLC and
Destination XL Group, Inc.

The DXLG entities operate under credit card arrangements with Bank of America
Merchant Services, LLC, as follows:

 

•

Visa

 

•

MasterCard

 

•

American Express

 

•

Discover

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.24

Material Contracts

 

Company’s 2016 Incentive Compensation Plan, as amended.

Company’s Third Amended and Restated Non-Employee Director Compensation Plan.

Master Loan and Security Agreement dated July 20, 2007 between the Company and
Banc of America Leasing & Capital, LLC.

Amendment Number 1 to Master Loan and Security Agreement dated September 30,
2013 between the Company and Banc of America Leasing & Capital, LLC.

Employment and Chairman Compensation Agreement, dated August 7, 2014, between
the Company and Seymour Holtzman.

First Amendment to Employment and Chairman Compensation Agreement, dated May 25,
2017, between the Company and Mr. Holtzman.

Revised and Restated Employment Agreement dated as of November 5, 2009 between
the Company and David A. Levin.

Transition Agreement between the Company and David A. Levin dated March 23,
2018.

Second Amended and Restated Employment Agreement between the Company and Peter
H. Stratton, Jr. dated as of November 27, 2017.

Employment Agreement between the Company and Robert S. Molloy dated as of
January 7, 2010.

Employment Agreement between the Company and Francis C. Chane dated as of
January 8, 2010.

Employment Agreement between the Company and Kenneth M. Ederle dated as of
September 2, 2015.

Employment Agreement between the Company and Peter E. Schmitz dated as of
January 1, 2013.

Employment Agreement between the Company and Walter E. Sprague dated as of
January 8, 2010.

Amended and Restated Employment Agreement between the Company and Brian Reaves
dated as of November 27, 2017.

Employment Agreement between the Company and John F. Cooney dated as of May 17,
2015.

Employment Agreement between the Company and Mary Luttrell effective as of
January 18, 2017.

Employment Agreement between the Company and Anthony J. Gaeta dated as of
November 27, 2017.

Employment Agreement between the Company and Sahal S. Laher effective as of
January 30, 2017.

Employment Agreement between the Company and James Davey effective as of March
14, 2018.

Company’s Third Amended and Restated Annual Incentive Plan.

Company’s First Amended and Restated Long-Term Incentive Plan.

Registration Rights Agreement dated November 18, 2003 by and between the Company
and Thomas Weisel Partners LLC.

Letter Agreement between the Company and Prescott Group Capital Management,
L.L.C., et al, dated December 6, 2017.

Letter Agreement, dated January 29, 2014, by and between the Company and Red
Mountain Capital Partners LLC.

Contribution Agreement dated January 30, 2006 by and among the Company, Spirit
SPE Canton, LLC and Spirit Finance Acquisitions, LLC .

Membership Interest Purchase Agreement dated January 30, 2006 by and between the
Company and Spirit Finance Acquisitions, LLC

Lease Agreement dated February 1, 2006 by and between the Company and Spirit SPE
Canton, LLC.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.02

Financial and Collateral Reporting

 

 

[Please see

Attached]

 

 

--------------------------------------------------------------------------------

 

Schedule 6.02

 

Destination XL Group, Inc. Reporting Requirements

 

 

 

Included

A.    Due on 15th day of each Fiscal Month(1)

 

 

1.    Borrowing Base Certificate

 

Y

 

 

 

Borrowing Base backup to be received with the BBC:

 

Y

-    Summary source document of inventory by category

 

Y

-    Summary source document of in-transit inventory

 

Y

-    Summary source document of inventory ineligibles

 

Y

-    Summary source document of credit card receivables

 

Y

-    Summary source document of credit card receivables ineligibles

 

Y

-    Summary source document of trade names ineligibles

 

Y

-    Summary source document of availability reserves

 

Y

 

 

Y

 

 

 

B.    Within 30 days after the end of Fiscal Month (or as soon as available)

 

 

1.    Financial statements including:

 

 

-    Consolidated Balance Sheets of Lead Borrower and its Subsidiaries

 

Y

-    Consolidated Statements of Income or Operations of Lead Borrower and its
Subsidiaries

 

Y

-    Consolidated Cash Flows of Lead Borrower and its Subsidiaries

 

Y

2.Compliance Certificate

 

Y

 

 

 

C.    Within 50 days after the end of Fiscal Quarter

 

 

1.    Financial statements including:

 

 

-    Consolidated Balance Sheets of Lead Borrower and its Subsidiaries

 

Y

-    Consolidated Statements of Income or Operations of Lead Borrower and its
Subsidiaries

 

Y

-    Consolidated Cash Flows of Lead Borrower and its Subsidiaries

 

Y

2.    Compliance Certificate

 

Y

 

 

 

D.    Within 30 days of Fiscal Year End

 

 

1.    Forecasts of:

 

 

-    Availability

 

Y

-    Consolidated Balance Sheets of Lead Borrower and its Subsidiaries

 

Y

-    Consolidated Statements of Income or Operations of Lead Borrower and its
Subsidiaries

 

Y

-    Consolidated Cash Flows of Lead Borrower and its Subsidiaries

 

Y

 

 

 

E.    Within 95 days after the end of Fiscal Year End

 

 

1.    Audited financial statements including:

 

Y

-    Consolidated Balance Sheet of Lead Borrower and its Subsidiaries

 

Y

-    Consolidated Statements of Income or Operations of Lead Borrower and its
Subsidiaries

 

Y

-    Consolidated Shareholders’ Equity of Lead Borrower and its Subsidiaries

 

Y

-    Consolidated Cash Flows of Lead Borrower and its Subsidiaries

 

Y

2.    Compliance Certificate

 

Y

3.    Certificate of Registered Public Accounting Firm

 

Y

 

 

 

 

(1)

Provided that if Accelerated Borrowing Base Delivery Event has occurred and is
continuing, due on Thursday of each week, as of the close of business on the
immediately preceding Saturday

 

 

 

 

 

 

 

DB1/ 97619862.1

 

 

--------------------------------------------------------------------------------

 

Schedule 7.01 Existing Liens

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 7.02 Existing Investments

 

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 7.03 Existing Indebtedness

 

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 7.09 Affiliate Transactions

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 10.02

 

Agent’s Office Certain Addresses for Notices

 

Agent, L/C Issuer and Swing Line Lender

Bank of America, N.A.

100 Federal Street, 9th Floor Boston, Massachusetts 02110

Attention: Ms. Christine Hutchinson Telephone: (617) 434-2385

Facsimile: (617) 434-4131

E-mail: christine.hutchinson@baml.com with a copy to:

Morgan, Lewis & Bockius LLP One Federal Street

Boston, Massachusetts 02110-1726 Attention: Marjorie S. Crider, Esquire
Telephone: (617) 341-7789

Facsimile: (617) 341-7701

E-mail: marjorie.crider@morganlewis.com

 

Account Information; Bank of America, N.A. ABA: [  ]

Account Name: Bank of America Retail Group Collection Account Number: [  ]

Ref: Destination XL Group, Inc.

 

Loan Parties

c/o Destination XL Group, Inc. 555 Turnpike Street

Canton, Massachusetts 02021 Attention: Mr. Peter H. Stratton, Jr. Telephone:
(781) 828-9300 ext. 2002

Facsimile: (781) 828-3221

E-Mail: pstratton@dxlg.com Website: www.destinationxl.com

with a copy to: Greenberg Traurig, LLP

One International Place, Suite 2000 Boston, Massachusetts 02110 Attention:
Jonathan Bell, Esquire Telephone: (617) 310-6038

Facsimile: (617) 279-8438 E-mail: bellj@gtlaw.com

 



DB1/ 97585455.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

 

Date: ,

 

To:Bank of America, N.A., as Agent Ladies and Gentlemen:

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

1.

The Lead Borrower hereby requests (select one)1:

□a Borrowing of:   □ Committed Loans□ FILO Loan

 

□a conversion of □ Committed Loans □ outstanding portion of the FILO Loan from
one Type to the other

 

 

□

a continuation of LIBOR Rate Loans:

 

 

 

(a)

On



 

(b)

In the amount of $



(a Business Day)2

3

 



 

 



1 A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBOR Rate Loans, must have the same Interest Period.

 

2 Each notice of a Borrowing must be received by the Agent not later than 1:00
p.m. (i) three Business Days prior to the requested date of any Borrowing of,
Conversion to or continuation of LIBOR Rate Loans or of any Conversion of LIBOR
Rate Loans to Base Rate Loans, and (ii) one Business Day prior to the requested
date of any Borrowing  of Base Rate Loans.

 

3 Each Borrowing, conversion to, or continuation of LIBOR Rate Loans must be in
a principal amount of

$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or Conversion to Base Rate
Loans shall be in sum minimum amounts as the Agent may require.

 



DB1/ 97585455.1

 

 



--------------------------------------------------------------------------------

 

 

(c)

Comprised of [Base Rate][LIBOR Rate]Loans (Type of Committed Loan or the
outstanding FILO Loan)4

 

 

(d)

For LIBOR Rate Loans:  with an Interest Period ofweek/month(s)5

 

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Borrowing requested herein complies with
Section 2.02 and the other provisions of the Credit Agreement and (b) the
conditions specified in Sections 4.01 and 4.02 of the Credit Agreement have been
satisfied on and as of the date specified in Item 1(a) above.

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4 Committed Loans or the outstanding portion of the FILO Loan, as applicable,
may be either Base Rate Loans or LIBOR Rate Loans. If the Type of Committed Loan
or the outstanding portion of the FILO Loan, as applicable, is not specified,
then the applicable Committed Loans will be made as Base Rate Loans.

 

5 The Lead Borrower may request a Borrowing of LIBOR Rate Loans with an Interest
Period of one week or one, two, three or six months. If no election of Interest
Period is specified, then the Lead Borrower will be deemed to have specified an
Interest Period of one month. After giving effect to all Committed Borrowings,
all Conversions of Committed Loans or the outstanding FILO Loan, as applicable,
from one Type to the other, and all continuations of Committed Loans or the
outstanding FILO Loan, as applicable, as the same Type, there shall not be more
than five

(5)Interest Periods in effect with respect to Revolving Loans that are LIBOR
Rate Loans, or more than one (1) Interest Period in effect with respect to the
FILO Loan that is a LIBOR Rate Loan.

 



DB1/ 97585455.1

 

 



--------------------------------------------------------------------------------

 

Dated as of the date above first written.

 

DESTINATION XL GROUP, INC., as Lead

Borrower

 

By: Name: Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Committed Loan Notice

 



DB1/ 97582761.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

 

Date: ,

 

 

To:

Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as Agent

 

 

Ladies and Gentlemen:

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

The Lead Borrower hereby requests a Swing Line Borrowing:

 

1.

On(a Business Day)1

 

2.

In the amount of $ 2

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1Each notice of a Swing Line Borrowing must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the requested date of any Swing Line
Borrowing.

 

2Each Swing Line Borrowing must be in a minimum amount of $100,000.

 



DB1/ 97585109.1

 

 



--------------------------------------------------------------------------------

 

DESTINATION XL GROUP, INC., as Lead

Borrower

 

By:

Name:

Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB1/ 97585109.1Signature Page to Swing Line Loan Notice

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

FORM OF REVOLVING NOTE

 



 

REVOLVING NOTE



$ ,

 

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower”, and
collectively,   the   “Borrowers”)   jointly   and   severally   promise   to  
pay   to   the   order   of

(hereinafter, with any subsequent holders, the “Lender”), c/o Bank of America,
N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the principal
sum of

   DOLLARS ($ ), or, if less, the aggregate unpaid principal balance of
Revolving Loans made by the Lender to or for the account of the Borrowers
pursuant to the Seventh Amended and Restated Credit Agreement dated as of May
24, 2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”) by and among (i) the Borrowers, (ii)
the Guarantors party thereto from time to time, (iii) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (iv) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”), with interest at the rate and payable in the
manner stated therein.

 

This “Revolving Note” is a “Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Revolving Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Agent’s books and records concerning the Revolving Loans, the accrual of
interest thereon, and the repayment of such Revolving Loans, shall be
conclusive, absent manifest error, evidence of the indebtedness to the Lender
hereunder.

 

No delay or omission by the Agent or the Lender in exercising or enforcing any
of the Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower and each endorser of this Revolving Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Each Borrower

1

DB1/ 97579107.1

 

 

--------------------------------------------------------------------------------

 

assents to any extension or other indulgence (including, without limitation, the
release or substitution of Collateral) permitted by the Agent and/or the Lender
with respect to this Revolving Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this Revolving Note.

 

This Revolving Note shall be binding upon each Borrower and each endorser
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

 

The liabilities of each Borrower and of any endorser of this Revolving Note, are
joint and several, provided, however, the release by the Agent or the Lender of
any one or more such Persons shall not release any other Person obligated on
account of this Revolving Note. Each reference in this Revolving Note to any
Borrower, any endorser, and any guarantor, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this
Revolving Note may seek contribution from any other Person also obligated unless
and until all of the Obligations have been paid in full in cash.

 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
REVOLVING NOTE OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
REVOLVING NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS

 



DB1/ 97579107.1

 

2

 

 



--------------------------------------------------------------------------------

 

REVOLVING NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
REVOLVING IN ANY COURT REFERRED TO ABOVE. EACH BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of their respective relationship with each
Borrower contemplated by this Revolving Note, are each relying thereon. EACH
BORROWER AND ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS REVOLVING NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER AND
THE LENDER, BY ITS ACCEPTANCE HEREOF (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS REVOLVING NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 



DB1/ 97579107.1

 

3

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be duly
executed as of the date set forth above.

 

BORROWERS:

 

 

DESTINATION XL GROUP, INC.

 

By: Name: Title:  

 

CMRG APPAREL, LLC

 

By: Name: Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB1/ 97579107.1Signature Page to Revolving Note

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 



 

SWING LINE NOTE



$15,000,000 ,

 

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower”, and
collectively, the “Borrowers”) jointly and severally promise to pay to the order
of

(hereinafter, with any subsequent holders, the “Lender”), c/o Bank of America,
N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the principal
sum of FIFTEEN MILLION DOLLARS ($15,000,000), or, if less, the aggregate unpaid
principal balance of Swing Line Loans made by the Lender to or for the account
of the Borrowers  pursuant to the Seventh Amended and Restated Credit Agreement
dated as of May 24, 2018 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) by and among
(i) the Borrowers, (ii) the Guarantors party thereto from time to time, (iii)
Bank of America, N.A., as administrative agent and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, and (iv) the lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), with
interest at the rate and payable in the manner stated therein.

 

This “Swing Line Note” is a “Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Swing Line Note shall be payable at the times, in the
manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Agent’s books and records concerning the Swing Line Loans, the accrual of
interest thereon, and the repayment of such Swing Line Loans, shall be
conclusive, absent manifest error, evidence of the indebtedness to the Lender
hereunder.

 

No delay or omission by the Agent or the Lender in exercising or enforcing any
of the Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower and each endorser of this Swing Line Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof. Each Borrower

1

DB1/ 97580959.1

 

 

--------------------------------------------------------------------------------

 

assents to any extension or other indulgence (including, without limitation, the
release or substitution of Collateral) permitted by the Agent and/or the Lender
with respect to this Swing Line Note and/or any Collateral or any extension or
other indulgence with respect to any other liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this Swing Line Note.

 

This Swing Line Note shall be binding upon each Borrower and each endorser
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

 

The liabilities of each Borrower and of any endorser of this Swing Line Note,
are joint and several, provided, however, the release by the Agent or the Lender
of any one or more such Persons shall not release any other Person obligated on
account of this Swing Line Note. Each reference in this Swing Line Note to any
Borrower, any endorser, and any guarantor, is to such Person individually and
also to all such Persons jointly. No Person obligated on account of this Swing
Line Note may seek contribution from any other Person also obligated unless and
until all of the Obligations have been paid in full in cash.

 

THIS SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS SWING
LINE NOTE OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SWING LINE NOTE OR IN ANY OTHER  LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS

 



DB1/ 97580959.1

 

2

 

 



--------------------------------------------------------------------------------

 

SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING
LINE IN ANY COURT REFERRED TO ABOVE. EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of their respective relationship with each
Borrower contemplated by this Swing Line Note, are each relying thereon. EACH
BORROWER AND ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS SWING LINE NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER AND
THE LENDER, BY ITS ACCEPTANCE HEREOF (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS SWING LINE NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 



DB1/ 97580959.1

 

3

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Borrower has caused this Swing Line Note to be duly
executed as of the date set forth above.

 

BORROWERS:

 

 

DESTINATION XL GROUP, INC.

 

By: Name: Title:  

 

CMRG APPAREL, LLC

 

By: Name: Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB1/ 97580959.1Signature Page to Swing Line Note

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

FORM OF FILO NOTE

 



 

FILO NOTE



$ ,

 

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower”, and
collectively,   the   “Borrowers”)   jointly   and   severally   promise   to  
pay   to   the   order   of

(hereinafter, with any subsequent holders, the “Lender”), c/o Bank of America,
N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, the principal
sum of

   DOLLARS ($ ), or, if less, the aggregate unpaid principal balance of FILO
Loan made by the Lender to or for the account of the Borrowers pursuant to the
Seventh Amended and Restated Credit Agreement dated as of May 24, 2018 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) by and among (i) the Borrowers, (ii) the
Guarantors party thereto from time to time, (iii) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (iv) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”), with interest at the rate and payable in the
manner stated therein.

 

This “FILO Note” is a “Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this FILO Note  shall be payable at the times, in the manner, and
in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Agent’s books and records concerning the FILO Loan, the accrual of interest
thereon, and the repayment of the FILO Loan, shall be conclusive, absent
manifest error, evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by the Agent or the Lender in exercising or enforcing any
of the Agent’s or the Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver of any such Event of
Default.

 

Each Borrower and each endorser of this FILO Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or

1

DB1/ 97581352.1

 

 

--------------------------------------------------------------------------------

 

substitution of Collateral) permitted by the Agent and/or the Lender with
respect to this FILO Note and/or any Collateral or any extension or other
indulgence with respect to any other  liability or any collateral given to
secure any other liability of any Borrower or any other Person obligated on
account of this FILO Note.

 

This FILO Note shall be binding upon each Borrower and each endorser hereof, and
upon their respective successors, assigns, and representatives, and shall inure
to the benefit of the Lender and its successors, endorsees, and assigns.

 

The liabilities of each Borrower and of any endorser of this FILO Note, are
joint and several, provided, however, the release by the Agent or the Lender of
any one or more such Persons shall not release any other Person obligated on
account of this FILO Note. Each reference in this FILO Note to any Borrower, any
endorser, and any guarantor, is to such Person individually and also to all such
Persons jointly. No Person obligated on account of this FILO Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.

 

THIS FILO NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FILO NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS FILO
NOTE OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH BORROWER  AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS FILO NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS FILO NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



DB1/ 97581352.1

 

2

 

 



--------------------------------------------------------------------------------

 

EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FILO IN
ANY COURT REFERRED TO ABOVE. EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agent and the Lender, in the
establishment and maintenance of their respective relationship with each
Borrower contemplated by this FILO Note, are each relying thereon. EACH BORROWER
AND ENDORSER, AND THE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS FILO NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER AND THE LENDER, BY
ITS ACCEPTANCE HEREOF (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS FILO NOTE BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 



DB1/ 97581352.1

 

3

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Borrower has caused this FILO Note to be duly executed
as of the date set forth above.

 

BORROWERS:

 

 

DESTINATION XL GROUP, INC.

 

By: Name: Title:  

 

CMRG APPAREL, LLC

 

By: Name: Title:  

 



Signature Page to FILO Note

 

DB1/ 97581352.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Date of Certificate:

To:Bank of America, N.A., as Agent Ladies and Gentlemen:

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

The undersigned, in his or her capacity as a duly authorized and acting
Responsible Officer of the Lead Borrower, hereby certifies on behalf of itself
and each of the other Loan Parties as of the date hereof the following:

 

 

1.

No Defaults or Events of Default.

 

(a)

Since _____,1 and except as set forth in Appendix I, no Default or Event of
Default has occurred.

 

 

(b)

If a Default or Event of Default has occurred since _____,2 the Loan Parties
have taken or propose to take those actions with respect to such Default or
Event of Default as described on said Appendix I.

 

 

2.

Financial Covenants.

 

Set forth in Appendix II, in reasonable detail (whether or not compliance with
the covenants set forth in Section 7.15 of the Credit Agreement is then
required), are calculations demonstrating the Consolidated Fixed Charge Coverage
Ratio.



1 The date of the last Compliance Certificate delivered pursuant to Section 6.02
of the Credit Agreement, or, in the case of the first Compliance Certificate
delivered after the Closing Date, the Closing Date.

2 The date entered in paragraph 1(a) above.

 



-1-

 

 

 

 



--------------------------------------------------------------------------------

 

 

3.

Financial Statements.

 

[Use following paragraph (a) for Fiscal Year-end financial statements]

 

 

(a)

Attached hereto as Appendix III are the financial statements of the Lead
Borrower and its Subsidiaries, as required by Section 6.01(a) of the Credit
Agreement for such Fiscal Year ending ________, all in reasonable detail and
accompanied by such materials as are required to be delivered pursuant to
Section 6.01(a) of the Credit Agreement (all of the foregoing, collectively, the
“Annual Financial Statements”).

 

[Use following paragraph (b) for Fiscal Quarter-end financial statements]

 

 

(b)

Attached hereto as Appendix III are the Consolidated balance sheet of the Lead
Borrower and its Subsidiaries, as required by Section 6.01(b) of the Credit
Agreement for the Fiscal Quarter ending __________, and the related Consolidated
statements of income or operations and cash flows for such Fiscal Quarter and
for the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in
each case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to Section 6.01(d) of the Credit Agreement, (B)
the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
accompanied by such materials as are required to be delivered pursuant to
Section 6.01(b) of the Credit Agreement (all of the foregoing, collectively, the
“Quarterly Financial Statements”).

 

 

[Use following paragraph (c) for month-end financial statements]

 

 

(c)

Attached hereto as Appendix III are the Consolidated balance sheet of the Lead
Borrower and its Subsidiaries, as required by Section 6.01(c) of the Credit
Agreement for the Fiscal Month ending _________, and the related Consolidated
statements of income or operations and cash flows for such Fiscal Month and for
the portion of the Lead Borrower’s Fiscal Year then ended, in each case with
respect to clauses (i) and (ii) above, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(d) hereof, (B) the corresponding month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail and accompanied by such materials as are required to be
delivered pursuant to Section 6.01(c) of the Credit Agreement (all of the
foregoing, collectively, the “Monthly Financial Statements”).

 

 

 

4.

No Material Accounting Changes, Etc.

 



-2-

 

 

 

 



--------------------------------------------------------------------------------

 

 

(a)

The [Annual Financial Statements][Quarterly Financial Statements][Monthly
Financial Statements] furnished to the Agent for the [Fiscal Year/Fiscal
Quarter/Month] ended ___________were prepared in accordance with GAAP and fairly
present the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries, as of the end of the period(s) covered,
[subject only to normal year-end audit adjustments and the absence of
footnotes],3 and such statements are fairly stated in all respects when
considered in relation to the Consolidated financial statements of the Lead
Borrower and its Subsidiaries.

 

 

 

(b)

Except as set forth in Appendix IV, there has been no change in generally
accepted accounting principles used in the preparation of the [Annual Financial
Statements][Quarterly Financial Statements][Monthly Financial Statements]
furnished to the Agent for the [Fiscal Year/Fiscal Quarter/Month] ended_______.
If any such change has occurred, a statement of reconciliation conforming such
financial statements to GAAP is attached hereto in Appendix IV.

 

 

 

5.

Management Discussion. Attached hereto as Appendix V is a discussion and
analysis prepared by management of the Lead Borrower with respect to the
financial statements furnished to the Agent for the [Fiscal Year/Fiscal Quarter]
ending ___________.

 

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3 Insert this bracketed text if this Compliance Certificate is being delivered
with the Quarterly Financial Statements or Monthly Financial Statements.

 



-3-

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of itself and each of the other Loan Parties, has duly
executed this Compliance Certificate as of , 20[ ].

 

LEAD BORROWER:

 

DESTINATION XL GROUP, INC.

 

By: Name: Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DB1/ 97585183.1Signature Page to Compliance Certificate

 

 

--------------------------------------------------------------------------------

 

APPENDIX I

 

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

APPENDIX II

 

Financial Covenants

 

A. Consolidated Fixed Charge Coverage Ratio. The following is a reasonably
detailed calculation of the Consolidated Fixed Charge Coverage Ratio:

 

1.Consolidated EBITDA for such period (all calculated on a Consolidated basis in
accordance with GAAP)4:

 

(a)

Consolidated Net Income of the Lead Borrower and its Subsidiaries:

 



Plus the following, to the

extent deducted in determining Consolidated Net Income:

 

(b)

Consolidated Interest Charges:



 

(c)

the provision for Federal, state, local and foreign income Taxes:

 



 

(d)

depreciation and amortization expense:

 

(e)

other non-recurring expenses reducing such Consolidated Net Income which do not
represent

 

a cash item in such period or any future period:

Minus the following, to the

extent included in Consolidated Net Income:

 

(f)

Federal, state, local and foreign income tax credits:

 

(g)

all non-cash items increasing Consolidated Net Income:

 

(h)

Consolidated EBITDA [The sum of Lines A.1(a) through

A.1(e), minus the sum of Lines A.1(f) through A.1(g)]:

 

2.

Minus the following:

 

 

(a)

Capital Expenditures made during such period

(other than Financed Capital Expenditures):

 

 

(b)

the aggregate amount of Federal, state, local and foreign income taxes paid in
cash

 

(but not less than zero):

 

3.

Line A.1(h), minus the sum of Lines A.2(a) and A.2(b):



4 To be conformed to the final version of the Credit Agreement.

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

 

4.

Debt Service Charges:

 

(a)

Consolidated Interest Charges paid or required to be paid:

 

Plus

 

(b)

principal payments made or required to be made

on account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including,

without limitation, Capital Lease Obligations):

 

 

 

(c)

Debt Service Charges [The sum of Lines A.4(a) and A.4(b)]:

 



 

5.

[the amount of all Restricted Payments to be made at such time

and previously made in reliance on the RP Conditions]5:

 

 

 

6.

CONSOLIDATED FIXED CHARGE COVERAGE RATIO CALCULATED AS OF THE LAST DAY OF EACH
MONTH ON A TRAILING TWELVE MONTH BASIS

 

[Line A.3 divided by (Line A.4(c) [plus Line A.5])]:

 

Covenant: During the continuance of a Covenant Compliance Event, permit the
Consolidated Fixed Charge Coverage Ratio, tested monthly on a trailing twelve
month basis commencing with the Fiscal Month immediately prior to the date that
the Covenant Compliance Event occurs, during the Fiscal Years set forth below to
be less than 1:0:1.0.6

 

 

 

1.

Is the Consolidated Fixed Charge Ratio required to be tested? Yes

 

2.

If required to be tested, are the Loan Parties in compliance?Yes



No

No

 

 

 

 

 

 



5 For the purposes of calculating the Consolidated Fixed Charge Coverage Ratio
when determining compliance with the RP Conditions for the making of any
Restricted Payment.

6 Tested during Covenant Compliance Event. “Covenant Compliance Event” means
either (a) that an Event of Default has occurred and is continuing, or (b)
Availability at any time is less than the greater of (x) ten percent (10%) of
the Revolving Loan Cap (calculated without giving effect to the FILO Push Down
Reserve) and (y)

$7,500,000. For purposes hereof, the occurrence of a Covenant Compliance Event
shall be deemed continuing (i) so long as such Event of Default has not been
waived, and/or (ii) if the Covenant Compliance Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of

(x) ten percent (10%) of the Revolving Loan Cap (calculated without giving
effect to the FILO Push Down Reserve) and (y) $7,500,000 for thirty (30)
consecutive days, in which case a Covenant Compliance Event shall no longer be
deemed to be continuing for purposes of this Agreement. The termination of a
Covenant Compliance as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Covenant Compliance Event in the event that the
conditions set forth in this definition again arise.

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

APPENDIX III

 

 

(Financial Statements)

 

 

[see attached]

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

APPENDIX IV (GAAP)

 

 

[see attached]

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

APPENDIX V (MD&A)

 

 

[see attached]

 



DB1/ 97585183.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor  identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below, (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a [[Revolving][FILO] Lender][their
respective capacities as [Revolving][FILO] Lenders] under the Credit Agreement
and the other Loan Documents or instruments delivered pursuant thereto to the
extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below (including, without
limitation, participations in L/C Obligations and Swing Line Loans included in
such facilities) and (ii) to  the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a [Revolving][FILO] Lender)][the respective
Assignors (in their respective capacities as [Revolving][FILO] Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Documents or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

 

1.

Assignor[s]:  

 

 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

 



 

 

2.

Assignee[s]:

 



[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrowers:Destination XL Group, Inc. and CMRG Apparel, LLC.

 

 

4.

Agent: Bank of America, N.A., as the Agent under the Credit Agreement.

 

 

5.

Credit Agreement: Seventh Amended and Restated Credit Agreement dated as of May
24, 2018 (as amended, restated, supplemented or otherwise modified and in effect
from time to time), by and among (i) the Borrowers, (ii) the Guarantors party
thereto from time to time, (iii) the Lenders from time to time party thereto,
and (iv) the Agent.

 

 

 

6.

Assigned Interest[s]:

 

 

 

Assignor[s]

5

 

 

Assigne e[s]6

 

 

Facility Assigned7

Amount of Assignor’s Revolving Commitment/Amount of FILO Loan8

Amount of Revolving Commitment

/ Amount of FILO Loan Assigned9

Applicable Percentage of Assignor’s Revolving

Commitment/ FILO Loan Assigned10

Resulting Revolving Commitment

/ FILO Loan Amount for Assignor

Resulting Revolving Commitment

/ FILO Loan Amount for Assignee

 

 

 

$

$

  

%

$

$

 

 

 

$

$

  

%

$

$

 

 

 

$

$

  

%

$

$

[7.Trade Date: ]11

 

 

 

 

 



5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loans”, “FILO Loan”).

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

10 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/ Loans of all Revolving Lenders or FILO Lenders, as applicable,
thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade

Date.

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

Effective Date: , 201_ [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF DELIVERY OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12

[NAME OF ASSIGNOR]

 

By:

Name: Title:

 

 

ASSIGNEE[S]13

[NAME OF ASSIGNEE]

 

 

 

 

 

[Consented to and]14 Accepted: BANK OF AMERICA, N.A.,

as [Agent] [L/C Issuer] [Swing Line Lender]

 

 

By:

Name: Title:

 

[Consented to:]15



By:

Name: Title:

 

 

DESTINATION XL GROUP, INC., as Lead Borrower

 

By:

Name: Title:

 

 

 

 

 

 

 



12 Add additional signature blocks as needed.

13 Add additional signature blocks as needed.

14 To the extent that (i) the Agent’s consent is required under Sections
10.06(b)(i)(B) and 10.06(b)(iii)(B) of the Credit Agreement, or (ii) the L/C
Issuer’s or the Swing Line Lender’s consent is required under Section
10.06(b)(iii)(B) of the Credit Agreement.

15 To the extent that the Lead Borrower’s consent is required under Sections
10.06(b)(i)(B) and/or 10.06(b)(iii)(A) of the Credit Agreement.

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to  time, the “Credit Agreement”) by and among (i) Destination
XL Group, Inc., a Delaware corporation, for itself and as Lead Borrower (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto from time
to time (individually, a “Borrower” and, collectively, the “Borrowers”), (ii)
the Borrowers party thereto from time to time, (iii) the Guarantors party
thereto from time to time, (iv) the Lenders party thereto from time to time, and
(v) Bank of America, N.A., as administrative agent and collateral agent (in such
capacities, the “Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein. All capitalized  terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a [Revolving][FILO] Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a
[Revolving][FILO] Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a [Revolving][FILO] Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent, [the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
[Revolving][FILO] Lender.

 

2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued up to  but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy, pdf or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

4.Fees.  Unless waived by the Agent in accordance with Section 10.06(b)(iv)   of
the Credit Agreement, this Assignment and Assumption shall be delivered to the
Agent with a processing and recordation fee of $3,500.

 

5.Delivery. If the Assignee is not a Lender, the Assignee shall deliver to the
Agent an Administrative Questionnaire.

 

 

 

2069239.2

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT F

[g20180530123307447283.jpg]Form of Borrowing Base Certificate

Destination XL Group, Inc.

Revolver Borrowing Base Certificate

 

Email to:Kerry HuCertificate No.



[ ]Certificate Date





At Cost



Beginning Inventory as of:

 

 

Add: Receiving/ Purchases Add: Purchase Accrual (ASN) Add: Reverse ASN Accrual
Add: Freight

Less: Net Sales @ Retail (memo only) Less: Cost of Goods Sold @ Cost Total Adds/
(Reductions)

 

At Cost



Ending Inventory as of:

 

 

 

 

 

 

Eligible Inventory

Less: Shrinkage at Cost Less: RTV Inventory



 

 

NOLV



Advance Rate 90.0%

 

Total Inventory Availability



Eligible LC Inventory



 

NOLV



Advance Rate85.0%



Total LC Inventory Availability



Eligible In-Transit Inventory



 

Less: Ineligibles (>45 days from shipment)-



 

NOLV



Advance Rate80.0%



Total In-Transit Inventory Availability



Eligible Credit Card Receivables as of:



Advance Rate 90.0%

 

Credit Card Receivables Availability Total Collateral Revolver Availability

 

Availability Reserves:

 

 

 

 

 

 

Total Availability Reserves

 

Less Landlord Reserve: 2 months: PA, VA and Wash.



Less Gift Certificate Merchandise Credits50%



Customer Deposits (TCM& Rochester)100%



FILO Pushdown Reserve



 



Revolver  Availability (uncapped)



Maximum Revolver Availability ($125MM)

 

 



 

AVAILABILITY  CALCULATION

 

 

Beginning Principal Balance (revolver)

 

 

 

 

Ending principal balance (revolver)

ADD:Prior days advance



ADD:Interest / Fees charged today LESS:Prior day's paydown

 



 

 

ADD:Outstanding Letters of Credit



Total loan balance and L/Cs prior to request



 

Excess Availability prior to today's request





Excess Revolver Availability

 

ADVANCE REQUEST PAY DOWN



 

Covenant Compliance Event - Total Availability (after today's request) >= to the
greater of:Minimum Required Total Revolver Availability7,500,000

 

(a)

$7,500,000Covenant Compliance Event in effect

 

(b)

10% of Revolver Loan Cap (without giving$- effect to FILO Pushdown Reserve)

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Destination XL Group, Inc. (the “Lead Borrower”),
represents and warrants that (a) the information set forth above and the  
supporting documentation delivered in connection herewith have been prepared in
accordance with the requirements of that certain Seventh Amended and Restated
Credit Agreement dated as of May 24, 2018 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement") by,
among others, (i) the Lead Borrower, (ii) the Borrowers party thereto from time
to time, (iii) the Guarantors party thereto     from time to time, (iv) the
Lenders party thereto from time to time, and (v) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”); (b)
no Default or Event of Default (as such terms are defined in the Credit
Agreement) has occurred and is continuing; and (c) all or a portion of the
advance requested hereby will be set aside by the Borrowers to cover 100% of the
Borrowers' obligation for sales tax on account of  sales since the most recent
borrowing under the Credit Agreement.

Destination XL Group, Inc., as Lead Borrower

 

Authorized Signature  

Name Title   Date  

 

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

[g20180530123307714336.jpg]Destination XL Group, Inc.

FILO Borrowing Base Certificate

 

Email to:Kerry HuCertificate No.



[ ]Certificate Date



 

At Cost



Eligible Inventory-



NOLV



Advance Rate (10% for Year 1, 7.5% for Year 2, 5% for Year 3 and thereafter)



Total Inventory Availability$-



 

Eligible Credit Card Receivables-



Advance Rate (10% for Year 1, 7.5% for Year 2, 5% for Year 3 and thereafter)



Credit Card Receivables Availability$-



 

Forced Liquidation Value of Eligible Trade Names



 

Advance Rate (50% for Year 1, 45% for Year 2, 40% for Year 3, 35% for Year 4,
30% for Year 5)



Trade Name Availability (capped at $4MM)$-



LESS:Availability Reserves relating to Eligible Trade Names-





Total Collateral Availability$-

 

 





FILO Loan Principal

 

FILO Pushdown Reserve

 



DB1/ 97584532.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Lead Borrower within the meaning of Section 871(h)(3)(B) of the Code and

(iv) it is not a controlled foreign corporation related to the Lead Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Lead Borrower with a certificate
of its non-U.S. Person status on IRS Form W-8BEN or W8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Lead Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Lead Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:, 20[ ]

 



DB1/ 97585334.1

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Lead Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Lead Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:, 20[ ]

 



DB1/ 97585334.1

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor  any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the Lead
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Lead Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W8BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and

(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 



DB1/ 97585334.1

 

 



--------------------------------------------------------------------------------

 

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:, 20[ ]

 



DB1/ 97585334.1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of May 24, 2018 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) by, among others, (i)
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) the
Guarantors party thereto from time to time, (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties referred to therein,
and (v) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code,

(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Lead Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Lead Borrower as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Lead Borrower with IRS Form W-
8IMY accompanied by one of the following forms from each of its partners/members
that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W8BEN-E, as applicable,from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Lead Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Lead Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



DB1/ 97585334.1

 

 



--------------------------------------------------------------------------------

 

 

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:, 20[ ]



DB1/ 97585334.1

 

 

